           Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 1 of 148


 1
     A PROFESSIONAL CORPORATION
 2
     Derek J. Haynes, SBN 264621
 3   Barakah M. Amaral, SBN 298726
     350 University Avenue, Suite 200
 4   Sacramento, California 95825
     TEL: 916.929.1481
 5   FAX: 916.927.3706
 6   Attorneys for Defendant
 7   OLIVIA ZARATE (employee of Merced City School District)
     Exempt from Filing Fees Pursuant to Government Code § 6103
 8
                                    UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10                                        FRESNO DIVISION

11   REGINA SCHINDLER, an individual,                        Case No. _______________________
     DUWAYNE C., a minor, by and through his
12   guardian ad litem REGINA SCHINDLER,                     [Merced County Superior Court Case No.
13                                                           18CV-02595]
             Plaintiffs,
14                                                           NOTICE OF REMOVAL TO FEDERAL
     v.                                                      COURT UNDER 42 U.S.C. § 1441 (a)
15                                                           (FEDERAL             QUESTION
16   MERCED CITY SCHOOL DISTRICT,                            JURISDICTION)
     operating as CHARLES WRIGHT
17   ELEMENTARY SCHOOL; OLIVIA ZARATE,
     an individual employee; KEN COOPER, an
18   individual employee; VERONICA VILLA, an
19   individual employee; BRIAN MEISENHEIMER,
     an individual employee, DOUG COLLINS, and
20   DOES 1 through 50, inclusive.
            Defendants.
21
     ___________________________________/                    Complaint Filed: 06/27/18
22
23
             TO THE CLERK OF THE U.S. DISTRICT COURT FOR THE EASTERN DISTRICT
24
             OF CALIFORNIA:
25
             PLEASE TAKE NOTICE that Defendant OLIVIA ZARATE (“Defendant ZARATE”) hereby
26
     removes the above-captioned action from the Superior Court of the State of California, Merced County,
27
     to the United States District Court for the Eastern District of California, pursuant to 28 U.S.C. §§ 1331,
28
                                                         1
     {02048080.DOCX}
       NOTICE OF REMOVAL TO FEDERAL COURT UNDER 42 U.S.C. § 1441 (a) (FEDERAL QUESTION
                                     JURISDICTION)
           Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 2 of 148


 1   1441, and 1446. This action is a civil action over which this Court has original jurisdiction based on the
 2   general federal question jurisdiction pursuant to 28 U.S.C. §1331, and is one that may be removed to the
 3   Court by Defendant ZARATE pursuant to 28 U.S.C. §1441(a). In support of the Notice of Removal of
 4   Civil Action, Defendant ZARATE states:
 5                                                       I.
 6                                       STATUS OF THE PLEADINGS
 7           1.        On or about June 27 2018, Plaintiffs REGINA SCHINDLER, an individual and
 8   DUWAYNE C., a minor, by and through his guardian ad litem REGINA SCHINDLER (“Plaintiffs”)
 9   commenced an action in the Superior Court of the State of California, Merced County, REGINA
10   SCHINDLER, an individual, DUWAYNE C., a minor, by and through his guardian ad litem REGINA
11   SCHINDLER. v. MERCED CITY SCHOOL DISTRICT, operating as CHARLES WRIGHT
12   ELEMENTARY SCHOOL; OLIVIA ZARATE, an individual employee; KEN COOPER, an individual
13   employee; VERONICA VILLA, an individual employee; BRIAN MEISENHEIMER, an individual
14   employee, DOUG COLLINS, and DOES 1 through 50, inclusive, Case No. 18CV-02595, alleging a
15   variety of claims, including federal claims for relief under 42 U.S.C. § 1983, the Americans with
16   Disabilities Act, and the Rehabilitation Act.
17           2.        The first date upon which Defendant ZARATE was served with a copy of the Complaint
18   was August 5, 2019. True and correct copies of the documents served upon Defendant on that date,
19   including the Summons, Complaint, Civil Cover Sheet, Alternative Dispute Resolution Information
20   Guide, Notice of Case Management Statement and Application and Order for Appointment of Guardian
21   Ad Litem - Civil are attached hereto as Exhibits A – F, respectively. Declaration of Barakah M.
22   Amaral (“Amaral Decl.”), ⁋2. Exhibits A – F (and attachments thereto) comprise all copies of process,
23   pleadings, and orders served upon Defendant ZARATE in the state court action and are being filed with
24   this Notice as required by 28 U.S.C. §1446(a).
25           3. The only pleadings or orders filed in Merced County Superior Court, Case No. 18CV-02595,
26   of which removing Defendant is aware are:
27   ///
28
                                                         2
     {02048080.DOCX}
       NOTICE OF REMOVAL TO FEDERAL COURT UNDER 42 U.S.C. § 1441 (a) (FEDERAL QUESTION
                                     JURISDICTION)
           Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 3 of 148


 1                    Summons (attached as Exhibit A);
 2                    Complaint (attached as Exhibit B);
 3                    Civil Cover Sheet (attached as Exhibit C);
 4                    Alternative Dispute Resolution Information Guide (attached as Exhibit D);
 5                    Notice of Case Management Conference (attached as Exhibit E);
 6                    Application and Order for Appointment of Guardian Ad Litem - Civil (attached as
 7                     Exhibit F);
 8                    Notice of Change of Firm Address (attached as Exhibit G);
 9                    Merced City School District Operating as Charles Wright Elementary, Ken Cooper,
10                     Veronica Villa, Doug Collins and Brian Meisenheimer’s Answer to Plaintiff’s Complaint
11                     for Damages (attached as Exhibit H);
12                    Case Management Statement (attached as Exhibit I);
13                    Notice of Deposit of Jury Fees (attached as Exhibit J);
14                    Case Management Statement (attached as Exhibit K);
15                    Merced City School District Operating as Charles Wright Elementary, Ken Cooper,
16                     Veronica Villa, Doug Collins and Brian Meisenheimer’s Notice of Deposit of Jury Fees
17                     (attached as Exhibit L);
18                    Case Management Conference Findings and Order (attached as Exhibit M);
19                    Notice of Document Return (attached as Exhibit N);
20                    Document Return Form (attached as Exhibit O);
21                    Case Management Statement (attached as Exhibit P);
22                    Case Management Statement (attached as Exhibit Q);
23                    Case Management Conference Findings and Order (attached as Exhibit R);
24                    Case Management Statement (attached as Exhibit S); and
25                    Case Management Statement (attached as Exhibit T);
26                    Defendant Zarate’s Answer to Plaintiffs’ Complaint for Damages (attached as Exhibit U);
27           Amaral Decl. ⁋⁋2 and 3.
28
                                                            3
     {02048080.DOCX}
       NOTICE OF REMOVAL TO FEDERAL COURT UNDER 42 U.S.C. § 1441 (a) (FEDERAL QUESTION
                                     JURISDICTION)
             Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 4 of 148


 1            4.       On August 26, 2019, Defendant OLIVIA ZARATE filed and served an Answer to
 2   Plaintiffs’ Complaint. A true and correct copy of Defendant ZARATE’s Answer is attached hereto as
 3   Exhibit U. Amaral Decl. ⁋4.
 4            4.       This Notice to Federal Court of Removal of Civil Action from State Court is timely filed
 5   pursuant to 28 U.S.C. §1446(b), which provides that such Notice “shall be filed within thirty days after
 6   the receipt by the defendant, through service or otherwise, of a copy of the initial pleading setting forth
 7   the claim upon which such action or proceeding is based.”
 8                                                         II.
 9                             BASIS FOR FEDERAL QUESTION JURISDICTION
10            5.       The Complaint alleges a federal law claim for relief under 42 U.S.C. § 1983, meaning the
11   United States District Court for the Eastern District has original jurisdiction under 28 U.S.C. § 1331,
12   and, therefore, the case may be removed to this Court by Defendant pursuant to 28 U.S.C. §§ 1441 and
13   1446.
14                                                        III.
15                                                      VENUE
16            6.       Venue is proper in this District because this District includes the Merced County Superior
17   Court, the forum in which the removed action was pending. In addition, Defendant is located in this
18   judicial District and all alleged acts identified in the Complaint occurred within this District. 28 U.S.C.
19   § 1391(b).
20                                                        IV.
21                                           DEFENDANTS AND DOES
22            7.       Defendant ZARATE is informed that service was previously effectuated on the following
23   named Defendants: MERCED CITY SCHOOL DISTRICT, KEN COOPER, VERONICA VILLA,
24   BRIAN MEISENHEIMER, DOUG COLLINS and that those Defendants have previously filed and
25   served an Answer to Plaintiffs’ Complaint. A true and correct copy of Defendants MERCED CITY
26   SCHOOL DISTRICT, KEN COOPER, VERONICA VILLA, BRIAN MEISENHEIMER, DOUG
27   COLLINS’s filed and served Answer is attached hereto as Exhibit H.
28
                                                           4
     {02048080.DOCX}
       NOTICE OF REMOVAL TO FEDERAL COURT UNDER 42 U.S.C. § 1441 (a) (FEDERAL QUESTION
                                     JURISDICTION)
           Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 5 of 148


 1           8.        Defendants MERCED CITY SCHOOL DISTRICT, KEN COOPER, VERONICA
 2   VILLA, BRIAN MEISENHEIMER, DOUG COLLINS, through their counsel, James Weakley, consent
 3   to and join in this Notice of Removal. See Declaration of James Weakley in Support of Defendant
 4   ZARATE’s Notice of Removal, attached hereto as Exhibit V.
 5           10.       Defendant ZARATE is informed and believes that none of the DOE Defendants in this
 6   case have been identified or served. Doe Defendants are fictitious, are not parties to this action, have
 7   not been served, and are to be disregarded for the purpose of this removal. 28 U.S.C. § 1441. Given
 8   that Defendant ZARATE is not aware if any other named Defendant or DOE Defendant has been served
 9   with Plaintiffs’ Complaint, Defendant ZARATE is unable to obtain consent from other named
10   Defendants.
11                                                        V.
12                                             NOTICE OF REMOVAL
13           11.       Defendant ZARATE will promptly file a Notice of this Removal with the Clerk of the
14   Merced County Superior Court and serve the Notice on all parties who have appeared in the action.
15           12.       Defendant ZARATE will provide all adverse parties notice as required under 28 U.S.C. §
16   1446(d) and file a copy of said notice.
17           13.       Based on the foregoing, this Court has jurisdiction over this action. Accordingly, this
18   action is properly removed.
19           14.       This Notice is submitted in accordance with 28 U.S.C. § 1446(a) and is signed pursuant
20   to Federal Rule of Civil Procedure 11.
21                                                       VI.
22                                 CONCLUSION AND REQUESTED RELIEF
23           15.       WHEREFORE, pursuant to 28 U.S.C. § 1441(a), Defendant ZARATE removes this case
24   from the Superior Court of the State of California in and for the County of Merced to this Court.
25   Accordingly, Defendant ZARATE respectfully requests that this Court proceed with this matter as if it
26   had been originally filed herein.
27   ///
28
                                                          5
     {02048080.DOCX}
       NOTICE OF REMOVAL TO FEDERAL COURT UNDER 42 U.S.C. § 1441 (a) (FEDERAL QUESTION
                                     JURISDICTION)
           Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 6 of 148

     Dated: August 29, 2019              PORTER SCOTT
 1
                                         A PROFESSIONAL CORPORATION
 2
 3                                       By    /s/ Derek J. Haynes
                                              Derek J. Haynes
 4
                                              Barakah M. Amaral
 5                                            Attorneys for Defendant OLIVIA ZARATE

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               6
     {02048080.DOCX}
       NOTICE OF REMOVAL TO FEDERAL COURT UNDER 42 U.S.C. § 1441 (a) (FEDERAL QUESTION
                                     JURISDICTION)
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 7 of 148




                     EXHIBIT A
                       Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 8 of 148


                                            SUMMONS                                                                          Foacou~rusEonn.r
                                                                                                                           Sao~~ use oea coRr~
                                        (ClTAC/ON JUDICIAL)
0                                                                                                               FILED                                        i
       NOTICE TO DEFENDANT:
      (AVISOALDEMANDADO):                                                                                       Merced Superior Court
w
~o                                                                                                             6/27/2018 1:32 PM
U      Additional Parties attached form is attached
                                                                                                               Linda Romero Soles
0
                                                                                                               Clerk of the Superior Cou
U     YOU ARE BEING SUED BY PLAINTIFF:                                                                         By: Elvira Cardenas, Dep ty
      (LO ESTi4 DEMANDANDO EL DEMANDANTE):
0      REGINA SCHINDLER,an individual, DUWAYNE C., a minor, by and
U
       through his guardian ad litem REGINA SCHINDLER
~U
         NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the infortnafwn
O
 v      below.
w          You have 30 CALENDAR DAYS aRer this summons and legal papers are served on you to Bte a written response at this couR and have a copy
        served on the plaintiff. A letter or phone call wAI not protect you. Your written response must be in proper legal form ii you want the court to hear your
.T
        case. There may be a couA form that you can use for yoar response. You can find these court forms and more infortnatlon at the CatIfomia CouAs
a       Online SectKelp Center(~wvw.court/nlo.ca.gov/selfielp), your county law library, or the courthouse nearest you. iT you cannot pay the Tiling fee, ask
0       the court dark for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money,and property
Y       may be taken without further warning from the court.
N
           There are other legal requirements. You may want to call an ariomey right away. If you do not know an attorney, you may want to call an tomey
L       referral service. if you cannot afford an attorney, you may be eligible for free legal services from a nonp~ofrt legal services program. You can i cafe
f'—     these nonproC~t groups at the Cattiomia Legal Senrices Web site (www.lawhelpcafdomla.o►g), the Califomfa Courts Onlirse Seif-Help Center
       (www.couR/nfo.ca.gov/se/fhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory Ifen for waived fees and
        Costs on any setllement or arbitration award of 510,000 or more fn a civil case. The courts lien must be paid before the court will dismiss the case.
       lAVISOI Lo han demandado. Slno rcaponde dentro de 30 dlas, la cone puade decldl~ en su contra sin escuchar su v~e~s/bn. Lea !a /Mormacldn a
       continuacldn.
          Time 30 DfAS DE CALENDARlO despubs de qua k ent~guen esta citaclbn y papeles legates pars pr8senfar una rospuesta por escrito en esta
       torte y haoer qua se entregue una copla a! demandante. Una carts o una 1lamada telefdnka no to protegen. Su respuesta por escrlto Ilene qua ester
       en lormato legal correcto sJ desea qua procesen su caso en la torte. Es pos/ble que hays un formularlo qua usted puede user pars su respuesta.
       Puede encontrar estos lormularios de !a cone y m8s informaclbn en e! Centro de Ayuda de !as Cortes de Califanla (www.sucorte.ca.gov), en !a
       bfb!lotec~ de /eyes de su condado o en /a torte qua le quede mss carts. Si no puede pager la cuota de pn~santacibn, p/da a/ secretario de la' cafe
       qua le dd un lbrmularlo de exencl6n de pago de cuotea. SIno pmsenta su reapuesta a tlerrmpo, puede percler el caso por lncumplimlento y /a coKe to
       podr~ qurtar su sueldo, d/nero y blenes sIn mks adveKencla.
         l-!ay otros requlsitos lega/es, Es ~ocomendab/e qua /lame a un abogado lnmediatamente. S!no conoce a un abogado, puede llamar a un s rvJc/o de
       remisibn a abogados. S!no puede pager a un abogado, es poslb/e qua cumpla con Ms requlsitos pars obtener serv/cloa kgales yralultos de an
       programs de servklos legates sIn fMes de Juc~. Puede encontrar estos grsrpos sin Vines de lucro en of sHlo web de Califomla Legal Servkes,
       (~vww.lawhelpcalifomia.org), en e! CenGo de Ayuda de !as Cates de California, (www.sucorte.ca.gov) o ponitndose en contaclo con /a coRe,o el
       coleglo de abogados foceles. A V1S0: Paley, !a torte dene derecho a reGamar las cuotas y los costoa exentos por lmponer un Qravamen sobre
       cualquler mcuperadbn de 510,000 6 m8s de valor rec/blda med/anfe un acue~do o una concesibn de arblbaJe en un caso de derocho clNl. T{ene qua
       pager el gravamen de !a torte antes de que la torte pueda desechar e/ caso.                                                                        ~
      The name and address of the court is:                                                                      c~sE NUMeeR:                             ~
      (EIHombre y direccibn de /a torte es):                                                                   ~"v""iOdeifQ'~°~: 18CV-02595
       Superior Court of California, County of Merced                                                                                                   ~
       627 W. 21 Street, Merced, CA 95340                                                                                                               ~
      The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:                                             i

      IMicha Star Liberty. Esa.. Liberty Law. 1970 Broadway. Suite 700.Oakland. CA 94612. (5101645-1000
      DATE: 6/27/2018                              Linda Romero-Soles Clerk, by                                                                             Deputy
      (Paths)
           roof of service of this summons, use Proof of Service of Summons (form POS-010J
           prueba de entrega de esta citation use e! formulario Proof of Service of Summons,
                                       NOTICE TO THE PERSON SERVED: You are served
                                      1. Q as an individual defendant.
                                       2. ~ as the person sued under the fictitious name of (specify):


                                           3, 0 on behalf of (specify):

                                               under. Q CCP 416.10 (corporation)                  CCP 416.60 (minor)
                                                      Q CCP 416.20 (defunct corporation)        ~ CCP 416.70 (conservatee)
                                                      ~ CCP 416.40 (association or partnership) 0 CCP 416.90 (authorized person)
                                                  Q other (specify):
                                           4• [~ by personal delivery on (date):
       Forth AtloplW for MandaOory Ua                                                                                                                       ~.a~ t m1
        .h~Clwt CamcA aGGkmla                                                SUMMONS                                                cos. a c~~n Proaa~~ ~ ~~Zso, ~aa
        SUM-100 (Rw. Juy 1.200                                                                                                                    www.00urUn/o.p.yov
               Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 9 of 148


                                                                                                                           suM-2ao a
     SHORT TITLE:                                                                              c~sE NUMeeR:
      Regina Schindler, et al., v. Merced City School District, et al.

                                                         INSTRUCTIONS FOR USE
   ♦ This form may be used as an attachment to any summons if space does not permit the listing of afl parties on
                                                                                                                     the summons.
   ♦ If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons:
                                                                                                                 "Additional Parties
     Attachment forth is attached:'

    List additions( parties(Check only one box. Use a separate page for each type of party.):

      Q Plaintiff              [~✓   Defendant    QCrass-Complainant      ~ Cross-Defendant
    MERGED CTY SCHOOL DISTRICT,operating as CHARLES WRIGHT ELEMENTARY SCHOOL;I
    OLIVIA ZARATE,an individual employee; KEN COOPER,an individual employee; VERONICA VILLA,
    an individual employee;BRIAN MEISENHEIMER,an individual employee; DOUG COLLINS,and
                                                                                       DOES
    1 through 50,inclusive




                                                                                                                                   i




                                                                                                                Page          of
 Forth AEoptW far MgWNaty UN                                                                                                       Paps 1 of 1
   Judd Coun~310l Caflort~                       ADDITIONAL PARTIES ATTACHMENT
SUM-200(AJ(Ra. J~nutry 1,200
                                                       Attachment to 5ummona
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 10 of 148




                      EXHIBIT B
      .,~        Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 11 of 148
                                                                FILED
                                                                Merced Superior Court
                                                                6/27/2018 1:32 PM
                                                                Linda Romero Soles
                   Micha Star Liberty {SBN 2SSb87)              Cterk of the Superior Court
~~           1     LIBERTY LAW                                  By: Elvira Cardenas, Deputy
0
co                 1970 Broadway,Suite 700
U            2     Oakland, CA 94612
c~
.
.                  Telephone:(510)645-1000
             3     Facsimile:(888)645-2008
                   E-mail: team@libertYlaw.com
             4
                    Attorney for Plaintiffs
             5
ea
             6
                                 IN THE SUPERIOR COURT FOR THE STATE OF CALIFORNIA
 a~
             7
.~                                                   COUNTY OF MERGED
             8
             9      REGII~IA SCHINDLER,an individual,                Case No. 18CV-02595
t
                    DUWAYNE C., a minor, by and through his
            10      guardian ad litern REGINA SCHII~DLER             COMPLAINT FOR DAMGES
            11                    Plaintiffs,
            12                                                       1. Negligence
                           v.
                                                                     2. Negligent Hiring, Supervision, Or
            13     MERGED CITY SCHgOL DISTRICT,                          Retention of Employee
                   operating as CHARLES WRIGHT                       3. Intentional Infliction of Emotional
            14     ELEMENTARY SCHOOL;OLNIA ZARATE,
                   an individual employee; KEN COOPER,an                 Distress
            15     individual employee; VERONICA VILLA, an           4. Negligent Infliction of Emotional
                   individual employee; BRIAN                            Distress
            16     MEISENHEIMER,an individual employee;
                   DOUG COLLINS,and DOES 1 through S0,               S. Violation of Unruh Civil Rights Act
            17     inclusive                                         6. Violation of California Education Code
                                                                         Section 200 et seq.
            18                    Defendants.
                                                                     7. Battery
            19                                                       8. Violation of Mandatory Duty
            20                                                       9. Violation of the $one Act
                                                                     10. Violarion of Constitutional Rights,42
            2l                                                           U.S.C.§ 1983
            22                                                       11. Discrimination in Violation of the
                                                                         Americans With Disabilities Act, USCA
            23                                                          §§ 12101
                                                                     12. Violation of The Rehabilitation Act of
            24                                                           1973,29 U.S.C.§ 504
            2S
                                                                     [UNLIMITED JURISDICTION
            26                                                       DAMAGES IN EXCESS OF $25,000]

            27
            28
                                                              - 1-
                                                     COMPLAINT FOR DAMAGHS
'}
          Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 12 of 148




                                                GENERAL ALLEGATIONS
      2
                    1.      The entirety of this complaint is pled on information and balief that each allegation
      3
             contained herein is likely to have evidentiary support after a reasonable opporhznity
                                                                                                   for further
      4
             investigation or discovery.
      5                                                                                                       i
      6                                                THE PASTIES

      7
                    2.      Plaintiff, REGINA SCHINDLER ("SCHINDLER") is a residant of the County of
      8      Merced, State of California, and is domiciled in and a citizen of the State of California.
                                                                                                              She beings
      9     this acrion on her own behalfand as guardian ad litem on behalfof her son DUWAYNE
                                                                                                          C.
     10             3.     Plaintiff, DUWAYNE C. is a resident of the County of Merced, State ofialifornia,
     it     and is domiciled in and a citizen of the State of California. To pratoct his privacy he
                                                                                                    hes been
     12     identified herein as "DUWAYNE C:' At the time of the events underlying these causes of action,
     13     DUWAYNE C. was a special education student entrusted to the care ofDefendant MER~ED CITY
     14     SCHOOL DISTRICT("MCSD" or "District") at CHARLES WRIGHT ELEMENTARY SCHOO
                                                                                                                      L
     15    ("CWES").
     16            4.      At the time ofcommencement ofthis action, and at all times ofthe events underlying
                                                                                                          r
     17     these causes ofaction, Plaintiff, DUWAYNE C. was and is a minor.                              {
     t8            5.     Plaintiff SCHINDLER filed an Application and Order for Appointment of Guardian
            Ad Litem requesting that she, as his mother, be appointed as DUWAYNE C.'s             i
     i9                                                                                  Civardiar} Ad Litem
     20     in the Merced Suptrior Court of California, The Application was filed contemporanwus
                                                                                                  ly with the
     21     Complaint.
     22            6.      At all times herein, mentioned Defendant MCSD operating as OWES was a public
     23     entity within the meaning of Cal. Gov. Code §811.2, 900 et seq. duly incorporated and operatin
                                                                                                           g
     24     under California law as a school district. MCSD has the responsibility of providing DU`NA
                                                                                                                  YNE C.
     25     with full and equal access to a public education in compliance with federal and
                                                                                            state laws and
     26     regulations, including those pertaining to the use offorce and restraint.

     27            7.      At all times herein mentioned Defendant OLIVIA ZARATE ~"ZARATE") was an

     28     employee o~the MCSD as a teacher at CWES,located in Merced,in the County of
                                                                                                 Merced,State of
                                                         -2-
                                                 COMPLAiNTFOR DAMAGES
~~   '}        Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 13 of 148




                  California. On information and belief, ZARATE's responsibilities included providing the structure
           2      and consistency that would enable a child with disabilities such as DUWAYNE C. to
                                                                                                     access an
           3      appropriate education and progess educationally as well as emotionally and behaviorally. All
           4      actions alleged herein by ZAARTE were taken under color of state law and in course and scope of
           5      her employment with MCSD,

           6            8.      At all times herein, mentioned Defendant KEN COOPER ("COOPER'S) was an

           7      employee of the MCSD,Principal at CWES,located in Merced, in the County of Merce~, State of

           8     California. Based on information and belief, COOPER was responsible for the hiring, tx~ining and

           9     supervision of District staff. On information and belief, he was also responsible for ensuring

          is     compliance with state and federal 'laws pertaining to behavior interventions, supervision and

          11     training. All actions alleged herein by COOPER were taken under color of state law ands in course

          12     and scope of his employment with MCSD.

          13            9.      At all times herein mentioned Defendant VERONICA VILLA ("VILLA' , was an
                 employee of the MCSD, Vice Pr~ncipat and Learning Director of OWES located in Mer ed, m the
          14
                 County of Merced, State of California. On information and belief, VILLA was respo iblc for
          15
                 providing assistance with day-to-day school operations as well as to provide training and ~uppart to
          16
                 District and school site personnel. All actions alleged herein by VILLA were taken and ~r color of
          17
                 state taw aad in course at►d scope of her employment.
          18
                        10.    At    all   times   herein raentioncd      Defendant    BRIAN MEISEI~HEIMER
          19
                 ("`MEISENHEIMER'~, was an employee and Director of Pupil Services for MCSD, located in
          20
                 Merced, in the County of Merced, State of California. On information and belief, MEISENHEIMER
          21
                 was responsible for providing training and support to District and school site personnel to assist
          22
                 them in their efforts to be in compliance with legal requirements as they pertain to topics and
          23
                 situations within the scope of pupil services. All actions alleged herein by MEISENHEI ~ R were
          24
                 taken under color of state law and in course and scoPe of his em to ment.
          25                                                                      P Y
                        11.    At alI times herein mentioned Defendant DOUG COLLTNS ("COLLINS';}, was an
          26
                 amploycc and Superintendent of the MCSD~ located in Merced, in the County of Merced, State of
          27
                 California. On information and belief, COLLINS was responsible for the hiring, traini
                                                                                                       ng and
          28
                                                                 - 3-
                                                     COMPLAINT FOR DAMAGES
,~        Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 14 of 148




            supervision of District staff. On information and belief, he was also responsible for ensuring
      2     compliance with state and federal laws pertaining to behavior interventions, supervision and
      3     training. Ail actions alleged herein by CQLLINS were taken under color of state law and in the

     4      coursa and scope ofhis employment with MCSD.

      5            Z2.     The true names and capacities, whether individual, corporate, partnership, joint

     6      venture, or otherwise of Defendants DOES 1 through 50 inclusive, are unknown to Plaintiffs who

      7     therefore sue Defendants by such fictitious names. When the true names and capacities o~ DOES 1

      8     through 50 are ascertained, Plaintiffs will amend this complaint by inserting their true ~ames and

     9      capacities herein.

     l0            13.     Plaintiffs aze informed and believe and on that basis allege that each of the named

     ll     Defendants and each of the fictitiously named Defendants are legally reaponsibte in some manner
            for the occurrences herein alleged, and that the injuries as alleged herein were proximately and
     12
     13     legally caused by the acts and/or omissions ofsuch Defendants.
                   14.     Plaintiffs further aze informed and believe and on that basis allege that each named
     14
            Defendant and each of the fictitiously named Defendants was tha agent, servant, e~nploy~e, or joint
     15
            venturer of each of the remaining Defendants and were at all times acting within the ~ urse and
     16
            scope ofsaid agency,service, employment,andlor joint venture, and each defendant has r lifted and
     17
            approved the act ofeach other defendant,
     18
                   15,     Plaintiff hereby alleges that DOES 1- 50 at all relevant times were em~loyees of
     19
            MCSD acting within the course and scope ofemployment with MCSD at the time ofthe events that
     20
            form the basis of this complaint, Plaintiffs are informed and believe and thereon allege that
     21
            Plaintiffs were owed a duty by each of said fictitiously named Defendants, and that the injuries
     22
            herein alleged erase out of and were proximately caused by the breach by Defendants DOES 1
     23
            through 50 ofthat duty. Pursuant to California Ca~ovemment Code §§ 815.2 and 820, MCSD is liable
     24
            for the acts and omissions ofemployees within the course and scope o~ employment.(Dailey v. Los
     25
            Angeles Un~,~ed Sch. Disl. (1970) 2 Cal.3d 741, 747 ["[A] school district is vicariously liable for
     26
            injuries proximately caused by [the] negligence" of school personnel "responsible for student
     27
            supervision."],}
     zs
                                                           -4-
                                                COMPLAINT FOR DAMAGES
.j        Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 15 of 148




     1              16.     Plaintiffs are informed and believe and on that basis allege that Defendants, and
     2      DOES 1 through 50 and each of them, were and are responsible for the acts, omissions, and
     3      occurrences causing Plaintiffs damages as hereinafter alleged.
     4
                                                JURISDICTION AND VENUE
     5
     6              17.     The court is proper because the public entity Defendants) has its prinoip~l places of

     7      business in its jurisdictional azea, the injury to tho Plaintiff occurred in its jurisdictional area, and at

     8      least one Defendant is domiciled in its jurisdictional area,

     9              18.     The amount in controversy is within the jurisdiction ofthe Superior Court,Unlimited

     10     Jurisdiction.

     11             19.     Plaintiffs herein allege, pursuant to the California Government Code, in~luding but
            not limited to Sections 820 et seq,, 834 et seq., and 840 et seq., that Defendant MCSD ~d DOES 1
     I2
            through 50 are liable to them in tort for monetary damages for personal injuries as a            ult of the
     I3
            incident which occurred at CWES, County of Merced, California, on or about May 17, 2017,
     I4
            through January of2018,
     15
     16
     17
                    20.     On or about November 16, 2017, Plaintiffs presented written government claims on
     18
            behalf of Plaintiffs SCHINDLER and DUWAYNE C. to Defendant MCSD for the injuclies, losses,
     19
            and damages they suffered because of the occurrences described herein, pursuant to Government
     20
            Code sections 900 through 915.4.
     23
                    2Z.     On November 22, 2017, MCSD notifed Plaintiffs that the claims submitted on or
     22
            about November 16, 2017, were in need of additional information and an ex#ension o~ time was
     23
            granted.
     24
                    22.     On or about Dacember A, 20I7, Plaintiffs presented amended writte claims to
     2S
            MCSD for the injuries, losses, and damages they suffered because of the occurrence described
     26
            herein, pursuant to C~overnment Code sections 900 through 915.4.
     27
                    23.     On or about January 7,2018,Defendant MCSD notified Plaintiffs that the~r amended
     28
                                                             - S-
                                                    COMPLAINT FOR DAMAGES
          Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 16 of 148




^
o
      1     claims prescnted on ar about December 4,2417, were rejected on December 30,2017 b ~ operation
U     2     Of18W.
 7
Cv
      3              24.   This action is filed timely in conformity with the period provided by the California

r     4     C3overnment Code sections 900 through 915.4.
8     S            25.     Therefore, Plaintiffs have complied with the Government Claims Act.
.~
      6
s                                        FACTS COMMON TO ALL COUNTS
.~    7
      8            26.     Plaintiff DUWAYNE C. wes born on June 2, 2010. Plaintiff SCHIND ER is his

     9      mothtr.
~7
     I4            27.     Plaintiff DUWAYNE C. has been diagnosed with Attention Deficit Hyperactivity

     11     Disorder("ADHD")and Post-Traumatic Stress Disorder("PTSD"),                               ~
     I2            28.     At sil times relevant to the allegations herein, DUWAYNE C. wasi a special

     13     education student at CWES and entrusted to the care of Defendants. Because of DUW~YNE C's
            disabilities, he was made eligible for specie! education services and supports pursuant to the
     14
            Individual with Disabilities Education Act.("TDEA'~,20 U.S.C. §§ 140I et seq.             i
     15
                   29.     During the 2x16/2017 school year, Plaintiff was a student assigned by thi MCSD to
     16
            the classroom ofZARATE at CWES.                                                      j
     l7
                   30.                                                                            i
                           On information and belief, during tlu 2016/2017 school year at CV✓ES,P aintiff and
     18
            other special needs students were subjected to physical, psychological and verbal abuse by
     l9
            ZAR.ATE.
     za
                   31.     On information and belief, DUWAYNE C. directly experienced abuse on repeated
     21
            occasions and also observed other students being physically, psychologically, and verb Ily abused
     22
            on a regular basis.
     23
                   32.     On information and belief, DUWAYNE C. and other students wha were abused by
     24
            ZARATE were singled out due to their level ofdisability andlar their disability-related be aviors.
     25
     26                         Defendants' Violation of District Policies and State Law              t

     27
                   33.     State law mandates that school distrtets must provide training to staff regarding the
     28
                                                            -6-
                                                COMPLAINT FOR DAMAGES
     Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 17 of 148




 1     use of physical and mechanical restraint to ensure tho safety of pupils in their care. Cal, ~d. Code §
2      56520, et seq. Any incident involving an "aversive intervention" must be reported to the board of
3      trustees ofthe school dishict not iatcr than 24 hours after the incident occurred,or as soon thereafter
4      as it is discovered. CaI. Ed. Code § 56520, et seq.

5             34.     The California Education Code requires that a parent or guardian be notified within

6      ane school day if an emergency intervention is used, Additionally, if a physical restraint pr aversive
                                                                                                  1
7      intervention has been ased on a student, a behavioral emergency report is to b~ completed

8      immediately and maintained in the file ofa student. Cal. Ed. Code § 56521.1.

9             35.     Additionally, a designated administrator is required to schedule an individualized

10     education program (IEP) team meeting within two days of a behavioral emergency incident to

ll     review the incident report, when incidents involve students who do not have behavioral iitervention

12     plans. Cal. Ed, Code § 56521.1.

13            36.     On information and belief, Defendants and MCSD repeatedly failed to cgmply with

14     state law and school policy regarding the prompt documentation of the use and nature Qf aversive

15     interventions in DUWAYNE C.'s cumulative record, Further, on informatian and belief,

16     and the District repeatedly failed to report in a timely manner the use of aversive interventions to the

17     minor plaintifes parents.                                                                   ~

18            37.     On ir►formation and belief, MCSD employees and other unknown District ad~rurustrators

19     were aware of the improper and abusive interactions of ZARATE with her special needs.students at

20     CWES, but they failed to take action to intervene to protect the ciuldren in their care and/or to report

21     the abuse to law enforcement or to students' parents,

22            38.     On information and belief, ZARATE's abusive conduct towards DUWAYNE C. and

23     other special needs students at CWES was open and obvious and VILLA, COOPER, CO~,LINS and

24     other MCSD employees knew or shoutd have known.

25             39.    On information and belief, Plaintiffs allege that VILLA, COOPER and o er MCSD

26     emptoyees knew that DUWAYNE C was abused by ZARATE and concealed this information
                                                                                  ~ ' from
       SCHINDLER, and the Later discovery of what her son wemt through caused SCHINU
                                                                                   I ER severe
27
       emotional distress.
28
                                                         -7-
                                             COMPLAINTFOR DAMAGES
 ~   '1        Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 18 of 148




0
           1                     ~0.     VILLA, COOPER, COLLtNS and other MCSD employees, were each ~'t all times
U          2             relevant to the allegations herein, mandatory reporters as defined by Penal Code § 11165,7.
C7
v
v          3                    41.      At the relevant times hereto, DUWAYNE C.'s behavior did not rise to the levet of an
0
           4             emergency of serious or imminent threat of harm to himself or others that would justify using
8          S             physics! force against him or restraining his freedom of movement.
~U
0          6
a~                                                              Aasaul# and Concealment
N
           7
a
a                                                                                                                 1
           8                    42.     Kassandra Castillo was a substitute instructional aide employed by the MC~SD.
           9                    43.     Ms. Castillo was assigned to work in ZAR.ATE's classroom as a substitute aide on
          14             May 17,18, and 14,2017.

          I1                    44.     During tha#time, Ms.Castillo witnessed ZAR.ATE:

          12                            a. Belittle the students in tho classroom, including, verbally abusing thou!by telling

          l3                                them that they wen worthless, that their parents would be mad about their work,

          14                                and that they were bad humans.

          15                            b. Hit DU~AYNE C.and another student with an open hand in the head.

          16                            c. Forcibly jerk DUWAYNE C. and other students in the direction she wanted them
                    'i
          i~                                to go.

          18                            d. Push a student from a chair onto the floor,forcing him to sit under a tale.
                                45.     Ms. Castillo witnessed the students, including DUWAYNE C. cry out in pain, and
          19
                         beg ZARATE to stop hurting them.
          20
                                                                                                            i
                                46.     On May 17, 2017, while Ms. Castillo was assigned to work in ZARATE's classroom
          21
                         she witnessed ZARATE forcefiilly drag DUWANYE C. across the classroom floor because he was
          22
                         no longer interested in an activity.                                                     `
          23
                                47.     DUWYANE C.'s decision to stop coloring angered ZARATE who,withoj~t warning,
          24                                                                                            I
                         physically assaulted DUWAYNE C. by grabbing him from the scruff of his neck, dr~gging him
          25
                         from one table to the other, hit him and shoved him under a table.
          2b
                                48.     While ZARATE assaulted DUWAYNE C., classroom aide, Kassandra Castillo, wha
          27
                         was shocked by the actions ofZARATE,pulled out her cell phone and recorded the incident.
          28
                I                                                        -8-
                1                                               COMPLAINT FOR DAMAGES
          Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 19 of 148




     l             49.     Ms. Castillo contemporaneously reported ZARATE's conduct to CWES Principal
~o
     2     COOPER, and CWES Vice Principal and Learning Director VILLA, and showed the video of
     3     ZARATE physically assaulting DUWAYNE C.
~    4               S0.   COOPER and VILLA instructed Ms. Castillo to immediately delete the video she
~    5      had ofthe abuse.

o
t~   g
     ~
                     51.
            wauEd be in trouble ifshe did not delete it.
                                                                                                      ~
                           COOPER and VILLA told Ms. Castillo that her recording was illegal grid that she


a    8             52.     At the direction ofCOOPER and VILLA,Ms. Castillo deleted the recording.
     9               53.   Ms. Cas~iIlo prepared a written statement about the incident she witnessed and
t
~    10     submitted it to COOPER.                                                               ~
     1~              54.   COOPER informed Ms. Castillo that the police and Child Protective Services would
            be in contact with her to discuss the incident.
     12                                                                                        i
     ~3              55.   Ms. Castillo was not contacted by law enforcement or Child Protective Services
           following her meeting about the incident with Defendants COOPER and VILLA on May 17,2017.
     14
     ~5              56.   COOPER and VILLA failed to notify 1$w enforcement of Ms. Castillo's report of 'I
            abase by ZARATE against DUWAYNE C. on May 17, 2417, as dictated by Penal Co ~ e Section
     lb
            ~1~66.
     17
     1g              57.   COOPER and VILLA did not notify Plaintiff's mother regarding the repo~ed abuse
            °£her son by ZAR.ATE on May 17, 2017.
     19
                     58.   COOPER and VILLA did not conduct an investigation in#o the incident fallowing
     20
            Ms. Castillo's report.
     21
                     S9.    On information and belief not one MCSD administrator interviewed ZARATE or any
     22
            other classroom aide or staff member who was present in the classroom on May 17, 2017.
     23
                     60.    On information and belief, MCSD and its employees were aware that ZAiTE was
     24
            abusing her disabled students in this class and were further aware that the children wanld gxperience
     25
            physical and psychological harm as a result
     26
                     61.    Due to the failure of MCSD,COOPER and VILLA to report ZARATE's abuse, the
     27
            full extent ofthe abuse suffered by Plaintiffon other dates is nat known to PIaintiffs.
     28
                                                              _g_
                                                  COMPLAINT FOR DAMAGES
      0        Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 20 of 148




0                            62.
T
           1                        DUWAYNE C.'s behavior deteriorated dramatically during his time,in ZARATE'S
U          2        class.     He began exhibiting new and increased behaviors including, anger and irritability,
C9
n          3        nervousness, difficulty concentrating, crying, yelling at his mother and his sister, and throwing
0
v
          4         objects.
0
v          S                 63.    Since the May 17, 2017, assault by ZARATE, DUWYNE C.'s anxiety and fear
m
~U

O         6         relating to school has increased in intensity and severity. His school refusal bchaviols include
 a~
           7        rurming from his mother, not putting shoes on, and refi~sing to get in the car; causing SC     DLER
.~
          8         to have to physically put him in the car to get him to school.
N         9                  64.    SCHINDLER became concerned abort DUWAYNE C.'s uncharacteristic behavior
t

          10        but at the tune she had no information regarding what was causing these behavioral changes.

          11                 65.    It wasn't until a video recording ofZARATE abusing DUWAYNE C.                shown to

          12        SCHINDL,ER that she became aware ofthe fact her son was being abused at school.

          13                 66.    Since leaving ZAR.ATE'S classroom, DUWAYNE C. has experienced                   in his

          I4        sleep patterns, including, suffering from nightmares about his teachers every other night.

          15                 67.    The full extent and duration ofthe abuse suffered by DUWAYNE C. is                 to
                    Plaindf~'s at this time.
          16
                             68.    On or about Juiy 2, 2017, SCHINDLER was approached by a                          who
          17
                    overheard her talking and asked if her son was a student at CWES. Later that day, SCHINllLER
          18
                    was approached again and told there were videos ZARATE abusing DUWANE C. at school.
          19                                                                                        i
                          69.    SCHINllLER watched the videos and became extremely upset that she hid to learn
          2d
                    what happened to her son from someone other than a school official or an investigative ag~ncy.
          21
                             70.    On or about August 15, 2017, $CHINDLER met with Defendant CO PER and
          22
                    showed him the video ofZARATE grabbing DUWAYNE C. by the neck and dragging im across
          23
                    the classroom floor on May 17,2017.
          24
                             7i.    Defendant COOPER asked for a copy of the video and assured SCHINDL R that he
          ZS
                    would conduct an investigation.
          26
                             72.    Defendant COOPER informed SCHINDLER that he had reported the incident to
          27
                    MCSD Superintendent COLLINS.
          28
                I                                                    -10-
                                                         COMPLAINT F R DAMAGES
 0          Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 21 of 148




.-.
O
        1             73.    SCHINDLER submitted a written complaint detailing the May 17, 2017, incident on
~-
U      2      August 15,2017.
C7
...
       3              74.    Defendant COLLINS thereafter contacted SCHINDLER and stated that he
8
a~
       a      "understood the hurt and stress this was causing her family."
 s     5              75.    On or about August 15, 2017 MCSD informed ZARATE that as a result of the
.~
 ~o
       6      allegations of misconduct she was being placed on administrative leave with pay pe~ding the
fi     7      outcome of an investigation. At that time, ZARATE was instructed to remain off District property
.~
 a     8      and to not return until authorization by Defendant COI,LINS.
 d~                   76.    A copy of the MCSD Notice of Final Written Decision was to be placed in
.~
  N    9
 ~"~

       10     ZARATE's personnel file.

       11             77.    In August 2Q17, SCHINllLER contacted the Merced Police Departmen~ to file a
              police report related to the incident that occurred on May 17, 2Q17, and was informed that an
       12
              incident report had already been filed by Defendant COLLINS.
       I3
                      78.    On August 16,2017, Officer Jose Bazajas, ofthe Merced Police Departure t took the
       l4
              report of abuse from Defendant COLLINS(Incident Report No. 17-00047916).
       is
                      79.    Officer Barajas interviewed SCI3INDLER and Kassandra Castillo I out the
       16
              complaint ofabuse by ZARATE towards DUWAYNE C.
       17
                      80.    On August 18, 2017, DUWAYNE C. was excused from school by Defendant
       18
              COOPER because plaintiffwas afraid to attend school.
       19
                      81.    On or about Aagust 23, 2017, DUWAYNE C. was still afraid to go to lass and
       20
              despite assurances from SCHINDLER that ZARATE was no longer on the campus, after
       21
              SCHINDLER dropped off Plaintiff at school, DUWAYNE C. bolted from the school c~tnpus in
       22
              fear.
       23
                      82.    SCHINDLER caught up with COLLINS and tt►ey were joined by D~efendant
       24
              COOPER who had to assure DUWAYNE C. that ZARATE was not on the school campus and
       2S
              DUWAYNE C. did not need to be in fear of ZARATE and could safe}y attend school.
       26
                      83.    On or about August 2S, 2017, COLLINS sent a letter to the parents of CViJES
       27
               studen#s informing them about staffing changes to "accommodate the needs of the students and level
       2$
                                                              - 11-
                                                   COMPLAINT FOR DAMAGES
     Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 22 of 148




        out the classes at the same time."
 2               84.    On or about September 1, 2017, DUWAYNE C. complained to SCHINFF~LER, that
 3      despite COOPER's assurances that ZARATE was not en the campus, that he had
                                                                                   seen ZARATE
 a      during lunch and further that ZAR.ATE approached DUWAYNE C. and called out his name
                                                                                            in an
 S      attempt to communicate with him.

 6               85.  DU'WAYNE C. did not respond to ZARATE's attempts to gain tiffs a ~ ntion and
 7      proceeded to lunch. Later that day, during his recess hour, DUWAYNE C. observed
                                                                                        that ZARATE
 8     was watching him.

 9               86.   On ox about September 5,2017, Defiendant COOPER again reassured SO~iINDLER

14     that ZAK.ATE would not be on campus again with Plaintiff during the investigation into ZARATE
                                                                                                              's
11     abuse ofDUWAYNE C.

12               87.   On or about October 5, 2017, SCHINllLER obtained a note from Robin Arguall~s,
       F.N.P., wherein she asked that DUWAYNE C.'s absences be excused as he was fearful
13                                                                                                   to return to
l4     school.

i5               88.   On or about March 2,201 S,COLLINS sent a notification to SCHTNDLE~t regarding
       DUWAYNE C.'s euiexcused absences. The notice stated that DUWAYNE C. had been absent
16                                                                                         for
       30 minutes or more on at least thxee occasions.
17
                 89.   These absences were a direct result of DUWAYNE C.'s continuing fear ofZARATE
l8
       and school following the abuse.
19                                                                                                ~
                 9Q. On information and belief, DUWAYNE C. had never received notices relating
20                                                                                             to
       excessive absences or tardiness prior to ZARA,TE's abuse.
21
                 91.   On January 29,2018, MCSD issued a Notice of Final Written Decision in relation to
22
       the Complaint filed against ZARATE,                                                       I
23
                 92.   MCSD stated in its Finding of Fact that "the video recording of the Ma~ 19,
24                                                                                                        2017,
       incident in your classroom clearly shows you holding the back collar of[DUWAY
25                                                                                             NF~ C.'s] shirt
       with your hand and dragging him across the floor of your classroom.[DUWA
26                                                                                       YNE C.'s] bare back
       is partially exposed in the video due to your act of pulling up his shirt collar to
27                                                                                         drag him across the
       floor,"
28
                                                       -12-
                                             COMPLAMT FOR DAMAGES
     Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 23 of 148




 1             93.    ZARATE admitted that she engaged in the conduct depicted in the video (Dragging
 2     PlaintiffDUWAYNE C, by his neck across the floor of the classroom.

 3            94.     On information and belief, ZARATE received Crisis Intervention Training ("CPI"}
 4     in January 2017.

 S            95.     ZARATE fiut~►er admitted that this was not an approved restraint meth d and not

 6     part of her CPI training.

 7            96.     ZARATE, in defense of her outrageous conduct, stated that she force !ly moved
       DUWAYNE C. to give space between DUWAYNE C. and another child who appeared o be
 8                                                                                     upset
 9     and had a rcd mark on his face.                                           •'
10            97.     ZARATE admitted that she did not see DUWAYNE C. strike another child nor had

11     any student accused DUWAYNE C. of any aggressive action.

12            98.     ZARATE admitted that her treatment of DUWAYNE C. was not ani authorized
       physical restraint or a method advocated during her CPI training.
13
              99.     ZARATE further admitted that she failed to complete a Behavior Emergency Report
i4
       ("BER") to document her physical restraint of plaintiff on May 19, 20l7, as required by       e Merced
l5
       County Special Education Local Plan Area ("SELPA"}.
16
              100.   'COOPER and VILLA wiled to complete a BER as required by The Merced County
17
       Special Education Local Plan Axea (°`SELPA").                                             i
18
              101, COOPER snd VILLA failed to notify SCHINDLER, as required under SELPA and
19
       MCSD policies.
20
              102.    At no time during the week of the incident did MCSD, ZAR,ATE oi Kassandra
21
       Castillo inform SCHINDLER that her son was acting in an aggressive manner.
22
              103.    Kassandra Castillo, never witnessed DUWAYNE C. act in an aggressive manner
23
       towards other children in the classroom, including on the date of the incident.
24
              104.    MCSD concluded in its Notice of Final Written Decision that the evide ce gathered
25
       during the course of its investigation showed that ZARATE did mistreat DUWAY
                                                                                      ,
                                                                                      I (E . en the date
26
       complained.
27
             IOS.    At the time of the incident, Defendants MCSD, COOPER, COLLINS,
28
                                                      - 13-
                                           COM     INT FOR DAMAGES                           ~
     Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 24 of 148




       MEISENHEIMER, VILLA and DOES 1 through 50 had knowledge that they had a !eIal duty to
2      provide reasonable training, supervision, management, and retention of employees charged with the

3      supervision ofstudents, like DUWAYNE C.

4               106,   As a direct and proximate result of the incidents, Plaintiff suffered injuries and

5      damages. All of said injuries have caused, continue to cause, and, on information and belief, will

6      coatinue to cause great mental suffering, loss of enjoyment of life, inconvenience, gri f, anxiety,

7      and emotional distress. The full extent ofPlaintiffs' damages, in an as of yet unascertain~d amount,

8      cxeeeds the minimum jurisdiction ofthis Court.

9               107.   SCHINDLER was required to and did cmplay physicians and other health care

10     providers to examine, treat, and care for DUWAYNE C., and SCHI~DLER did incur medical and

11     incidental cxponses in a yet to be determined amount exceeding the minimum jurisdicrian of this
       Court.
12
                108.   SCHTNDLER is informed and believes, and thereupon alleges, that in th future she
13
       wil! be required to and wii[ employ physicians and other health care providers to examine, treat, and
14
       care for DUWAYNE C., and SCHINDLER will incur medical and incidental e penses for
15
       DUWAYNE C.'s medics! care in a yet #o ba determined amount which exceed th minimum
16
       jurisdiction ofthis Court.
17
                109.   The failure of MCSD, COOPER, and VILLA to promptly advise SCHiNDLER of
18
       the abuse of her son at CWES gave rise to the severe emotional distress in that she suffered a loss of
19
       trust in school officials and felt betrayed that she did not learn what her child bad experienced at the
20
       dime of th~ injuries whin she could have rEsponded immediately with appropriate parental support
zi
       and care. She was deprived of the ability to comfort her son or to provide appropriat~ counseling,
22
       medical and/or psychological care.
23
                110.   Prior to July 2,2017,SCHINDLER was unaware that her son was being subjected to
24
       abuse and/or neglect or that the MCSD was aware of the abuse, and actively concealing the abuse
25
       by failing to report it and failing to prevent it from continuing.
26                                                                                          I
                111.   Plaintiffs are informed and believe, and thereon allege, that none of the parents
27
       whose children were in ZARATE's class were told why she was put an administrative leave.
28
                                                         - 14-
                                             COMPLAINT FOR DAMAGES
f   1        Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 25 of 148




         1            112.    On information and belicf, prior to the date of the incident, SCHINDLER~ was never
        2      notified by MCSD, ZARATE, VILLA, or any other MCSD employee that her son needed to be
        3      restrained.
        4             Z 13.   On information and belief, prior to the date of the incident, neithir MCSD,

        5      ZARATE, VILLA, or any other MCSD employee ever submitted to SCHIrIDLER ~ behavior

        6      emergency report or accident report detailing any restraints used on DUWAYNE C.          1
        7             1 I4.   MCSD failed to adequately hire, supervise or train staff in classroom management,

        8      discipline and mandatary child abuse reporting responsibilities.

        9
                                 Allegations Specific to MCSD Official Policies and Practices
        IO
                      115.    On information and belief, MCSD had multiple "written" policies, regulations, rules,
        ll
               and practices which contributed to the occurrence of the incidents which gave ~ise to the
        12
        13     constitutional violations in this case. Multiple persistent and widespread customs and practices of

        14     MCSD personnel also contributed to the incidents at issue in this litigation. Some of thelentrenched

        15     customs and practices of MCSD at issue consist of MCSD employees' persistent fatlurl to follow
        16     written policies, regulations rules, or laws. These customs and practices were so widespread as to
        17
               be the functional equivalent ofMCSD policy.                          ~                  ~
        I8
        19                     MCSD Policies Discourage Investigation into Reports of Abuse
        20
                      116.    ~n information and belief, MCSD policies and practices not only discourage
        21
        22     investigation and follow-up after reports of abuse, Boazd Poiiey 5141.4(a) specifically instructs

        23     employees not investigate these allegations. In conjur►ction with the failure of MCSD employees

        24     and administrators failure to report allegations of abuse, this policy in e~'ect inst acts MCSD
        25     administrators to not invesrigete abuse allegations. Pursuant to Board Policy 5141.4{a) `Employees
        26
               who aze mandated reporters, as defined by law and administrative regulation; are obligated to report
        27
               all known or suspected incidents of child abuse at~d neglect. Mandated reporters shall not
        28
                                                            - 15-
                                                    COMPLAINT FOR DAMAGES
     Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 26 of 148




       investigate any suspected incidents but rather shall cooperate with agcncies responsible for
1
2      invcstigating and prosecuting cases ofchild abuse and neglect."

3
                      MCSD's Practices Discourage Reporting of Abuse by Employees
4
5             117.     On information and belief, MCSD supervisory personnel have a permanent and
6      well-settled custom and practice of discouraging employees from reporting abuse of itadents by
7
       fellow employees. On information and belief, this custom and practice is enforced by ~ displaying

       antagonism toward employees when they do report; by failing to act on the reports, thereby creating
9
       a sense of hopelessness, helplessness and demoralization in the reporting employees; and by
10
11     tolerating the peer approbation displayed against employees who do report.

12
                         MCSD Policies Threaten Disciplinary Action for Employees
13                              Who Disclose Abuse to Parents or Media
14
15            1 i8.   MCSD Board Policies 4119.23(b); 4219.23; 4319.23, concerning the unauthorized

16     release of confidential information in effect threatens disciplinary action against empl~yee's who
17     disclose information relating to abuse."An employee who willfully releases conftdentia~/privileged
18
       information about the district, students or staff shall be subject to disciplinary action. No employee
19
       sha11 disclose confidential information acquired in the course of his/her official duties. Confidential
20
       information includes information that is not a public record subject to disclosure unde the Public
21
22     Records Act, information that by law may not be disclosed, or information that may hav{ a material

23     financial effect on the employee"

24             119.   On information and belief, these policies, and the manner in whic~ they are
25      implemented discourage employees from reporting abusive conduct of fellow employees against
2b
        students, and explicitly make it the policy of MCSD to conceal from parents of students when their
27
        children's teachers have engaged in abusive conduct toward students, even when that conduct has
2$
                                                     - 16-
                                             COMPLAINT FOR DAMAGES
.•         Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 27 of 148




o     I      becn confirmed, In its communications with the public and with individual parents, it is;the policy

      2      of MCSD to venerate the privacy of abusive and allegedly abusive employees above all other

~     3      concerns, including i#s obligations for the safety of its students, and its obligations as a public
0U

      4      agency to provide information regarding its function to members of the public and elected officials
8
~
.~    5      so that proper oversight can be exercised.
0     6                                                                                               ~
 a~                                                                                                   '
 ~    7                            MCSI? Policies Prevent Accurate Record Keeping and
'~,                                       Appropriate District-Wide Responses
 0    8
 Y
 a~
'
~     9             I20.    MCSD Board Policy 1312.4 "encourages the eazly, informal resolution of complaints
      is
             at the site level whenever possible". This policy, and the manner in which it is implemcn~ed, creates
      11
             a decentralized system of obtaining, investigating, and resolving complaints. As a result, the
      12
             ~~viduals at the "top" of the system prevent themselves from hearing complaints, Ir knowing
      13
      14     whether they were properly dealt with, thereby allowing themselves to have "plausible c~eniabifity"

      IS     as to the breadth of problems within the system, Furthermore, by insisting that complaints of abuse
      16     by teachers be handled at "site level" MCSD creates a clear conflict of interest, in which~the person

      17     investigating and responding to complaints has strong motivation to minimize or conceal
      18
             misconduct by teachers under his or her supervision, in order to make their awn job ea~itr, by not
      19
      20     losing staff to suspension or termination, and out of concern that the situation might reflect badly

      21     upon themselves, resulting in poor performance evaluations, and resulting negative financial

      22     conseriuences.

      23
                              MCSD's Practices Result ~n the Concealment of Student Incidents
      24                                      and Behavioral Interventions
      25
      26             121.     On information and belief, MCSD has a permanent and well-settled custom and

      27      practice of not documenting student injuries, behavioral incidents and behavioral interventions and
      28
                                                             -17-
                                                  COMPLAINT FOR DAMAGES
      -~   .►        Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 28 of 148




                I      not communicating such to the parents of students, thereby preventing the pazents of students from

v
c~
                2      having adequate information regazding their children's experiences during the school day.

                3
°~,                                            MCSD's Practices Fail to Ensure Proper Training
~               4
 3
~               5             122.    On information and belief, MCSD has a permanent and well-settled ct}stom and
.~              6                                                                                               ~
 ~
 y
                       practice of failing to ensure that Special Education teachers, and teachers' assistants In Special

'Q               8     Educa~ian classrooms had proper training to handle behavior issues in Special Education

a~                     classrooms. On information and belief, current and former employees of MCSD received little or
                9
                1Q     no training regazding the handling of behaysoral issues.                                     ;

                11
                                                    FIRST CAUSE OF CTION                  '
                12                                         Negligence
                13       (Against Defendants MCSD, ZARATE, COOPER, VILLA, MEISENHEIMER, COLLINS
                                                 and DOES 1through S4, inclusive)
                14
                15            123.    Plaintiffs refer to, and incorporate by reference, all of the preceding paragraphs as
                16     though fully set forth herein.
                17            124.    Plaintiffs allege that Defendants owed Plaintiffs a duty of care to adequately I
                ~g     supervise Plaintii~ and to place him in an appropriate educational placement that was saf ~ and free

                19     ~m danger end abuse.
                2Q             X25.   Plaintiffs furtt~er allege that Defendants owed a duty to Plaintiff's mother to notify
                2~     her of the assault perpetrated upon het child, DUWAYNE C., pursuant their special relationship
                22     to these Defendants.
                23            126.    Plaintiffs further allege that Defendants owed a @uty to Plaintiffs to anticipate the

                24     criminal acts of a third person, as such acts were reasonably foreseeable. Plaintiffs allege jat the

                ZS     risk of harm to Plaintiff was sufficiently high, and the burden on Defendants to pmtect against

                26     hazm was sufficiently low, so as to impose upon Defendants a duty to protect Plaintiffs.
                27             127,   Defendants, and each of them, acting within the cot~rse ar►d scope of employment

                28     with MCSD, and Defendant MCSD breached their duties to PIaintiffs in that they, Inter ells:             '
                                                                          18
                                                            COMPLAINT FOR DAMAGES
     •, .,        Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 29 of 148




~            l                (a)    Failed to supervise students, including Plaintiff, at MCSD;
             2                (b)    Provided ineffective supervision of students, including Plaintiff, at MCSD;
.~
             3                (c}    Failed to exercise ordinary care in supervising MCSD students,including
             4                       Plaintiff;
 ~           5                (d)    Failed to make reasonable efforts to perform the duties imposed by Ed. Code
~o
~U
o            b                       § 44807, Cal. Ed. Code § 32260 through 32296 et seq., Cal. Ed. Code
             7                       §§48900.2-48900.4 and Cal. Code Regs,tit. 5,§§ 555 Z and 5552;
             8                (e)    Failed to take steps necessary to protect studen#s at MCSD o'r warn the
             9                       students, including DUWAYNE C.and his parents;
             10               (#~    Negligently trained, supervised, managed and hired employees c~arged with
             l1                      the supervision ofstudents,including Plaintiff DUWAYNE C.;
             12               (g}    Violated the rights ofPlaintiff set forth in Cal. Const. Art 1, §28(c)
             13                      Right to Safe Sc~►ools;
             14                (h)   Filed to property invesrigate assaults on DUWAYNE C. at MCSD;
             l5               (i)    Failed to discipline ZARATE;
             16               (j)    Failed to protect student victims of assault at MCSD after the assaults,
             17                      including Plaintiff;
             I8               (k)    Failcd to implement and/or follow safety and security procedures and i
             19                      protocol;                                                                       ~'
             20                (1)   Failed to immediately report the subjoct incident involving Plainti to the
             21                      proper authorities, theroby exposing Plaintiff to additional risk ofijury and
             22                      attendant damages;
             23               (m)    Failed to follow acid enforce Individualized Education Plans, including those
             2a                      of Plaintiff;
             25                (n)   Delayed medico! treatment to DUWAYNE C.;
             26                (o)   Failed to notify DUWAYNE C.'s pazents as required by MCSD policies.
             27                (p)   Faited to warn Plaintiffs of the risk of physical and psychological harm in
             28                      ZARATE's classroom.
                                                               -19-
                                                     COMPLAINT FOR DAMAGES                               !
 1   ~ ~   .!
                     Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 30 of 148




                 1                    (c~        Failed to remove DUWAYNE C.firom ZARATE's classroom even after
                                                                                                                 E
U               2                                MCSD was on notice ofthe unappropriate, unhealthy and unsafe environment
c~
v

~               3                                students, including DUWAYNE C., were being exposed to.

~               4              128.   The breaches ofthe foregoing duties by Defendants were a proximate or Iegal cause
$               5      ofPlaintiffs' injuries.
~o
~U

0               6              129.   The breaches of the foregoing duties by Defendants created a foreseeable; risk ofthe
 w              ~      particular type of Kann which occurred to Plaintiff, such harm which was likely to occur in the
.T
a               g      absence of adequate safeguards or supervision. Thus, Defendants knew, or should have l~nown, that
d~
y
L
                9      DUWAYNE C. was subject to an unreasonable risk of harm such that Defendants should;have taken
                10     preventative measures. Further, by Defendants' employees failures and breaches, MCSD is
                11     vicariously liability for the injuries caused by its employees, including the individual named
                l2     Defendants, pursuant to Cal. Govt. Code § 815.2(a).                                       i
                13             130. Plaintiffs are informed and believe and thereon allege that:
                14                    a. MCSD was on noriee that ZARATE's classroom was an inappropriate,
                15                          unhealthy and unsafe educational environment in which children were verbally
                16                          and physically abused and had pain inflicted upon them as both a disciplinary

                17                          and apre-emptive control technique.

                18                    b. MCSD was on notice of conduct by ZARATE which was likely to - ~d in fact
                                                                                                            i
                19                       did -cause physical and psychological harm to studen#s, including DUWAYNE

                20                          C.

                21                    e. MCSD was on notice of the inappropriate, unhealthy and unsafe educational

                22                          environment which existed in ZAR.ATE's classroom but failed to adequately

                23                          investigate.

                24             131.    As a proximate, direct and legal result of the above referenced negligee# acts or

                25     omissions to act on the part of Defendants, and each of them, Plaintiffs were harmed,:suffered
                       injuries, including but not limited to pain, anxiety, emotional distress, and other injuries not yet
                25
                       diagnosed. Plaintiffs are informed and believe and therefore allege that certain said injuries will
                27
                       he permanent in nature, the extent of said injuries being at this time unknown to Plaintiffs.
                28
                                                                         -zo-
                                                              COMPLAINT FOR DAMAGES
,~   .,        Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 31 of 148




          1      Plaintiffs have also suffered general damages in an amount in excess of the jurisdictional
          2      minimum of this court.

          3             132.    Plaintiffs allege that Defendants' negligence was a substantial factor in causing

          4      Plaintiffs' harm.

          5             133.    Plaintiffs allege that MCSD is vicariously liable for the negligent cond~}ci of its

          6      employees who were aware of the abuse of students, including DUWAYNE C., who ailed to

          7      invcstigate the abusc of students, and failed to warn DUWAYNE C. ox SCHINDLE of the

          8      danger of remaining in the school and failed to remove DUWAYNE C. from the school. MCSD

          9      is vicariously liable for the negligent conduct of its employees who were aware of the abuse of

          10     students, including DUWAYNE C., but failed to report the abuse in violation oftheir mandatory

          11     duty under Penal Code 11165 et seq.
                        134.    Plaintiffs allege that the conduct of Defendants ZARATE, VILLA, C OPER,
          12
                 MEISENHEIMER, and COLLINS as described herein, was done with a conscious dis~'egard of
          13
                 PlaintifFs right to safety in school, guaranteed by the California Constitution, sulh as to
          14
                 constitute oppression, fraud, or mglice ender Code of Civil Procedure sect'son 3294, and on
          15
                 information and belief, MCSD administrators knew, authorized, ratified, ar perpe ~ ted the
          ld
                 oppression, fraud, or malice, entitling Plaintiff to punitive damages in an amount to punish
          17
                 Defendants and to deter such conduct in the fuhue.
          18
          19                                       SECOND CAUSE OF ACTION
                                       Negligent Hiring,Supervision,or Retention of Employee
          20                                        (Against Defendant MCSD)

          21
                         135.    Plaintiffs refer to, and incorporate by reference, all of the preceding p       graphs as
          22
                 though fully set forth herein,
          23                                                                                                 i
                         136.   Plaintiffs allege that, at all times relevant hereto, MCSD bad a legal duty tp:
          24
                                a. Adequately supervise students (including Plaintiff and to pla~e students
          25
                                     (including Flaintif~ in an appropriate educational placement that is safe and free
          26
                                      from danger and abuse.
          27
                                b. Exercise due care in qualifying, testing, hiring and supervising their employees,
          28
                                                                   - 21 -
                                                        COMPLAlNTFORDA AGES                                  ~
           Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 32 of 148




0                              including those who would be supervising s#udcnts(including Plaintiff and those
      I
c~    2                        responsible for placing students in an appropriate educational placement that was
U
C7
      3                        safe and free from danger and abuse.
      4                     c. Adequately oversee the educational environment and the performance of teachers
 8    5                        and counselors.
.~v
0     6                     d. Take reasonable measures to gaard students (including Plainti~ against
 a~
      7                        harassment and abuse from foreseeable sources, including any teachers ar
.T
 y

 a    8                        counselors they know or have reason to know are prone to such abuse
      9            137. Plaintiffs allege that MCSD hired ZAR.ATE, COOPER, VILLA,
L
~"'

      10    COLLINS, and DOES 1 through 54,to carry out the above-mentioned duties.
      11            13$.    Plaintiffs allege that ZARATE, COOPER, VILLA, MEISENHEIMER,

      12    and DOES 1 through 50 were, or became, unfit or incompetent to perform the work for ~vhich they
      13    were lured, including unfit or incompetent to carry out the above-mentioned                 as alleged

      14    heroin, thereby posing a particular risk to students(including Plaintiff.
      15            139.    Plaintiffs allege that MCSD knew, or should have known,that ZAIt~.'         COOPER,

      16    VILLA, MECSENHEIMER, COLLINS, and DOES 1 through 50 were, or                               ., unfit or

      17    incompetent to perform the work for which they were hired, including unfit or               ,nt to cony

      18     out the above-mentioned duties, as alleged herein, and that this unfitness and/or
      19    created a particular risk to students (including Plaintiffl. Plaintiffs allege that MCSD knew that
      20    ZARATE had abused at least one student in her care yet MCSD allowed ZARATE to•go back to
      21     taaching disabled young children, including Plaintiff. Plaintiffs further allege that MCS knew, or
      22     should have known,that ZARATE,COOPER,VILLA,MEISENHEIMER,~COLLTNS,and DQES 1
      23     through 50, posed a particular risk to students because they failed to immediately report the subject
      24     incident to the proper authorities, thereby exposing Plaintiff(and other students)to addit oral risk of
      25     injury and attendant damages.
      26            140.     Plaintiffs allege that ZARATE, COOPER, VILLA, MEISENHEIMER,~COLLTNS,
      27     and DOES 1 through Sd, unfitness ox incompetence harmed Plaintii~'s.
      28             141.    Plaintiffs allege that Defendant MCSD's negligence in hiring, supervissng, or
                                                           .22.
                                                  COMPLAINT FOR DAMAGES
                                                                                                                               f

~    1   ~
                  Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 33 of 148
                                                                                                                i




             1     retaining ZARATE, COOPER, VILLA, MEISENHEIMER, COLI.INS, and DOES 1 through 50,
~            2     wss a substantial factor in causing the Plaintiffs' harm.
c~
             3             142.    As a direct and Iegai result of the above-referenced negligent acts or omissions to act
             4     on the part ofthese Defendants, Plaintiff suffered injuries, including but not limited to pain, aruciety~
             5     emotional distress, and other injuries not yet diagnosed. Plaintiffs are informed and beli~ve, and on

a            6     that basis allege, that certain said injuries will be permanent in nature, the extent of sid injuries
y            7      being at this time unknown to Plaintii~'s. As a result ofthe conduct of Defendants, and ea h ofthem,
p            8      Plaintiffs have suffered general damages in an amount in excess of the jurisdictional inimum of
U
N
             9      this Court.

             l4                                  THIRD CAUSE OF ACTION
                                           Intentional Infliction of Emotioa~l Distress
             11      (Against Defendants MCSD,ZARATE,COOPER,VILLA,MEISEN~IEIMER,COLLINS
                                               and DOES 1 through SU,inclusive)
             12                                                                         ~
             l3            143.    Plaintiffs refer to, and incorporate by reference, all of the preceding paagraphs as
             1~     though fully set forth herein.
             IS            144.    Plaintiffs allege that ZARATE intentionally used improper use ofrestraint and force,
             16     including verbal and physical abuse, against Plaintit~ Plaintiffs allege that MCSD, ZARATE,

             17     COOPER, VILLA,          MEISENHEIMER, COLLINS and DOES 1 through S0, conduct was

             18     intentional and outrageous, in that after learning about the improper use of xestraint and force,

             19     Defendants permitted ZAR.ATE #o continue teaching young disabled children, including Plaintiff.
             20     Plaintiffs allege that Defendants' conduct was outrageous in that it was sa extreme as to exceed all
             2l     bounds of that usually tolerated in a civilized community. (Hughes v. Pair(2009} 46 Cal. 4th 1035,
             22     1050-1Q51).
             23             145.   Plaintiffs allege that MCSD, ZARATE, COOPER, VILLA, MEISENHEIMER,
             24     COLLINS and DOES 1 ttuough 50, intended to cause Plaintiff emotional distress or~ acted with
             25
                    reckless disregard of the probability that Plaintiff would suffer emotions! distress, kr4owing that
             26
                    Plaintiff was present when the conduct occurred.
             27
                            146.    Plaintiffs allege tha#Plaintiff suffered severe emotional distress.
             28
                                                                      - 23 -
                                                          COMPLALNTFOR DAMAGES
     ~~        Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 34 of 148

                                                                                                               f




~          1              147. Plaintiffs allege that ZARATE, COOPER, VILLA, MEISENHEIMER,;COLLINS

~
.
.          2     and DOES 1 through 50, conduct was a substantial factor in causing Plain#iff's severe emotional
           3
                 distress.
0         4               148.   Plaintiffs allege that MCSD is vicariously liable for the acts, and intentions! torts, of
U         5

.~               its employccs under Cal. Govt. Code § 815.2.
 ~        6
                          149.   Plaintiffs   allege   that   the    conduct of ZARATE, VILLA, ~C04PER,
 y
~T               MEISENHEIMER, and COLLINS, as described herein, was done with a conscious ~ sregard of
a         8
°
~
Y                Plaintiffs right to safety in in school, guaranteed by the California Constitution, uch as to
y         9
                 constitute oppression, fraud, or malice under Code of Civil Procedure section 329 , and on
          10
                 information and belief, the managing agents of MCSD knew, authorized, ratified, or perpetrated the
          ll
                 oppression, fraad, or malice, entitling Plaintiffto punitive damages in an amount to puni~h MCSD,
          12
                ZARATE, VILLA, COOPER, MEISENHEIMER, and COLLINS to deter such conduct in tht
          13                                                                                                                     i
                future.                                                                                                          s
          14
                                           FQURTIi CAUSE OF ACTON                                                                1
          l5                           Negtigent Inf]iction of Emotional Distress
                 (Against Defendants MCSD,ZARATE,COOPER,VILLA,MEISENHEIMER,Cp~ LLINS
          16                              and DOES 1 through 50,inclusive}

          ~~              150.   Plaintiffs refer to, and incorporate by reference, alI of the preceding pa~agraphs as
          18
                though fully set forth herein.
          19              151. Plaintiffs allege that Defendants were negligent as alleged in the Complaint,
          20     including in Paragraphs i23 —142,which are incorporated herein by reference.
          21                                                                                                                 i
                          152.   Plaintiffs allege that Plaintiffsuffered serious emotional distress.
          22
                          153.   Plaintiffs allege that Defendants' negligence was a substantial factor ~in causing
          23
                Plaintiffs serious emotional distress.
          24                                                                                                                 a
                          I54. Plaintiffs allege that MCSD is vicaziously liable for the acts, and negliggnce, of its
          25
                 employees under Cal. Govt. Code § 8]5.2.
          26
                          155, Plaintiffs     allege   that   the    conduct    of ZARATE, VILLA, COQPER,
          27     MEISENHEIMER, and COLLINS, as described herein, was done with a conscious disregard of
          28
                                                                    - 24 -
                                                       COMPLAINT FOR DAMAGES
                                                                                                                                  f
                                                                                                                                  4
 j    r,   ~        Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 35 of 148
                                                                                                                                  E
                                                                                                                                  r
                                                                                                                                  t




                                                                                                                                  t
                1     Plaintiffs right to safety in in school, guaranteed by the California Constitution, such as to

v              2      constitute oppression, fraud, yr malice under Code of Civil Procedure section 3294, and on
c~
0              3      information end belief, the managing agents of MCSD knew, authorized, ratified, or perpetrated the
U

               4      oppression, fraud, or malice, entitling PlaintifFto punitive damages in an amount to punish MCSD,
               5      ZHRATE, VILLA, C04PER, MEISENHEINIER, and COLLINS to deter such con~uct in the
m
~U
O              6      f11tUTei.
L
 a~
.~             7                                 FIFTH CAUSE QF ACTION
                                                      Unruh Civil Act
               8
                       (Against Defendants MCSD,ZARATE,CUUPER,VILLA,MEISENHEiMER,COLLINS
 a~
               9                               and DOES 1 t&rough 50,inclusive)
._
-~
               10
                                  156.   Plaintiffs refer to, and incorporate by reference, all of the preceding paxagraphs as
               11
                     'I though fully set forth herein.
               12
               13                 I57.   The Unruh Civil Act, Cal. Civ, Cade § 51 et seq., provides that all ~crsons are

               14    ', entitled to full and equal services in all business establishments no matter what their inter alia,

               15     disability, and that no business establishment shall discriminate against persons based on ~disabifity.
               16
                                  158.   Civil Code § 52(a} states that whoever denies, aids or incites a denial, or~ma(ces any
               17
                      discrimination or distinction contrary to SCction Sl ... is liable for each and every offens!.
               18
                                  159.   Plaintiffs allege that MCSD is a school, which is a "business establishment" for the
               19
                     ~ purposes ofthe Unruh Act.
               20
               21                 160.   Plaintiffs allege MCSD, COOPER, VILLA, MEISENHEIMER, CpLLINS, and

               22     DOES 1 through 50, denied Plainriff DUWAYI~iE C. full and equal accommadarion, advantages,
               23     facilities, privileges, and/or services as at7cgcd hertin.
               24
                                  161.   Plaintiffs allege that a substantial motivating reason for MCSD,COOPER VILLA,
               25
                      MEISENHEIMER,COLLINS,and DOES 1 through 50's conduct was Plaintiff's disabilities of
               26
                       which they were aware.
               27
               28                 162.   As a proximate, direct and legal result of Defendants' conduct, Plaintiff suffered
                                                                          - 25 -
                                                               COMPLAINT FOR DAMAGES
 1 "   ~        Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 36 of 148




            1     harm, injuries, including but not limited to pain, anxiety, emntiona! distress, and other injuries not

v
c~
           2      yet diagnosed. Plaintiffs are informed and believe, and an that basis allege, that certain said injuries

~          3      will be permanent in nature, the extent of said injuries being at this time unknown to Plaintiffs. Asa ~
 ~i
3~         4      result of the conduct of Defendants, and each of them, Plaintiffs have suffered general damages in
                                                                                                          '
.~
 ~         5      an amount in excess ofthe jurisdictional minimum ofthis Court.                          '
           6
                         163.    Plaintiffs allege that Defendants' conduct was a substantial factor ~n causing

'~,
 c~        8      Plaintiffs' harm.

d~
'
~           g                                        SIXTH CAUSE OF ACTION
           ~p                         Violation of CAlifornia Education Code Section 200 et seq.
                                                     (Against Defendant MCSD)
           11

           ~Z            164.     Plaintiffs refer to, and incorporate by reference, all of the preceding p ~agraphs as
           13
                  dough fully set forth herein.
           I4
                         165.    Section 220 of the Education Code provides: "[nJo person shall be s ~ bjected to
           15
                  discrimination on the basis of disability..,.in any program or activity conducted by an , ducational
           I6
           17     institution that receives, or benefits from, state financial assistance or enrolls pupils v~'ho receive

           1g     state student financial aid."                                                       l
                                                                                                      i
           19            166.    A plaintiff may maintain an action for monetary damages against a school district
           20                                                                                               ~
                  when the Plaintiffs allege that(1)he suffered severe, pervasive conduct that effectively deprived the
           zi     plaintiff of the tight of equal access to educational benefits and opportunities;(2) the school had
           22
                  actual knowledge ofthe conduct; and {3)the school responded with deliberate indifference.
           23
                          167.   Plaintiffs allege that (I) ZARATE subjected the minor Plaintiff to ~evere and
           24
           25     pervasive physical abuse which effectively deprived Plaintiff of Che right to equal access to the

           2b     educational benefits and opportunities (DUWAYNE C. regressed developmentally while in

           27     ZARATE's classroom and started exhibiting unchazacteristic problem behaviors); {2) MCSD had
           28
                                                                   -26-
                                                        COMPLAINT FOR DAMAGES
,~         Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 37 of 148




       1     actual knowledge of ZARATE's abuse of special education students at least as early ~s May 17,

v     2      2017; and (3) Notwithstanding said lcnowtedgc, MCSD responded with deliberate indifference and
c~
.
.
0     3      allowed ZARATE io continue to teach and MCSD failed to take any action whatsoever.
U

      4             168.     Plaintiffs further allege that Kassandra Castillo informed MCSD, COOPER and
0
      5      VILLA that special needs children were being abused but MCSD was deliberately indiff4rent to the
~     6                                                                                               ~
             abuse when they took no action to prevent the abuse and allowed her to continue to teach.

~~,                 169.     On information and belief, Defendants named herein as Does 1 thzough 5 ~ had actual
0     8
             knowledge of the abuse long before May 17, 2017. Plaintiffs will amend the complain once their
N     9
~     10     identities are discovered.

      il            174.     As a proximate, direct and legat result of Defendants' conduct, Plain~'`~ suffered
      12     harm, injuries, including but not limited to pain, anxiety, emotional distress, and other ~njuries not
      13
             yet diagnosed. Plaintiffs are informed and believe, and on that basis allege,that certain s`'d injuries
      14
             Ali be permanent in nature, the extent ofsaid injuries being at this time unknown to Plantiffs. As a
      15
             result of the conduot of Defendants, and each of thaw, Plaintiffs have suffered general damages in
      16
      17     an amount in excess ofthe jurisdictional minim~un ofthis Court.                            '
                                                                                                         i
      18
                                              SEVENT~I CAUSE OF ACTION
      19                                                  Battery
                                          (Against Defendant MCSD and ZARATE}
      20
      21             171.    Plaintiff's refer to, and incorporate by reference, all of the preceding        graphs as
      22     though fully set forth herein.
      23             172.    Plaintiffs allege that ZAR.ATE touched Plaintiff DUWAYIVE C. with t ~e intent to
      24     harm or offend him.
      25             173.    Plaintiffs allege that Plaintiff did not consent to the touching.
      26             i74.    Plaintiffs allage that Plaintiff was harmed or offended by ZARATE's conduct.
      27             175.    Plaintiffs allege that a reasonable person in Plaintiffs sitzaation would be offended by
      28     the touching.
                                                               .. 2~ _
                                                    COMPLAfNT POR DAMAGES
                                                                                                                             7
                                                                                                                             L
~    ~ ~        Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 38 of 148




0                        176.    As a proximate, direct and legal result of ZARATE's conduct, Plaintiff suffered
~,         1
v
.
.
           2      harm, injuries, including but not limited to pain, anxiety, emotional distress, and other injeuies not

~          3      yet diagnosed. Plaintiffs are informed and believe, and on that basis allege, that certain said injuries

           4      will be permanent in nature, the extent ofsaid injuries being at this time unknown to Piai~tiffs. As a
8
~0         5      result of the conduct of Defendants, and each of them, Plaintiffs have suffered general ~lamagos in
0          6                                                                                              ~
                  an amount in excess ofthe jurisdictional minimum ofthis Court.
~          ~
.~
Y          g                               EIGHTH CAUSE OF ACTION
~          g                                Violation of Mandatory Duly      ~
                  (Against Defendants MCSD,ZARATE,COOPER,VILLA,MEISENHEIMER,COLLINS
           10                             And DOES 1 through 50,inclusive)   I
           lI
                         177.    Plaintiffs rofer ta, and incorporate by reference, all of the preceding paragraphs as
           12
           13     though fully set forth herein.

           14            178.    Government Carlo section 815.6 states there is government liability fo' failure to
           15     perform a mandatory duty "Where a public entity is under a mandatory duty imp sed by an 'I!

           ;6     enactment that is designed to protect against the risk of a particular kind of injury, the p blic entity
           17
                  is liable for an injury of that kind proximately caused by its failure to discharge the dut~ unless the
           18
                  public entity establishes that it exercised reasonable diligence to discharge the duty,"(Gov. Code,§
           19
           20     $15.b.) Thus, the government may be liable when (I) a mandatory duty is imposed by enactrnent,

           21     (2)the duty was designed to protect against the kind of injury allegedly suffered, and (3 breach of

           22     the duty proximately caused injury."
           23             179.    Plaintiffs allege that Defendants MCSD, ZARATE, COOPE                           VILLA,
           24
                  MEISENHEIMER,C~LLINS and DOES 1 through 54, violated Penal Code §§ 11 I65.I ,12165.4,
           25
                  l l 16b,and 11167.
           26
           27             180.    Teachers, instructional aides, classified personnel and administrative officers of

           28     MCSD are mandatory reporters as defined by Penal Code § 11165.7. As such, they were under a
                                                                     LV

                                                        COMPLAINT FOR DAMAQES
 ~   ~.          Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 39 of 148                                          }
                                                                                                                              i




o                  mandatory duty to report to an agency specified in Penal Code § 11165.9 whenever, in; his or her
~,         1                                                                                           ~
~          2       professional capacity or within the scope of his or her employment, has knowledge of or observes a

0          3       child whom the mandated reporter knows, or reasonably suspects has been the victim ofchild abuse
U
N
           4       or neglect. Penal Code § 11166. A mandatory reporter is required to report suspected child abuse
v
.
0         5        immediately or as soon as practicably passible by telephone and the mandated reporter shalE prcparc
          6
~                  and send,fax, or electronically transmit a written follow-up report thereof within 36 hot~ts, lbid.
N
'Q         8              181.    Plaintiffs allege that ZARATE, COOPE~2, VILLA, METSENHEIMER, COLLINS

           g       and DOES 1 through 50, were teachers, instructional aides, classified personal and/or administrative
L

~         10       officers of MCSD, who had a mandatory duty. (Penal Code §§ 1II65.7, 11165.9, 11166,
                                                                                                ,      and
          11       11167).

          Z~              182.    Plaintiffs allege that ZARATE, COOPER, VILLA, MEISENHEIMER,~COLLINS
                                                                                                                              3

          I~       and DOES 1 through 50, were aware that children in ZARATE'S classroom were victims of abuse
          14
                   as defined by Penal Code §§ 11165.3 and 11165.4. However, none of these mandatorly reporters
          15                                                                                         '
                   employed by MCSD complied with their mandatory duty to report the abuse to an agenly spacified
          16
          ~~ ,     in Penal Code § 11165.9.

          ~g              l$3.    The mandatory reporter statutes impose a mandatary duty to report s~spected or

          19       actual child abuse. Furthermore, the statutes were enacted to protect minors from abuse Such as the
          20       one suffered by DUWAYNE C.in this case.                                                     ~

          21              184.    PlaintiffDUWAYNE C. was harmed as alleged herein.
          22
                          185.    Defendants' failure to perform their mandatory duty was a substantial factor in
          Z3
                   causing Plaintiffs' harm,                                                                   i
          24
          ZS              1$6.    As a proximate, direct and legal result of Defendants' conduct, Plaintiff suffered

          25       harm, injuries, including but not limited to pain, anxiety, emotional distress, and other in,~uries not

          27       yet diagnosed. Plaintiffs are informed and believe, and on that basis allege, that certain said injuries
          28
                                                                    -29-
                                                        COMPLAINTFOR DAMAGES
     Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 40 of 148




       will be permanent in nature,the extcnt of said injuries being at this time unknown to Plaintiffs. As a

       result of the conduct of Defendants, and each of them, Plaintiffs h$ve suffered general damages in

       an amount in excess ofthe jurisdictional minimum ofthis Court.
 4
                                         NINTH CA~J~E OF ACTION
 5
                                  Violation of Bane Act,Civ. Code Section 52.1
6                                 (Against Defendants MCSD and ZARATE}
 7
               187.    Plaintiffs refer to, and incorporate by reference, al[ of the preceding piagrephs as
8
       though fully set forth herein.
9
              188.    Plaintiff has a fundamental right to aschool-based, equal education i under the
is
       CaIifarnia Constitution. Plaintiff has liberty interests in bodily integrity, and the right to be free
11
       from potentially dangerous harassment or abuse for which there is no consent, aad w "ch causes
12
       pIaindffto fear school to the extent that he is unable to attend and is therefore deprived If his right
13
       to aschool-based,equsi education. The Bane Act allows a person whose rights have been interfered
14
       with by any means,threats, intimidation, or coercion to sae for injunctive and other equitable relief.
15
              189.   Plaintiffs allege that ZARATE acted violently against Plaintiff DUVt~AYNE C,,
16                                                                                             i
       because of his disability, to prevent him from exercising has rights, including preventing his right
]7
       and ability to receive aSchaal-based education.
18             190. As a proximate, direct and legal result of Defendants' conduct, Plaint~ff suffered
19     harm in'uries including but not limited to pain,anxiety, emotional distress, and other ~n,~ur~es
                                                                                              +
              ~                                                                                         not
24
       yet diagnosed. Plaintiffs aze informed and believe, and on that basis allege, that certain s' id injuries
21
       will be permanent in nature, the extent of said injexrics being at this time unknown to P!'tiffs. As a
22
       result of the conduct of Defendants, and each of them, Plaintiffs have suffered general amages in
23
24     an amount in excess ofthe jurisdictional minimum ofthis Court.
                                                                                                    s
25            191.    Defendant ZARATE's conduct was a substantial factor in causing Plaintiffs' harm.
                                                                                                    i
26            192.    Plaintiff alleges that MCSD is vicariously liable for ZARATE's conduct.
27     ///
28
                                                        -30-
                                             COMPLAINTFOR DAMAGES
t   t t   ~        Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 41 of 148




               1                                  TENTH CAUSE OF A~'TION
                                        Violation of ConstituEional Itjghta,42 U.S.C.§ 1983
               2      (Against Defendants MC3D,ZARATE,COOPER,VILLA,MEISENHEIMCR,COLLINS
                                                and DOES 1 through S0,inclusive)
               3
              4
                             193.   Plaintiffs refer to, and incorporate by reference, all of the preceding paragraphs as
               S
                     though fully set forth herein.
              6
                            194.    Plaintiffs allege that ZARATE, COOPER, VILLA, MEISENHEIMER, COLLINS
               7
              8      anti DOES 1 through 50, intentionally used unjustified and unreasonable force against Plaintiff

              9      and/or failed to prevent it; and/or acted with deliberate indifference by failing to act in responso to

              10     allegations of serious child abuse; and/or acted with deliberate indifference to the risk ~of harm to
              11     DUWANYE C. from ZAR,ATE. The actions of ZARATE, COOPER, VILLA,
              12
                     CQLLTNS and DOES 1 through 50, were objectively unreasonable, willful and wanton1 in light of
              13
                     the facts and circumstances.
              14
                            195.    Plaintiffs allege that MCSD violated the rights of DUWANYE C. under~the Fourth
              15
              16     Amendment and/or Fourteenth Amendments, by its failure to maintain adequate policies~or conduct

              17     adequate training to prevant violations of the rights of students and parents. On info i ation and

              18     belief MCSD had multiple written poliai~s, mguiations, rules, and practices contnb~ted to the
              19
                     occurrence of the incidents which gave rise to the constitutional violations i~ this case. Multiple
              20
                     persistent and widespread customs and practices of MCSD also contributed to the incidents at issue
              21
                     in this litigation. The permanent and well -settled practices of MCSD gave rise to ~e alleged
              22
                     constitutional violations. Violations such as the ones inflicted on Plaintiffs were ara obv~ous risk of
              23
              24     the procedures adopted by MCSD and its policymakers. MCSD's acts and amission~ constitute

              25     deliberate indifference.
              26            196.    Plaintiffs allege that MCSD also violated the rights of DUWANYE C, under the
              27
                     Fourth Amendment and/or Fourteenth Amendments when it displayed deliberate indifference to the
              28
                                                                      - 31-
                                                          COMPLAINTFOR DAMAGES
 •    ~ ~   4         Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 42 of 148




^                ~      demonstrated propensity of ZARATE to violate the constitutional rights of citiuns in the mat~ner
o
00
U
                 Z      that Plaintiffs rights wero violated. MCSD ratified the conduct ofZARATE by, including but not
C7
...
                 3      limited to, its decision to retain ZARATE as a teacher despite her mistreatment of special needs
0
~i
                `~      students, following undisputed evidence of abuse.
                 5                                                                                             (
                               197, Plaintiffs allege that Defendants were acting or purporting to act in the pbrformance
.~
0               6
a~                      oftheir offcial duties.                                                                     ~
r
                 7
 a
 Q
                               198.    Plaintiffs allege that Defendants' conduct violated Plaintiff's Fourth Amendment
                 8
 Y
                 9      and/or Fourteenth Amendment rights.
t
                ~p             l99.    As a proximate, direct and legal resalt of Defendants' conduct, Plainf~t~' suffered

                11      harm, injuries, including but not limited to pain, anxiety, emotional distress, and other ~njuries not
                12      yet diagnosed. Plain#ills are informed and believe, and on that basis allege, that certain said injuries
                13
                        Will be permanent in nature, the extent of said injuries being at this time unknown to Plaintiffs. As a
                l~F
                        result ofthe conduct of Defendants, and each of them, Plaintiffs have suffered general 'amages in
                15
                        an amount in excess ofthe jurisdictional minimum of this Court,
                16
                17             200. Defendants' conduct as describedherein was a substantial factor in causing

                ~g      Plaintiffs' hann.

                19                                    ELEVENTH CAUSE OF ACTION
                20            Discrlmin~tion in Violatlon of the Americaas With Disabilities Act,USCA §§ 12101
                                                        (Against Defendant MCSD}
                21
                               201. Plaintiffs refer to, and incorporate 6y reference, all of the preceding paragraphs as
                22
                23      though fully set forth herein.

                2~}            202.    Effecrive January 26, 1992 Title II of the Americans with Disabilities ct of 199Q,

                25      entitled DUWAYNE C, to the protections of the "Public Services" provision. Title II,(Subpart A
                                                                                                                1
                26      prohibits discrimination by any "public entity," including any state or local government, as defined

                27      by 42 USC § 12131,section 201 ofthe ADA.
                28
                                                                         -32-
                                                              COMPLAINTFOR DAMAGES                                  i
f   ~ 'f   •        Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 43 of 148




                              203.   Pursuant to 42 USC §12132, Section 202 of Title II, no qualified individual with a

               2      disability shall, by reason of such disability, be excluded from participation in or be denied the

               3      benefi#s of the services, programs or activities of a public entity, or be subjected to discrimination
               4      by any such entity. DUWANYE C. was at all times relevant herein a qualified individual with a
               S      disability as therein defined.
               6
                             244. Plaintiffs allege that by subjecting the minor plaintiff DUWANYE C. ~o ongoing
               7
                      physics! and verbal abuse, as alleged herein, DUWANYE C. was unable to enjoy the Ibenefits of
               8
                                                                                                                I
                      education. In additson, non-disabled children were nat subjected to similar acts ofabuse. j
               9
               10            205.    Plaintiff's allege that MCSD has failed in its responsibilities under Title 11~ to provide
                                                                                                                   I
               11     its services, programs and activities in a full and equal manner to disabled persons as described
               12     hereinabove, including failing to ensure that educational services aze provided on an equal basis to
               13
                      children with disabilities and free ofhostility toward their disability.
               i4
                             206.    Plaintiffs allege that MCSD has further failed in its responsibilities under Title II to
               15
                      provide its services, programs and activities in a full and equal manner to disabledpersons as
               16
               17     described hereinabove by subjecting DUWANYE C. to a hostile educstianal

               18            207.   Plaintiffs allege that ZARATE was deliberately indifferent to the risk that her actions
                                                                                                                i
               19     would deprive the minor plaintiff DUWANYE C.ofequal and meaningful access to education.
               20            208.    Plaintiffs allege that, ZAR.ATE, COOPER, VILLA, MEISENHEIMER, COLLiNS
               21
                      and DOES 1 through S0, were deliberately indifferent to complaints of abuse cot~►mitted by
               22
                      ZARATE because the victims of her abuse, including DUWANYE C., were pensIns with a
               23
                      disability. Furthermore, COOPER and VILLA were informed by others that DUWANYE C. was
               24
               25     abused by ZARATE. On information and belief, despite this knowledge, CQOPER and VILLA and

               26     other District employees did nothing to stop the ongoing abuse, and in fact actively misled plaintiff
               2?     SCHINDLER, the parent of DUWANYE C., as to the competency of ZARATE and as to the
               28
                                                                        - 33-
                                                            COMPLAINT FOR DAMAGES
s     .~   •►        Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 44 of 148




0                      experiences of DUWANYE C. in ZARATE's classroom.
                 1
~o
U                z             209.   The dcliberate indifference by employees of MCSD gives rise to respondent superior
C7.
~
                3      liability of MCSD,
                 4             210.   Defendants' conduct as alleged herein, was a substantial factor in causing Plaintiffs'
8                5
i
s                      harm.
~U

O               6
                               2t1.   As legal, direct atxd proximate result of MCSD's failure to comply with their duty
ra~
                7
T                      under Title TY, DUWANYE C. has suffered damages, mclud~ng special and general damages,
Q.
0
U
                8
N                      according to proof.
F~               9
                10
                                                       TWELVTH CAUSE OF ACTION
                lI                        ViolAtion of The Rehabilitation Act of X973, 29 U.S.C. § 504
                                                          (Against Defendant MCSD)
                12
                13             212.   Ftaintiffs incorporate and reallege by reference all the foregoing paragraphs as if they

                i4     were fully sst forth herein.
                1S             213.   Section 504 of the Rehabilitation Act of 1973, as amended, 29 U.S.C. 794 ("Section
                16
                       504"), and the regulations promulgated thereunder prohibit discrimination against p            ons with
                17
                       disabilities. Section 504 prohibits the exclusion from the participation in, or being .denied the
                18
                       benefits of, or being subjected to discrimination under, any program or activity receiving Federal
                19
                       financial assistance.                                                                      !
                20
                2I             214.   Plaintiffs are infornned and believe and thereon allege #hat MCSD is and has been at

                22     all relevant times the recipient of federal ~inaneial assistance, and that part of that financial
                23     assistance has been used to fund the operations, construction and/or maintenance of ~ e specific
                24
                       public facilities described herein and the activities that take place therein.
                25
                               215.   Plaintiffs allege that By subjecting the minor piaintiffto ongoing physical~and verbal
                26
                       abuse, DUWANYE C. was unable to enjoy the benefits of education. In addition, non-disabled
                27
                28     children were not subjected to similar acts of abuse.
                                                                                                                                 1
                                                                          - 34.
                                                                                                                                 i


                                                                                                                                 3
4   a 'a   ~        Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 45 of 148



                                                                                                                 7
                                                                                                                 f


                             216.   Plaintiffs allege that by its actions or inactions in denying equal access to educational
               1
               2      services and by subjecting DUWANYE C. to a hostile educational environment, MCSD has

               3      violated the rights of DUWANYE C. under § 504 of the Rehabilitation Act of 1973, 29 U,S,C. §

               4      794, and the regulations pramuigated thereunder.
               5             217.   Plaintiffs allege that ZARATE was detiberatety indifferent to the risk that her actions
               b
                      wouEd deprive the minor plaintiffs ofequal and meaningful access to education.
               7
                             218.   Plaintiffs allege that MCSD is vicariously liable for the actions or inac~ons of its
               8
                      employees. ZAR.ATE, COOPER, VILLA, MEISENHEIMER, COLLINS and DOES 1 t~~hrough 54,
               9
               10     and other District employees were deliberately indifferent to the abuse committed by ~ZARATE.

               11     They had actual knowledge of the ongoing abuse and knew that ZARATE was likely o continue
               12     abusing DUWANYE C. but failed to act upon that knowledge.
               13
                             219.    Plaintiffs allege that this deliberate indifference by employees of MCSD gives rise to
               14
                      vicarious/ respondeat superior liability of MCSD.
               15
                             220.    As a legal, direct and proximate result of MCSD's failure to comply witli their duty
               16
                      under § 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794 and the regulations p~mutgated
               17
               18     thereunder, DUWANYE C. has suffered damages, including special and general damages,

               19     according to proof
               20            221.    Plaintiffs allege that Defendants' conduct, as described herein, was a substantial
               21
                      factor in causing Plaintiffs' harm.
               22
               23                                           PRAYER FOR RELIEF

               24
                              WHEREFORE,1'laintiff prays for judgment against Defendants, ar~d each ofthem,on all
               25
                      theories ofaction as follows:                                                              ~
               2b
                             {I) For general damages within the jurisdiction ofthe Court according to proof;
               27
                            (2) Far all special damages,including but not limited to medical and incidental expenses
               28
                                                                       - 35-
                                                            COMPLAI T FOR DA        GES
~-    i ti   Y        Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 46 of 148




i-+
O
u~                            according to proof, property damage end loss of «se;
w
                  2          (3) Far loss of earnings and loss o~'earning capacity according to proof;
                  3           {4) For punitive damages agAinst non-public entity Defe~idants, to the extent it is permitted
a~
.
.                 4               bylaw;
                  5          (5) For costs of suit herein;
~U

0                 6          (6) ror attorneys' fees, as permitted by law;
                  7          (7) For prejudgment interest as permitted by law; and
a                 8           {8} For such alher and further relief as the Co~u~t deems proper.
a~Y
N                9
r
                 t0     Dated: June 27, 2018
                 I1
                 iz                                                        Micha S 1r Liberty( N 215687)
                                                                           LIBERTY LAW
                 13                                                        1970 Broadway, Suite 700
                 t4                                                        Oakland, CA 94G 12
                                                                           Telephone;(510) G45-10fl0
                                                                           r~csimite;(888} G45-2008
                 IS                                                        E-mail: team r~libertylaw.com
                 16                                                          Attorney for Plainli,fj's
                 17
                 i8
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 2G
                 27
                 28
                                                                     - 3G-
                                                             C~MPLAINT FOR DA1v1AGES
      ., , ~        Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 47 of 148




0                                                         It~OUEST FOR JURY TRIAL
                1
c~
U               2               Flaintiff hereby demands a jury trial.
                3
8
                4    ~ Dated:   ~UI1C z7, 2018


.~
                s
O               6                                                        By.        ~`":~ .~ :,
.~                                                                             ~cl~&Star ibe (SBN 215687)
                7                                                              LIBERTY LAW
                                                                               1970 Broadway, Suite 700
a                                                                              Oakland, CA 946I2
                8
 a~                                                                            TelEphone:(S l0~ X45-1000
~_              9                                                              Facsimile:{888)~i45-2008
                                                                               E-mail: teamLa71, ibei~[aw.com
               10
                                                                               Attorney for Plaintiffs
               11
               l2
               13
               14
               15
               16
               17
               18
               19
               20
               21
               a2
               23
               24
               25
               26
               27
               28
                                                                          - 37-
                                                             COMPLAINT FOR DAMAGES
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 48 of 148




                      EXHIBIT C
              Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 49 of 148
                                                                                                                                                    rnn_n~ n
 ATTORNEY OR PARTY VNTHOUT ATTORNEY(Name. State Bar number, sntl sCd~ess).                                               FOR COURT USE ONLY
     Micha Star Liberty, Esq.(SBN 215687
     LIBERTY LAW
     1970 Broadway, Suite 700                                                                              FILED
     Oakland, CA 94612                                                                                     Merced Superior Court
        TELEPHONE NO:     510)645-1000                        F,~~o.. (888)645-2008                        6/27/2018 1:32 PM
 nnoRr,E,rFORrN,m~~: laintiff Re ina Schindler and Duwa c C.
SUPERIOR COURT OF CALIFORNIA,COUNTY OF Merced
                                                                                                           Linda Romero Soles
       STREETADORESS: 627 W. 2~ StrCCt                                                                     Clerk of the Superior Court
       MAILINGAD~RESS   627 W.21 Street                                                                    By: Elvira Cardenas, Deputy
      cirr~r,~ziPcooe Merced, CA 95340
         BRANCH NAME Old Merced Courthouse
  CASE NAME:
  Re ina Schindler, et al., v. Merced Cit School District, et al.
  CIVIL CASE COVER SHEET                                                                                   ~E NUMBER
                                                                 Complex Case Designation
Q✓ Unlimited     Q Limited
                                                                                                                       18CV-02595
   (Amount          (Amount                                0 Counter             Q Joinder
                                                                                                           'u°~E
    demanded        demanded is                             Filed with first appearance by defendant
   exceeds $25,000) $25,000 or less)                            (Cal. Rules of Court, rule 3.402)           DEPT.
                                      nv~na ~—u univw n~uai un wn~Nrvtc~u ~aav ~nauuarvns wi uaun [~.
     Check one box below for the case type that best describes this case:
   Auto Tort                                       Contract                              Provisionally Complex Civil L(tigation
         Auto(22)                                 0 Breach of contracUwarranty (06) (Cal. Rules of Court, rules 3.400-3.403)
         Uninsured motorist(46)                    ~ Rule 3.740 collecl~ons (09)               AntitrusUTrade regulation (03)
   Other PI/PO/WD (Personal InJury/Property       0 Other collections (09)               Q Construction defect (10)
   DamagelWrongiul Death)Tort                     0 Insurance coverage (16)              0 Mass tart (40)
  0 Asbestos(04)                                   Q Other contract(37)                        Securities litigation (28>
  Q Product liability (24)                         Real Proporty                               EnvironmentallToxic toA (30)
         Medical malpractice(45)                   Q Eminent domain/Inverse                    Insurance coverage claims arising from the
  0 Other PI/PD/WD (23)                                  condemnation {14)                     above listed provisionally complex case
                                                   ~ Wrongful eviction (33)                    types (41)
   Non-PI/PDIWO (Other) Tort
         Business toNunfair business practice (07) ~ Other real property (26)            Enforcement of Judgment
         Civil rights(OS)                          Unlawful DeWlner                      0 Enforcement of judgment (20)
  0 Defamation (13)                                ~ Commercial(31)                      Miscatlaneous Civil Complaint
         Fraud (16)                               0 Residential (32)                           RICO (27)
         Inte►lectual property (19)                ~ Drugs (38)                                Other complaint (not speciTed above) (42)
  0 Protessionai negligence (25)                   Judicial Review                       Mfsceflaneous Cfv(I Petition
         Other non-PI/POMfD tort (35)              ~ Asset tor(eiture (05)                     Partnership and corporate governance (21)
   Employment                                      ~ Petition re: arbitration award (11)       Other peGiion (not speci(ed above) (43)
   Q Wrongful termination (36)                     Q Wril of mandate (02)
   Q Other employment (15)                         Q Other udicial review (39
2. This Case            is      ,~_ is not  complex under rule 3.400 of the California Rules of Court If tha racy is ~mm~taY m~rlr thca
      factors requiring exceptional judicial management:
      a. ~ Large number of separately represented parties                    d. Q Large number of witnesses
      b. ~ Extensive motion practice raising difficult or novel              e. Q Coordination with related actions pending in one or more courts
               issues that will be time-consuming to resolve                      in other counties, states, or countries, or in a federal court
      c. Q Substantial amount of documentary evidence                        f. 0 Substantial postjudgment judicial supervision
3.    Remedies sought (check ap that apply): a.0 monetary b.Q nonmo~etary; declaratory or injunctive relief                               c. ~punitive
4.    Number of causes of action (specify): Twelve (12)                                                     -
5.    This case Q is        Q is not a class action suit.
6.    tf there are any known related cases, file and serve a notice of related case. (You may~/se fo~ CM-015.)
Date: June 27, 2018                                                                                    j     .~
Micha Star Liberty (SBN 215687)                                                     ~                   ~ ~~~
                  ,.,,o~ „e ee,.~ .,..._,                                                      ,~,~...r„e ~ ~..,n ,.., .~,..,.,~.. _,........~..
  • Plaintiff must 6Ie this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to fie may result
    in sanctions.
  • File this cover sheet in add~t~on to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all  ~
    other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onl~.   I
                                                                                                                                                     as• t or z
Fam AdoplW for M~ndatay Usk                                                                                  ~ RWos o1 Coun, nles 230, 9220, 3100-7 t09, ~ 7~0,
  Judtlal CouncJ of Gi~fcmla                              CIVIL CASE COVER SHEET                                 Cal SimduCs at JuC;gal AtlmimslteUon, aid 3 10
  CMA10 ~Ra July t. 2007                                                                                                                   www.tourinlb npov
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 50 of 148




                     EXHIBIT D
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 51 of 148




 SUPERIOR COURT OF CALIFORNIA
      COUNTY OF MERGED



    Alternative Dispute Resolution(ADR)
              Information Guide
                     Adapted by permission from the
             Administrative Office ofthe Courts' publication:
  "Alternative Dispute Resolution, Optionsfor Resolving Your Dispute"




[M-ADR1] [Rev. 03/08]   MERGED SUPERIOR COURT ADR INFORMATION GUIDE   Page 1 of 5
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 52 of 148



                         ADR INFORMATION GUIDE

There are Alternatives to Going to Trial
Did you know that most of all civil cases filed in court are resolved
without going to trial? Many people use processes other than trial
to resolve their disputes. These alternative processes, known as
Alternative Dispute Resolution or ADR, are typically less formal and
adversarial than trial, and many use aproblem-solving approach to
help the parties reach agreement. Because of these potential
advantages, it is worth considering using ADR early in a lawsuit, or
even before you file a lawsuit.

Potential Advantages of ADR
Here are some potential advantages of using ADR:
   ❖ Saves Time and Money: A dispute often can be settled or resolved
  much sooner with ADR,allowing parties to save money on attorney fees, court
  costs, and experts' fees. An ADR fee of$300 to be shared by the Parties is
  charged by the Court for its Judicial Arbitration and Early Mediation Programs
  — this fee is not waived in cases involving successful Fee Waiver Applications.
  •:• Increases Control Over the Process and the Outcome: In
  ADR, parties typically play a greater role in shaping both the process and its
  outcome. In ADR,parties have the opportunity to tell their side of the story just
  as they do at trial. Some ADR processes, such as mediation, allow the parties
  to fashion creative resolutions that may not be available in a n-ial. Other ADR
  processes, such as arbitration, allow the parties to choose a qualified person or
  expert in a particular field to decide the dispute.
  •:• Preserves Ongoing Relationships: ADR can be a less adversarial
   way to resolve a dispute. For example, an experienced mediator can help the
  parties effectively communicate their needs and point of view to the other side.
  This can be an important advantage where the parties have a relationship to
  preserve. Far example, in cases involving business partners, family members
  or customer-vendor relationships.
  •3 Increases Satisfaction: In a trial, there is typically a winner and a
  loser. ADR can help the parties find win-win solutions and achieve their
  respective goals. This, along with other potential advantages of ADR, may
  increase the parties' overall satisfaction with both the dispute resolution
  process and the outcome.
   ❖ Fosters Attorney-Client Relationships: Parties and Attorneys
   may also benefit froth ADR by exploring their roles as problem-solvers and
  counselors rather than merely acting as adversaries. Quick, cost-effective, and
  satisfying resolutions are likely to produce happier parties and stronger
  relationships with their attorneys.


(M-ADR1] [Rev. 03/08J   MERGED SUPERIOR COURT ADR INFORMATION GUIDE        Page 2 of 5
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 53 of 148




What are the ADR Options?
The most commonly used ADR processes are Mediation, Arbitration, Neutral
Case Evaluation, and Settlement Conferences.

       ~ Private Mediation
In mediation, an impartial person called a "mediator" helps the parties try to reach
a mutually acceptable resolution of the dispute. The mediator does not decide the
dispute but remains helps the parties communicate so they can settle the dispute
themselves. Mediation Ieaves control of the outcome with the parties.

Cases for Which Mediation May Be At~propriate: Mediation maybe
particularly useful when parties have a relationship they want to preserve. So
when family members, neighbors, or business partners have a dispute, mediation
may be the ADR process to use. Mediation is also effective when emotions are
getting in the way of resolution. An effective mediator can listen to the parties and
help them communicate in an effective and non-confrontational manner.

       ~ Private Arbitration
In arbitration, a neutral person called an "arbitrator" hears arguments and evidence
from each side and then decides the outcome of the dispute. Arbitration is
typically less format than a trial, and the rules of evidence maybe relaxed.

Arbitration maybe either "binding" or "non-binding." Binding arbitration means
that the parties waive their right to a trial and agree to accept the arbitrator's
decision as final. Non-binding arbitration means that the parties are free to request
a trial if they reject the arbitrator's decision. Arbitrations maybe structured to set
maximum and minimum awards, known as "High-Low Arbitrations". This allows
the plaintiff to have a guaranteed minimum recovery and the defendant to rely on a
guaranteed absolute maximum exposure, regardless of how the arbitration unfolds.

Cases for Which Arbitration May Be Appropriate: Arbitration is best far
cases where the parties want another person to decide the outcome of their dispute
for them but would like to avoid the formality, time, and expense of a trial. It may
also be appropriate for complex matters where the parties want adecision-maker
who has training or experience in the subject matter of the dispute.

       ♦ Neutral Case Evaluation
In Neutral Case Evaluation, each party gets a chance to present the case to a
neutral person called an "evaluator." The evaluator then gives an opinion on the
strengths and weaknesses of each party's evidence and arguments and about how
the dispute could be resolved. Although the evaluator's opinion is not binding, the


[M-ADR1] [Rev. 03/08]   MERGED SUPERIOR COURT ADR INFORMATION GUIDE          Page 3 of 5
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 54 of 148


parties typically use it as a basis for trying to negotiate a resolution of the dispute.
Even if not successful in resolving the case, Neutral Case Evaluation can lead to
use of other ADR procedures, such as arbitration or mediation, especially when
undertaken early in the litigation.

Cases for Which Neutral Case Evaluation May Be Appropriate:
Neutral Case Evaluation is appropriate for most cases, and may be most useful in
cases that involve technical issues that require special expertise to resolve or in
cases that the only significant issue is the amount of damages.

        ♦ Settlement Conferences
In Settlement Conferences, the parties and their attorneys meet with the judge or a
neutral person called a "settlement officer" to discuss possible settlement of their
dispute. The judge or settlement officer does not make a decision in the case but
assists the parties in evaluating the strengths and weaknesses of the case and in
negotiating a settlement. Settlement Conferences are appropriate in any case
where settlement is an option. Mandatory Settlement Conferences, ordered by the
Court, are often held near the date a case is set for trial.

ADR Programs Offered by Merced Superior Court
Merced Superior Court provides two forms of ADR programs through its Early
Mediation Program(EMP)and its Judicial Arbitration Program, described below.

       ♦ Merced Superior Court's Early Mediatto~c Program(EMP)
Civil unlimited cases are generally assigned to the Early Mediation Program.
Merced Superior Court provides parties with an opportunity to mediate cases
before extensive fees and casts are spent(see "Private Mediation" below, for a
description of how Mediation works). The EMP allows parties the opportunity to
obtain the services of a mediator for only a $300 fee, to be shared by the parties.
Because the parties have not generally committed extensive resources and time to
a case at this early stage, resolution can be achieved at a lower cost and possibly
with more satisfying results. Early Mediation Program Forms are available at:
www.merced.courts.ca.~ov. Here's how the EMP works:

• Civil Unlimited Cases are generally assigned to the Early Mediation Program,
  unless an opt-out form is filed by anYparty within 120 days from the filing of
  the Complaint. Timely service of the Complaint (within 60 days of filing} is
  essential to comgly with the Early Mediation Pro~:ram requirements.

• The $300 EMP fee must be paid to the Civil Clerk's Office within 120 days of
  filing the lawsuit, and the Parties are to schedule Early Mediation before the
  first CMC (set approximately 150 days from the filing of the Complaint).




(M-ADR1] [Rev 03/08]   MERGED SUPERIOR COURT ADR INFORMATION GUIDE              Page 4 of 5
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 55 of 148



    Plaintiff is to collect the EMP fee, to be shared equally by the Parties or as the
    Parties agree, and timely submit the entire amount to the Civil Clerk's Office.

• Parties then select a Mediator from Merced Superipr Court's ADR Neutral List
  available on the Court's website. Parties must notify the ADR Office
  immediately if a mediator cannot be agreed upon. The E1DR Office will then
  provide the parties with a mediator short list where each party may de-select a
  mediator and report back to the ADR Coordinator within 5 days.

• In preparation for the Early Mediation, Parties are to draft a Mediation
  Statement of no more than 5 pages outlining the Party's position including
  agreed to and disputed facts. The Mediation Statement is to be sent to the
  mediator one(1) week before the Early Mediation (do not file with the Court).

• After the Early Mediation, Parties are to fill out a confidential Mediation
  Survey and send it to the ADR Office of the Court.

      ♦ Merced Superior Court's Judicial Arbitration Program
Merced Superior Court provides parties with an opportunity to arbitrate their cases
fora $300 fee before extensive fees and costs are spent. This program is generally
ordered in cases where the amount in controversy is equal or less than $50,000.
The Parties may agree to waive this cap and allow the possibility of a larger
award. The Parties may also agree to make the Arbitration Award binding,
thereby eliminating the need of further litigation. Otherwise, after Judicial
Arbitration, the Parties receive an Award that they may accept or reject.

Serving the ADR Information Packet
The ADR Information Packet, which is provided to all Plaintiffs initiating
a lawsuit, consists of:
       ►The ADR Information Guide
       ►The ADR Stipulation Form
The Plaintiff must serve a copy of the ADR Packet on each Defendant with the
Complaint. Cross-Complainants must serve a copy of the ADR Packet on all new
Cross-Defendants with the Cross-Complaint. The ADR Information Packet is
available in the Civil Clerk's Office or online at www.merced.courts.ca.or~.

Who You Can Call
For additional information, please contact the following:
~ State Bar of California (415) 538-2000
►Cali£ Dept. of Consumer Affairs, Consumer Info. Center, (800) 952-5210
~ Merced Superior Court, ADR Office, (209) 725-4249
D Merced County Bar Association, (209) 722-8129
 ►Self Help Information on line: http://www.courtinfo.ca.gov/selfhel~


[M-ADR1] [Rev. 03/08)   MERGED SUPERIOR COURT ADR INFORMATION GUIDE           Page 5 of 5
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 56 of 148




                     EXHIBIT E
        Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 57 of 148

       U RIOR        RT F           IFORN A                                     Reserved or erk's File
.:    COUNTY OF MERGED                                                                  Stamp
0
      s27 w.21st Street                                                          ...fI~.~Q
a     Merced CA 95340
so
V     209-725-4100                                                          : ~~RC~D'COU~~~
                                                                                              40
0                                                                           2t1~ JUl —3 ~M 9s
v                                                                                         SUFERfOR G011RT
                                                                            ERK OF '~M~
      Regina Schindler, et al.                                          ~
3                                                                                                 r T
 v    Merced City School District, et al.                               ~                                      Z ~
~a
v
0
d
L
w
             NOTICE OF CASE MANAGEMENT CONFERENCE                           Case No. 18CV-02595
         NOTICE OF INCLUSION IN DELAY REDUCTION PROGRAM
a    To All Parties and their Attomeya of Record:
0
Y
as   Please take notice that the above-entitled action has been included in this Court's Delay Reduction
     Program. Local Rule 4 will hereafter apply to this action. -You~are required to comply with the guidelines
L    for program cases as set forth in the above referenced Local Rule and the applicable California Rules of
H
     Court(CRC), including Rules 3.714(b)(1), 3.720-3.735.
     prase               and~IDR:Packet
       note: Lo"~7ca 'Rules          may'tie reviewedon-linete www.r»erced.couF.ts.ca.ao'i~.
     You are further advised that a Case Management Conference (CMG) in the above action has been
     scheduled, per Local Rule 4(B)(1)(a), for:

                                  December 03, 2018 at 10:00 AM in Courtroom 8

                                 Located at 627 West 21s~ Street Merced, CA 95340

                                    Honorable Judge Brian McCabe, presiding.


     Plaintiff must serve this Notice on all Parties to this action at the same time the Complaint is served.
     Failure to do so may cause unnecessary delay to this action.




     PURSUANT TO CRC RULE 3.724 THE PARTIES MUST MEET AND CONFER NO                               TER THAN 3
      AY     R     EC
     A CMC Statement shall be filed with the Court no later than 15 days prior to the date set for the CMG.
     Parties shall use Judicial Council form CM-110(CRC 3.725). This form is available at the Court Clerks
     Office or on-line at www.courtinfo.ca.gov.
     If you have any further questions regarding this Notice, please contact the undersigned at the number
     indicated above.

     Micha Star Liberty
     1970 Broadway Suite 700
     Oakland CA 94612

      Date: 7/3/2018                                 Linda Romero Soles, Court Executive Officer
                                                                            0



      Eivira Cardenas                           _ By:                                                ~ 4C►
      Printed Name                                          Deputy Clerk


                               This e-copy is the official court record (GC68150).
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 58 of 148




                      EXHIBIT F
         Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 59 of 148
3




                                                                                                                  ~ I I c n C!V-010
    ATTORNEY(Na~0.dub/armmb~I,Indid~'~~rl:                                                              fQ1i~~0{T~lS~~1IkY ~        ~, ...,
   Micha Star Liberty(SBN 21558'n                                                                                        f ~ ~ ` ~ t '~
   Liberty Law                                                                                           t8 Jl7L -5 P~ ~: ~ t
   1970 Broadway,Suite 700
   ~          Cpl                                                                                    CiEnK OF TN"c ~Ui~~h!l.~r~
        ~ Ho.: 510-645-1000 Fix No.~ovao~w: 510-645-2008                                      ~                                 COU
 a.r~noo~~a~,.r~ team~liberiylaw.cam                                                                           ~~~
    ~rran~,rfaenwm.,: Plaint~f~'s Re ina Schindler and Duwa e C.                                                                   p~'~~fiY
 sup~uoR cou~r of c.~u             couNrr o~ Merced
         snieEraoorstt: 627 W.21 Street                                                                                        `
         wu~owo~a~ 627 W.21 Strict
        cmrnwez~coo~ Merced, CA 95344
           e    wwE Old Merced Courthouse                                                                                      {
         Pw~m~nnor~~: Regina Schindler and Duwayne C.
    u~uo~wrrt~saotuo~rc: Merced City School District, at al.

                   APPLICATION AND ORDER FOR APPOINTMENT                                    ~E
                         of GUA~Ru~PDRUEM—CIY1L                                                   1 SCV-02595
    NOTE: This form !r foi use!n eh►tl procQed/nga !n wh/eh a party !s a minor, an lneapacl~odpwson, or a psrso~ for
    whomicaase~vatorh~s been appo/nhd A party who leeks the ~ppolntmrr►t of a guudlan adNtem In a hrm!lylaw or
    jwenA~ procwa~ng shocrld use form F49J1~ A party who reeks the appolr~n~»t of a Qwrdlan ad lltem Jn a probate
    procndlap should ua~ form OC~350/OC-100. An individual cannot act is s Qusrdlan ad dtem unf~ he or i~a !s
    nprosettDedby an attorney or is an aitomey~

     Appuuraat {name): Regina Schindler
     a. C~ the puent of (name Duwayne C.
     b. D the guardian of (name):
     a Q the conservaror of (name):
     d ~ a periy to the suit.
     e. ~ the minor to be nproaented (If fhe minor is 74 years of age of ddar).
     f. 0 another intemsted person (apeclfy cepedty}:

2. Thb appiicdtlon aeeka the eppolntrnent of the to1lowing person as guardian ad gtem (state name, address, ar~d telephone namber~:
     Regina Schindler
     c% Liberty Law,1970 Broadway, Suite 700, Oakland, CA 94612
3. The yuabfan ed them is to represent the tnteresb of the following percon (state name, address, and telephone numDer~: '
    Duwayne C.
    c/o Liberty ?.aw,1970 Broadway, Suite 700, t?akiaud CA 94612
4. The~arson to be tepreaeMed is:
   a. U a minor edam of birth): 6/22410
   b. ~ an tnocmpetent person.
   c. ~ a person toy whom a conaervrt~x hsa been appohited.
5. The court should eppdM a puordtan ad litem beeause:
   o. ~ the person named In Item 3 has a cause or causes of actlon on whioh suit should be brought (descNba):
               Negligence; Negligent Hiring, Supervision, Or Retention Of Employee; Intentional Infliction of
               Emotion Distross; Negligent Infiictioa of Emotional Distress; Violation ofUnruh Civil Rights Act
               Violation of California Education Code Section 200 ~t seq.; Battery; Violation of Maadatar~j Duty;
                                                                                                          r
    m Co~df~wed on Attaduner~t ba.                                                                                        .

                                                                                                                            r.e.~.r:
F0'°' ~' „                                   APPLICATION AND ORDER FOR APPOINTMENT                                   °adia1di~~
                                                                                                                             ^0 ~
 avo,op~w.,w.~.,~1,sooaq                           OF GUARDIAN AO LITEM—CIVIL
          Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 60 of 148


                                                                                                                                     1
                                                                                                                                     C1V-010
    _    PLAINi1FF/PETITIONER: Regina Schindler artd T?uwayne C.                                             ~E~~+~~
     UEFENDANT/RESPONDENT:           Merced City School District, et aI.
  5. b. Q more.dhan 10 days have.elapsetl since the summonsin the above-erititied matlerWas aerved~an trie person named
~o        fn Item 3,and no applicatipn for the ~ppolntmeM of a ~uahiian ad litem has been mete by the person.Idgnti~ed Irk
          ftem 3~r any other person:
m
v a ~ tf~ pet~on named to Item 3 has nfl~u~rdian ort;onservator oT his or lier~esiate.
~ 'd. ~ the appolntrnent of a guardian ad litem is necessary for tie•following reasons (speclly}•
ti
                the litigation of Duw~yn~ C:s~c~auns because ht is a.minor.

r
0
v
~        ~ Continued on Attachment Sd.
s~
 ~— B. The,propos8d~gaardian'ad Ifterr~'s~relatiotis{~ip to t~~ peison he or•stie ~vfllbe~rep~sentir~g is.
~ a.,~ related ~{s"late rel~t7or►sfilp)` MUtl1~T
m
r      b. ~ not related •(specJfy ~apaclty):

Q~. The Rroposed guardfen ad (!tam .(s fully competent and qualified to understand and proOer•.t the rights of the person he or'She will
o represent snd ha; rto Interests adverse ta, the• interests of that person. (!f'there are any lssUes of compelencyor qualfllcaBdn~r
~ anypessJbie adverse lnte~esis, descrrbe and.explain wl~y the proposed'gua►zfFan shoWd nevertheless ~e app~a/nted):              ~
a
r                                                                                                                                 ,
F

          0 Continued on Attachmerrt 7.                                                                                              ~
  Mich StarLibctty
                            RITE OR PFUNP~IANq                                                      ~       jSlONA   'OFATfORNEX)'   ~

  .Id0due Under p~nsllq of perjury underthe laws of Rie State.of Ca4fomfa tha4 !hB foregolr~y fc true and comeint,
   Date:



                            ~1YPE OR PRINT NAME)


                                                   CONSENT 70 ACT A3 OUAftb1AN AD LITEM
    ~ncentto'the'appointrnent as guardian'aii BCem Ulf~arthe abe~re•pet~tion.
    Date: ~6/27~18~
  mina Schindler
                            pr~~ oR rRwr• wU~

                                                  ORDER        C✓ EX PARTS
    THE COURT FINDSShat ft is reastSnable and necessary tb appoint a gugrdiari•ad I'itet~T for the person Warned In item 3of the
    ap~it~fon,as r~q~e~ted.

    THE'COURT~Qf~ER~•that name:                      ~                      ~~j            /r~
    is herebyBppaihted as the guarcifen ad Iitetn~flo , am'e).
    fcr the r+esabns set forth in Item 5 ofthe appit   ~,                    w~//i~G
    Date;                                                                     ~

                                                                                   Q c1Gw►TuaE Foubws

  ~0~"'•~'""'~'~~~                             APPLfCAT10~1 AND ORDER FOR APPt~I~                                                        =ors
                                                     OF GUARDIAN AD LiTEM--GNIL
                Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 61 of 148

                                                                                                                                        CIV-01fl
               puum~~rmot~t: Re~lna Schiadiar and Duwayne C.                                               ~"
            u~a~t~rrt~oNna~rr. Men;ed City School Dtatrict,et al.
      5. b.~ mora than 10 day►r hive a1~d dr~e the summotuin ~e abave~nttded maser was saved ort tha peon r~amal
     o        in i6em 3, and no ~pltoadon br the sppotntment of a puardlan ad tam hat beon made by the person klenUAad to
     '~       hem 3 or ~n~r other person.
     v   a CJ Utie person n~ned initem 3 f~ no Quardtan or mnea~rrtbor of hls or her es~te.
3    ~ d ~ the appoGWneM of a guandtan ad (Poem b neoess~y for 1l~fe IoQawinp reraaon~ (sPedQ'~;                          's
6
                      the litigation of Dnvvayne C.'s claims becauea he is a minor.
J
e    7
s
    ~o
    i      D Contlntnd on Aita~un~tt bd.
    v
    0 0. The,~opoaed ~ardtan ed Btem'a relaBontldp ~O the person f~ or she III!be r{epresar~ ~:
     ~       a. D rafamdratata~vte~ansh~~ Mother
             b. O noc~edhP~~~x
     h

     Q s.    The ProAosed 8uatdfa~ ed f~em b Wqy oompete»t and qualflfed E~ under~r~d artd protect the t1~hb of fhe petaon he or the win
    o        iapre~ent and hay na tnbresh adverse to the lntere~ of that person. (UEherQ are anyissues of oampetency or grra~!rcaGton or
    d        ar~rPox~te advttse J~lensl~ de~e sad explal~ why the F►apoaedptt~aniha~dnavorthatess Oe ~poft~:
    ~                                                                                                                                ~
    ~                                                                                                                               ~
                                                                                                                                    'r
                0 Continued on Att~rient 7.                                                                                         '
         ll~icim Star                                                                                                               I
                       I;iberty
                                (MEOItlIiGlflWll~l                                                        ~IGNATIA[OFA7101WEq
          d~et~re la~dar p~ily o!peJiry under Un laws at 4se 8We o(Ca4fomla Cut the fae~olnp h true tnd ~or~ect.
         Gate:



                                                                                                                                        I
                                ffYVEO~tlloNft111ME~                                                      (SKiN11111RE0FAM~t~C~N1}

                                                       CONSENT 70 ACT AS OUARDlAN AD LREM
         l oot~e~nt tc the appointment as guirdhn red tibem under the above peon.
         Dates 6R7/1$
         Regina Schindler
                                trr~oR~wu~                                                        ~ow►~saFw~o~oc                 ~ou~   .

                                                      OItOSR D EX PARTS
         'CFIE COURT FlNDS chat R to ~eaa~mbb as~d naeea~ay to appotnt+~ guandfan ad lif~m far tlse peon +maned iq lbem
         ~plic~Or~, s~ leq~ss~ed.                                                                                       3 of iha

          THECOURTORQERSthat (rr~rne);Regina Schindler
          ~~, ~    ~~~ ~o ~~~~~~~ Duwayne C
         ~ JUL .: 5 119


         a~+owww~+.~t                             APPUCATIONAND ORDER FOR APPOINTMENT                                                   ' hp=~'
                                                       OF QUAR0IAN AD LITBV~—CMI,
            Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 62 of 148

                                                                                                                    nnc-0zs
      SHORT TITLE:                                                                          ~N~+~
     '~ Regina Schindler,et al., v. Merced City School District, et al.
                                                          AITACHhEENT(Number: Sa
.
:.                                      (This Attachment maybe rued wlth anyJudlde!Counalform.)
0
0 Violation ofBane Ae~ Violation ofConstitutional Rights,42 U.S.C.§ 1983; Discrimination in Violation ofthe
U Arncricans With Disabilities Act,USCA §§ 12101; Violation ofThe Rehabilitation Act of 1973,29 U.S,C.§
t~ 504.
0
v
m

0
v
i
~
v
0
m
r
.
.
.~
a
0
dY
 H
r




     pfthe Abm d+at this Attachirwnlcancema!s made underpenAtty ofper~!trry, el!statements In thla    Pam 3           3
     aasfimenr aru ~►,ed. underpenerry ofpe fu y.1
                                                                                                     (Addpapas as    bsa~
     ''"~'
       ,~, ,~'°     "',,,,,~'                                ATTACHMENT                                       ~'       ~
        r~sm.~•~nr+.ten                                  to Judlcl~i Councti Form
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 63 of 148




                     EXHIBIT G
       Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 64 of 148



                                                                   FILED
       1      James D. Weakley, Esq. Bar No.082853                 Merced Superior Court
0
              Michelle E. Sassano, Esq. Bar No. 232368             8/28/2018 10:22 AM
co     2                                                           Linda Romero Soles
U                       Weakley &Arendt, LLP                       Clerk of the Superior Court
c~
.
,
-o
       3             5200 N.Palm Avenue, Suite 211                 By: Nengsy Moua, Deputy
                        Fresno, California 93704
       4               Telephone: (559)221-5256
r                      Facsimile: (559)22l -5262
8      5                J im(cr~,walaw-fresno.com
.~
 ~o                   Michelleiwalaw-fresno.com
       6
0             Attorneys for Defendants, MERGED CITY SCHOOL DISTRICT operating as CHARLES
a~     7      WRIGHT ELEMENTARY; KEN COOPER; VERONICA VILLA; DOUG COLLINS; and
              BRIAN MEISENHEIMER
a      8
c~                         IN THE SUPERIOR COURT FOR THE STATE OF CALIFORNIA
m      9
N
t                                                    COUNTY OF MERGED
      10 I

      11
              REGINA SCHNDLER,an individual,                  ~ CASE NO. 18CV-02595
      12      DUWAYNE C., a minor, by and through
              his guardian ad litem REGINA SCHINDLER
      13                                                      NOTICE OF CHANGE OF FIRM
                               Plaintiffs,                    ADDRESS
      14 ',
                               vs.
      IS
           M~RC~D CITY SCI~OOL DISTRICT,
      16   operating as CHARLES WRIGHT
           ELEMENTARY SCHOOL; OLIVIA                Complaint Filed: June 27,2018
      17 ~ ZARATE,    an individual employee; KEN ~ Trial Date: TBA
           COOPER, an individual employee;
      18 VERONICA VILLA, an individual employee;
           BRIAN MEISENHEIMER,an individual
      19   employee;  DOUG COLLINS,an DOES 1
           through50, inclusive,
      20
                           Defendants.
      21

      22

      23      TO TIDE CLERK OF THE SUPERIOR COURT OF CALIFORNIA, COUI~TTY OF MERGED,

      24      UNLIMITED JURISDICTION, AND TO ALL PARTIES AND 'THEIR f~,SPEC"i'1VE

      25      ATTORNEYS OF RECORD:

      26 ~ ///

      27 ~ ///

      28 ~ ~~~~

              Defendants''~lotice of Change of Firm Address
       Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 65 of 148




0          1             NOTICE IS HF.RFRY GIVE:~J that effec,ti~-e Frida}~, August 2~4, 2018, the Law Firm of
       7        ~'~'eakley & Arendt, a Professional Corporation, has changed its address to 5200 '.~1. Palm
cfl
U
C7
       3        Avenue, Suite 21 ], Fresna, California 93704.
c~
m      4

       5       DATI~'D: August 23, 20l $                            WEAKLEY & ARENDT
~o                                                                  A Professional Corporation
~U     6
O
N
       7                                                     B V:
 y
.~                                                                  Jam          eak ~
a      8                                                             'chelle E, Sassano
                                                                    Attorneys for Defendants
m      9                                                            MERCI;D CITY SCHOOL DISTRICT operating
L                                                                   as CHARDS WRIVHT F,I,FyIENTARY; K}~I~`
      10                                                            CnOPER; VERONICA VI1,LA; DOUG
                                                                    COI.L lI~'S; and BRIAN MEISENHEIM~R
      Il

      1?

      13

      14

      15

      16

      17

      18

      19

      20

      ~l

      22

      23

      24

      25

      26
      ~~

      ~g

               Uct'~ rdants' l~utice of L hanbe of Firm Address
                                                                     7
     Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 66 of 148




                                                  PROOF OF SERVICE
 2             I, the undersigned, hereby certify that I am employed in the County of Fresno, State of
        California, over the age of eighteen years and not a party to the within action; my business address is
 3      1630 East Shaw Avenue, Suite 176, Fresno, California 93710.
 4              On the date set forth below,I placed in a sealed envelope and served a true copy ofthe within
 5                                   NOTICE OF CHANGE OF FIIL'VI ADDRESS
 6      addressed as follows:
        M icha Star Liberty
        LIBERTY LAW
        1970 Broadway, Suite 700
        Oakland, CA 94612
 9      Phone: (510)645-1000
        Fax: (888)6~5-2008
10      E-Mail: team~2,libertylaw.com

11      Attorneys for Plaintiffs

l2
               BY MAIL        I am readily familiar with the business practice at my place of business for
13      collection and processing of cone~pondence for mailing with the United States Postal Service.
        Correspondence so collected and processed is deposited in the ordinary course of business.
14
               I caused each envelope, with postage fully prepaid, to be placed in the United States mail, at
15      Fresno, California.
16              BY HAND            I hand delivered each envelope to the office listed above.
l7           BY FAC'SI'.v11LE       1 served the abo~~e-mentioned document from Facsimile Machine No.:
       (559)?21-5262 to the interested parties at the facsimile numbers listed above.
18
                BY FEDERAL EXPRESS I am readily familiar with the business practice at my place of
l9      business for collection and processing ofcorrespondence for overnight delivery with Federal Express.
        Such correspondence will be deposited with a facility regularly maintained by Federal Express for
~0      receipt on the same day in the ordinary course of business.
21              I declare that I am employed in the office of a member of the bar of this court at whose
        direction the service was made. I declare under penalty of perjury that the foregoing is true and
,~      correct, and that this proof of service was executed at Fresno, California, on August 28, 2018.
23                                                                           ~~ ~       `
24                                                                        risma 1~`Palencia
                                                                            ~ ~
25
26
27
28
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 67 of 148




                     EXHIBIT H
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 68 of 148



                                                                        FILED
  1     James D. Weakley, Esq. Bar No.082853                            Merced Superior Court
        Michelle E. Sassano, Esq. Bar No. 232368                        9/5/2018 12:08 PM
 2
                  Weakley &Arendt, LLP                                  Linda Romero Soles
 3             5200 N.Palm Avenue, Suite 211                            Clerk of the Superior Court
                  Fresno, California 93704                              By: Melissa Chavez, Deputy
 4               Telephone:(559)221-5256
                 Facsimile:(559)22l -5262
 5                Jim _,walaw-fresno.com
                Michellenwalaw-fresno.com
 6

 7     Attorneys for Defendants, MERGED CITY SCHOOL DISTRICT operating as CHARLES
       WRIGHT ELEMENTARY; KEN COOPER; VERONICA VILLA; DOUG COLLINS; and
 8     BRIAN MEISENHEIMER

 9
                    IN THE SUPERIOR COURT FOR THE STATE OF CALIFORNIA
10
                                               COUNTY OF MERGED
11

12   REGINA SCHINDLER,an individual,                             CASE NO. 18CV-02595
     DUWAYNE C., a minor, by and through
13 ' his guardian ad litem REGINA SCHINDLER MERGED CITY SCHOOL DISTRICT
                                            operating as CHARLES WRIGHT
14                Plaintiffs,               ELEMENTARY,KEN COOPER;
                                            VERONICA VILLA,DOUG COLLINS and
15                vs.                       BRIAN MEISENHEIMER'S ANSWER TO
                                            PLAINTIFF'S COMPLAINT FOR
16 ?vIERCED CITY SCHOOL DISTRICT,         )DAMAGES
   operating as CHARLES WRIGHT            )
17 ELEMENTARY SCHOOL; OLIVIA              )
   ZARATE,an individual employee; KEN     )
18 COOPER,an individual employee;         )Complaint Filed: June 27, 2018
   VERONICA VILLA,an individual employee; ) Trial Date: TBA
19 BRIAN MEISENHEIMER,an individual       )
   employee; DOUG COLLINS,and DOES 1      )
20 through50, inclusive,                  )

21 ~                     Defendants.                         )
22

23             COMES NOW Defendants, MERGED CITY SCHOOL DISTRICT operating as

24 ~ CHARLES WRIGHT ELEMENTARY, KEN COOPER, VERONICA VILLA, DOUG

25 ~ COLLINS and BRIAN MEISENHEIMER (collectively "Defendants") and answer plaintiff's

~~~ Complaint as follows:
27             These answering Defendants, in answer to the unverified complaint on file herein, and

28     by virtue of the provisions of the Code of Civil Procedure section 431.30, now file this general

       Merced City School District Ope►•ating as Charles Wright Elementary, Ken Cooper; Veronica Villa, Doug Collins
       And Brian Meisenheimer's Answer to Plaintiff's Complaint for Damages
                                                             1
      Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 69 of 148




           1    denial to said complaint, and each and every cause of action therein contained, and deny, both
0
           2    generally and specifically, each and every, all and singular, the allegarions therein contained,
U
?c         3    and each and every part thereof.
0
U
N
       4                 AS AND I'OR A FIRST AND SEPARATE AFFIRMATIVE DEFENSE, these
L



0      5        answering defendants allege that at all time referred to, plaintiff was negligent in and about
U
 f6
~U     6 ~ ~ those matters alleged in the Complaint and this negligence directly and proximately contributed
O
       7 ~ ~ to the accident and to any injuries and damages, if any sustained by plaintiff. The negligence of
L
.~     8        plaintiff should be compared to the total negligence, if any, for the purposes of reducing any
a
0
U
a~     9        recovery of plaintiff.
L
      10                AS AND FOR A SECOND AND SEPARATE AFFIRMATIVE DEFENSE, defendants

                allege that at all times referred to in the Complaint on file herein, and the causes of action

      12        therein alleged, the injuries and damages complained of, if any, were directly and proximately

      13       caused and contributed by the actions of persons other than these answering defendants. As
      14       such, damages recoverable by plaintiff, if any, must be diminished in proportion to the fault
      15       attributed to these other persons.

      16                AS AND FOR A THIRD AND SEPARATE AFFIRMATIVE DEFENSE, defendants
      17       allege plaintiff has failed to state a claim under Unruh against these responding defendants.
      18                AS AND FOR A FOURTH AND SEPARATE AFFIRMATIVE DEFENSE, defendants
      19 ' allege that the Complaint on file herein fails to state facts sufficient to state a cause of action

      20       against these answering defendants.
      21                AS AND FOR A FIFTH AND SEPARATE AFFIRMATIVE DEFENSE, these
      22       answering defendants allege that any injury, damage or loss, if any, sustained by plaintiff, was
      23       aggravated by plaintiffls failure to use reasonable diligence to mitigate and minimize the same.
      24               AS AND FOR A SIXTH AND SEPARATE AFFIRMATIVE DEFF,NSE, these
      25       answering defendants allege that, in the event it is found liable to plaintiff, defendants are
      26       responsible for plaintiff's damages according to each defendant's percentage of fault, pursuant

      27       to Civil Code section 1431.2.

      28       ///

               Merced City School District Operating as Charles Wright Elementary, Ken Cooper; Veronica Villa, Doug Collins
               And Brian Meisenheimer's Answer to Plaintiffs Complaint fo►• Damages
                                                                     2
      Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 70 of 148



        1             AS AND FOR A SEVENTH AND SEPARATE AFFIRMATIVE DEFENSE,
0
       2     defendants allege that some or all of the purported claims for damages contained in the
U
       3     Complaint are barred by the provisions of Section 335.1 and other applicable statutes of
a
U      4     limitation set forth in the California Code of Civil Procedure.
N

       5             AS AND FOR AN EIGHTH AND SEPARATE AFFIRMATIVE DEFENSE,
0
U
       6     defendants allege that their legal responsibility and/or liability, if any is found with respect to
~U
`~
 O
       7     economic damages, shall be limited to the percentage of fault attributable, if any, to each
.~     8     defendant, and that separate judgments be rendered so indicating,
a
0
U      9             AS AND FOR A NINTH AND SEPARATE AFFIRMATIVE DEFENSE, defendants
  N
  N
L
F'-
      10    allege at all times and places referred to in the Complaint on file herein, and the causes of action
      11    therein alleged, that the injuries and damages plaintiff complained of, if any, were proximately
      12    caused by the superseding and intervening acts of third parties other than these answering
      13    defendants.
      14             AS AND FOR A TENTH AND SEPARATE AFFIRMATIVE DEFENSE, these
      15    defendants allege that any and all acts of the defendant Merced City School District, its agents
      16    and employees which allegedly caused the injury complained of were the result of the exercise
      17    of discretionary authority vested in them. Therefore, this defendant is not liable to plaintiff or
      18    for his damages, if any, pursuant to the provisions of Government Code section 820.2 and 815,
      19 ~ 815.2, 815.6, and 935.
      20             AS AND FOR AN ELEVENTH AND SEPARATE AFFIRMATIVE DEFENSE,
      21    defendants allege that the immunities and defenses available as provided by the Government
      22    Code.
      23             AS AND FOR A TWELFTH AND SEPARATE AFFIRMATIVE DEFENSE, these
      24    answering defendants allege that plaintiff's Complaint is fatally defective to the extent that it
      25    attempts to state claims and/or facts not fairly reflected in a timely-filed Government Tort
      26    Claim.
      27 ///
      28 ///

            Merced City School District Operating as Charles Wright Elementary, Ken Cooper; Veronica Villa, Doug Collins
            And Brian Meisenheimer's Answer to Plaintiff's Complaint for Damages
                                                                  3
     Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 71 of 148



          1             AS AND FOR A THIRTEENTH AND SEPARATE AFFIRMATIVE DEFENSE,
0
      2        Merced City School District alleges that, to the extent the Complaint alleges that Defendant is
U     3
c?             liable to plaintiff based upon a theory of common law, defendant is immune form that claim

U
      4        pursuant to Government Code section 815.
N

      5                 AS AND FOR A FOURTEENTH AND SEPARATE AFFIRMATIVE DEFENSE,these
0
U
      6        answering defendants allege that the defense available to it pursuant to the provisions of the
~U

0     7        California Cducation Code.

.~                     AS AND FOR A FIFTEENTH AND SEPARATE AFFIRMATIVE DEFENSE, these
a
0     9
U              answering defendants allege that at all times mentioned in the Complaint, these answering
N
N
s    1~       defendants acted in good faith, without knowledge or reason to believe that its conduct violated

     11       any clearly established provision of law, whether statutory, constitutional or otherwise, which a

     12       reasonable person in its position would have been aware.

     13                AS AND FOR A SIXTEENTH AND SEPARATE AFFIRMATIVE DEFENSE, these
     14       answering defendants claim a reduction in any judgment for medical expenses pursuant to

     15 ~ Government Code section 985.

     16                AS AND FOR A SEVENTF.,ENTH AND SEPARATE AFFIRMATIVE DEFENSE,any
     17       alleged discrimination was not arbitrary or intentional.

     18                AS AND FOR AN EIGHTEENTH AND SEPARATE AFFIRMATIVE DEFENSE,
     19       plaintiff was not discriminated against based on his disability.

     20                AS AND POR A NINETEENTH AND SEPARATE AFFIRMATIVE DEFENSE,
     21       defendants have made good efforts to comply with ADA and Unruh Act.
     22                AS AND FOR A TWENTIETH AND SEPARATE AFFIRMATIVE DEFENSE,
     23       defendants allege that the Complaint fails to state a claim for relief for violation of the Civil

     24       Rights Act of42 U.S.C. section 1983 and the Bane Civil Rights Act.

     25               AS AND FOR ATWENTY-FIRS`1' AND SEPARATE AFFIRMATIVE DEFENSE,
     26       defendants, at all times alleged in the complaint, acted in good faith believe that then• actions

     27       were reasonable under the circumstances and did not violate plaintiff's constitutional rights.
     28       Therefore, defendants and/or their agents and employees are entitled to absolute and/or qualified

              Merced City School District Operating as Charles Wright Elementary, Ken Cooper; Ve~•onica Villa, Doug Collins
              And Brian Meisenheimer's Answer to Plaintiff's Complaint for Damages
                                                                    4
       Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 72 of 148




                 immunity.
0
           2              AS AND FOR ATWENTY-SECOND AND SEPARATE AFFIRMATIVE D~;FENSE,
U
           3     defendants allege the plaintiffs' claims are barred by the equitable doctrines of estoppel, laches
0
U          4     and unclean hands.
3
O
           5              AS AND FOR ATWENTY-THIRD AND SEPARATE AFFIRMATIVE DEFENSE,
U
 N
           6     these answering defendants allege, upon information and belief, that ii cannot fully anticipat
~U                                                                                                              e all
O
 a~        7     affirmative defenses which may be applicable to this action based on the allegations used
s                                                                                                          in the
.~         8     Complaint. Accordingly, these defendants expressly reserve the right to assert such additiona
a                                                                                                              l
0
U
         9      defenses to the extent that such defenses may become applicable.
t       10               WHEREFORE,defendants pray that:

                         1. Plaintiff take nothing by reason of his Complaint;
       12                2. That judgment be entered dismissing the Complaint and each of its
       13                    causes of action alleged against these answering defendants;
       14               3. Defendants be awarded their costs of suit incui7•ed herein; and,
       15               4. The Court grant such other further relief as it may deem just and proper.
       16       DATED: September 5,2018                            WEAKLEY & ARENDT
                                                                   A Professional Corporation
       17

       18

       19                                                        D
                                                                 Jams,       eakley
                                                                 Michelle E,Sassano
      20
                                                                 Attorneys for Defendants
                                                                 MERGED CITY SCHOOL DISTRICT operating
      21                                                         as CHARLES WRIGHT ELEMENTARY;KEN
      22                                                         COOPER; VERONICA VILLA; DOUG
                                                                 COLLINS;and BRIAN MEISENHEIMER
      23

      24

      25

      26

      27 'I

      28

               Merced City School District Operating as Charles Wright Elementary, Ken Cooper; Veronica Villa,
                                                                                                               Doug Collins
               And Brian Meisenheimer's Answer to Plaintiffs Complaint for Damages
                                                                     S
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 73 of 148




                                              PROOF OF SERVICE

 2          I, the undersigned, hereby certify that I am employed in the County of Fresno, State of
     California, over• the age of eighteen years and not a panty to the within action; my business
 3   address is 5200 N. Palm Avenue, Suite 221, Fresno, California 93704.

 4            On the date set forth below, I placed in a sealed envelope and served a h•ue copy of the
     within
 5
           MERGED CITY SCHOOL DISTRICT operating as CHARLES WRIGHT
 6     ELEMENTARY,KEN COOPER; VERONICA VILLA,DOUG COLLINS and BRIAN
        MEISENH~IMER'S ANSWER TO PLAINTIFF'S COMPLAINT rOR DA:V~AG~S
 7
     addressed as follows:

     Micha Star Liberty
 9   LIBERTY LAW
     1970 Broadway, Suite 700
10   Oakland, CA 94612
     Phone:(510)645-]000
     Fax:(888)645-2008
     E-Mail: tcam a,libertylaw.com
12
     Attorneys for Plaintiffs
13

14   XX     BY MAIL       I am readily familiar with the business practice at my place of business
     for collection and processing of correspondence for mailing with the United States Postal
15   Service. Correspondence so collected and processed is deposited in the ordinary course of
     business.
16
             I caused each envelope, with postage fully prepaid, to be placed in the United States
17 ' mail, at Fresno, California.

18            BY HAND           I hand delivered each envelope to the office listed above.

19         BY FACSIMILE          I served the above-mentioned document from Facsimile Machine
     No.:(559)221-5262 to the interested parties at the facsimile numbers listed above.
20
            BY FEDERAL EXPRESS I am readily familiar with the business practice at my place
21   of business for collection and processing of correspondence for overnight delivery with Federal
     express. Such correspondence will be deposited with a facility regularly maintained by Federal
22   Express for receipt on the same day in the ordinary course of business.

23           I declare that I am employed in the office of a member of the bar of this count at whose
     direction the service was made. I declare under penalty of perjury that the foregoing is true and
24   correct, and that this proof of service was executed at Fresno, California, on September 5, 2018.

25                                                                    ~~
                                                                         ~~                           ~
26                                                                     Pris~a N. Valencia

27

28

     Merced City School District Operating as Charles Wright Elementary, Ken Cooper; Veronica Villa, Doug Collins
     And Brian Meisenheimer's Answer to Plaintiffs Complaint for Damages
                                                          6
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 74 of 148




                      EXHIBIT I
           Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 75 of 148


                                                                                                                              CM-110
  ATTORNEY OR PARTY NATFgUf ATTORNEY(NM+N,~BMnuaAer,tn0~sW:                                          FOR COIANT USE ONLY

 Micha Star Liberty, Esq. ISBN 215687
 LIBERTY LAW
 1970 Broadway, Suite 700 Oakland, CA 94612
                                                                                       ILED
                                                                                        erced Superior Court
         Te~or~ Ho.:(510)645-1000           F,~ wo.ro~.~,:(88g)645-2008
  e.wu~~ooR~ssroaa~wrteam~libertylaw.com                                               1/13/2018 9:53 AM
    ~na~~r FOR c~»r. plaintiff, R ina Schindler and Duwa e C.                          inda Romero Soles
  SUPERIOR COURT OFCAL(FORNU,COUNT1fOFM6t'C6d                                          Jerk of the Superior Court
    s,~~,,00~:62~ w.21 street                                                          y: Melissa Chavez, Deputy
    ~wur►c~oo~ss: 627 W. 21 Street
   cm' ""DnP cam: Merced, CA 95340
           " """"E: Old Merced Courthouse
    Pu~nrnFFm~mow~: Regina Schindler and Duwayne C.
 DEFENDANT/RESPaNDENT: Merced City SCh001 DISfiCt, @t el.

                    CASE IIAANAGEMENT STATEMENT                                        G►SENWutBER

 (Check one):     ~ UNLIMUTED CASE    Q LIMITED CASE                                    18CV02595
                    {Amount demanded      (Amount demanded is a25,000
                    exceeds E25,D00)      or less)
 A CASE MANAGEMENT CONFERENCE is scheduled as follows:
 Date: December 3, 2018                  Time: 10:OOAM        Dept.: 8               Div.:                    Room:
 Address of court (if different from the address above):

  Q Notice of Intent to Appear by Telephor~e~ by (►lame): Micha Star Liberty

            INSTRUCTIONS: All appilcable boxes must be chocked, and the specified informatlon must ba provided.
     Party or parWa (answer one):
     a. Q This statement is submitted by party (name): Plaintiff, Regina Schindler and Duwayne C.
     b. Q This statement is submitted joinfly by parties (names):


2. Complaint and cross-complaint (to be answered by plalnliffs and cross-complainants only)
   a. The complaint was filed on (date): June 27, 2018
   b. Q The cross-complaint, if any, was filed on (date):

3. 8ervke (to be answered by plainBfis end crosscomplainants onty)
   a. Q All paves named fn the complaint and cross-complaint have been served, have appeared, or have been dismissed.
   b. Q The following parties named in the campleirn or cxoss-complaint
             (1) Q have not been served (speaty names and explafn why not):

                (2) Q have been served but have not appeared and have not been dismissed (speafy names):

                (3) Q have had a default entered against them (specify names):

     c. Q The following additional parties may be added (specify names, nature of Jnvolvement In case, and date by wshich
          they maybe served):


4. Description of case
   a. Type of case in Q ~mplaint          Q cxoss-complaint         (Describe, including causes of action):
       Negligence;Negligent Hiring;lntentional IMliction of Emotional Distress;ViolatEon of Unruh Act, CA Ed. Code Sec
       Z00 et seq, Mandatory Duty, Bane Act, Rehabilitation, Constitutlonal Rights, Rehab Act; ADA Discrimina~on

                                                                                                                             ►~ata~
~A°~°~°d
     ~a    "        ~,"                       CASE MANAGEMENT STATEMENT                                                cr•r~ad~«n.
 cMa~o~ev..wy ~, zm~~                                                                                                   ne.. arm-s.rao
                                                                                                                           wMw.oand.ayw
          Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 76 of 148


                                                                                                                                      CM-110
      PLAINTIFF/PETITIONER: Regina Schindler and Duwayne C.                                      ~"~'"''~R~
                                                                                                 18CV02595
  DEFENDANT/RESPONDENT: Merced City School District, et ai.
 4. b. Provide a brief statement ofthe case, inciuding any damages.(!fpersonal injury damages are sought, specify the lnfury and
       damages dalmed, including medical expenses to date Vindicate source and amount], estimated future medkelexpanses, Jost
       esmings to date, and estimated future lost earnings. Ifequftable reliefis sought, describe the nature of ti►e nalief.)
        During the 2016/2017 school year at CWES, Plain~ff Duwayne C., special educatlon student diagnosed with
        ADHD & PTSD was placed in Defendant Zarate's classroom ~ was discriminated against by Defendant due to his
        disabilities. Plaintiff was verbally, psychologically, &physically abused by Defendant con~nually. CWES was
        made aware of the abuse, acted negligently &, by failing to comply with District/State Laws, violated them.
    Q (If mom space is needed, check this box and attach a page desigrnated as Attachment 4b.)
 5. Jury or nonjury trial
    The party or parties request Q a jury trial Q a nonjury trial.             (If more than one party, provide the name of each party
    requesting a Jury hial):

 6. TMaI date
    a. Q The trial has been set for (date):
    b. ~ No trial date has been set This case will be ready for trial within 12 months of the date of the filing of the complaint (d
             not, explain):

     c. Dates on which parties or attorneys will not be available for trial (specify dates and explaFn reasons for unavailability):

 7. Estimated length of trial
    The party or parties estimate that the trial will take (check one):
    a. Q days (specify »umber): 7-10 days
    b. O Hours (snort causes) (specify):


 8. Trial repreaentatlon (to be answsr~d for each party)
    The party or parties will be represented at trial Q by the attorney or party listed in the gption Q by the following:
    a. Attorney:
    b. Firm:
    c. Address:
    d. Telephone number,                                                         f. Fax number.
    e. Email a~iress:                                                            g. party represented:
            Addtronal representation is descried in Attachment 8.
9. Proference
    Q Thia case is entitled to preference (speafy code section):
10. Alternative dispute rosolution (ADR)
    a. ADR IMormation peckape. Please note that different ADR procc~ssses are available in diiGerent wurts and communises; read
        the ADR Informatlon package provided by the court under rule 3.221 for information about the processes available thrcwgh the
        court and community programs in this case,
      (1) For partlea represented by counsel: Counsel m has Q has not provided the ADR irNormation package identified
           in rule 3.221 to the client and reviewed ADR options with the clEent.
      (2) For self-represerrted parties: Party ~ has Q has not reviewed the ADR information package identified in rule 3.221.
    b. Referral to judicial arbitration or civil ~ctlon mediation (if avaElable).
      (7) Q This matter is sub1'ect to mandatory judicial arbitra~on under Code of Civil Procedure section 1141.1i or to civil action
                   mediation under Code of Clvfl Procedure sectlon 1775.3 because the amount in controversy does not exceed the
                   statutory limb.
      (2) Q Plaintiff elects W refer this case to judicial arbitration and agrees to limit recovery to the amount speafied in
                                                                                                                              Code of
            Civil Procedure section 1141.11.
      (3) Q This case is exampt from judicial arbitration under rule 3.811 of the California Rules of Courtor from civil
            mediation under Code of Civil Procedure secction 1775 et seq. (specify exemption):                            action

ara~o~w.,wy ~,so»~
                                             CASE MANAGEMENT STATEMENT                                                                ~+o~=~~
                   Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 77 of 148


                                                                                                                                       CM-110
           PLAINTIFF/PETITIONER: Regina Schindler and Duwayne C.                                        E"~"s~R:
                                                                                                      78CV-02595
0       EFENDANT/RESPONDENT: Merced City School District et al.

      10. c. Indicate the ADR process or processes that the party or parties are willing to participate in, have agreed to partiapate in, ar
U
C~           have already partEcipated in (check allfat apAly and provide the specfied lnfo►mation):
a
0
U                                 The party or parties completing     if the party or parses completing this form in the case have agreed to
                                  this form aro wilflng to            participate in or have alroady completed an ADR process or processes,
                                  partiapate in the following ADR     indicate the status of the processes (attach a copy of the padres' ADR
0                                 processes (check ali that apply):   sUpula6on):
U
f0
~U
                                                                              Mediation session not yet scheduled
0
 a~
 w                                            [~]                     0 mediation session scheduled for (slate):
         (1) Mediation
.~
                                                                      Q Apr+eed to complete mediation by (date):
 a
 0                                                                    Q Mediation completed on (dete):
U

N
L
H                                                                     Q Settlement conference not yet scheduled

        (2) Setgement                         0                       0 Settlement confe~nce scheduled for (date):
            conference
                                                                              Agreed to complete settlement conference by (date):
                                                                      Q Settlement conference completed on (date):


                                                                      Q Neutral evaluation not yet scheduled

                                              Q                       0 Neutral evaluation scheduled for (date):
         (3) Neutral evaluation
                                                                              Agreed to complete neutral evaluation by (date):
                                                                      Q Neutral evaluation completed on (date):


                                                                      Q Judicial arbitration no! yet scheduled

        (4) Nonbinding judicial               Q                       0 Judiaal arbftratlon scheduled for (date):
            arbitration
                                                                      0 Agreed W complete judicial arbitration by (date):
                                                                      Q Judicial arbitration corttpleted on (date):


                                                                      Q Private arbitration not yet scheduled

        (5) Binding private                   ~                       ~ Private arbitration scheduled for (date):
            arbitration
                                                                      Q Agreed to complete private arbitration by (date):
                                                                      Q Private arbitration completed on (date):


                                                                      Q ADR session not yet scheduled
                                                                      Q ADR session scheduled for (date):
        (8) Other (specify):
                                                                      Q /lgreed to complete ADR session by (date):
                                                                      Q ADR completed on (date):

      cM-„o ~w..ny, ~. zoi~)                                                                                                           ~.o. s w s
                                                 CASE MANAGEMENT STATEMENT
           Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 78 of 148



      Pu~~'nFF~E'rmoniER: Regina Schindler and Duwayne C.                                        ~E"""~"
                                                                                                 1SCV-42595
 ~, DEFENDANTlRESPONDENT:        MerC@d City SCh001 DiStfiCt, et al.
 11. Insurance
     a. Q Insurance carrier, if arty, for party filing this statement(name):
     b. Reservation of rights: Q Yes Q No
     c. Q Coverage issues wiU significantly af6ect resolution of this case (explain):



 12. Juriadictlon
     Indicate any matters that may affect the courCs jurisdiction or prooeaainq of this case and describe the status.
      Q Banlwptcy O Other lspearyl:
   Status:

13. Related cases,conaolfdation,and eoordinatlon
    a. Q There are companion, underlying, or related cases.
             (1) Name of case:
             (2) Name of couR
            (3)Case number.
             (4)Status:
       Q Additional cases are described in Attachment 13a.
    b. Q A motion to Q consolidate             Q coordinate                   wilt be flied by (name party):

 14. Bifurcatlon
   ~ The party or parries intend to file a motlon for an order bifurcatinng, severing, or 000rdinaUng the bllawing issues or causes of
          action (speafy moving party, type of motrlon, and reasons):


15.Other motions
   ~ The party w parties expect to file the fofl~owing motions before trial (specify moving pally, type of motion, and issues):
      Motions in Limine, as needed.

 16. Discovery
     a. Q The party or parries have completed aU disc:overy.
     b. Q The following discovery will be completed by the date specified (describe sl!arrticJpated discovery):
               P~~C                                D~~~on                                                     g~
      Plain~ff                                     Written Discovery                                           March 2018
      Plaintiff                                    Fact Witness Oeposltions                                    Apri12019
      Plaintiff                                    Expert Witness Depositions                                  Per Code


     c. Q The f~ollovWng discovery issues, including issues regarding the discovery of electronlcaly stored information, are
          antiapabed (specify):




`~"10~"'"""~"'201~                           CASE MANAC3EMENT STATEMENT                                                           ~''a~
           Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 79 of 148


                                                                                                                                    CM-110
      P~iNTiFF~PETiTioNER:        Regina Schindler and Duwayne C.                                 c~sr h~~+aeR
                                                                                                  18CV-02595
  DEFENDANTJRESPONOENT:           M@fCed Clty SCh00) DIStfICt, et al.


 17. Economic litigation
     a. Q This is a limited civil case (i.e., the amount demanded is $25,00 or less) and the economic litigation procedures in Code
           of Civil Procedure sections 90-98 will apply to this case.
     b. Q This is a limited civil case and a motion to withdraw the case from the economic litigation procedures or for additional
           discovery will be filed (if checked, explain spec~cally why economic litigation procedures relating to discovery or trial
           should not apply to this case)-




 18. Other issues
    Q The party or parties request that the following add,fionai matters be considered or determined at the case management
          conference (specify):




 19. Meet and confer
     a. Q The party or parties have met and conferred with all parties on all subjects required by rule 3.724 of the California Rules
            of Court (iinot explain):



      b. After meeting and conferring as required by rule 3.724 of the California Rules of Court, the parties agree on the following
        (specify):




 20. Total number of pages attached (if any).
 i am completely famu~ar with this case and will be fully prepared to discuss the status of discovery and aitemat~ve dispute resolution,
 as welt as other issues raised by this statement, and will possess the authority to enter into stipulations on these issues at the time of
 the case management conference, including the written authority of the party where requ,red.

 Date: November 12, 2018


  Micha Star Liberty
                                                                            'I
                        (TYP[ OR PRINT NAME)                                                 (uR3N           RTY ~~AT'O:2NEY)




                        (TYPE OR PRINT NAME
                                                                                             (SIGNATURE OF PARTY OR ATTORNF.`/)

                                                                            Q Additional signatures are attached.




""' ""`""" ""Y,.N,,,                           CASE MANAGEMENT STATEMENT                                                            Pag~6ofS
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 80 of 148


                                          PROOF OF SERVICE

            I declare that I am over eighteen years of age and not a party to this action. My business
     address is 1970 Broadway, Suite 700, Oakland, California 94612. On the date indicated below, I
     caused a true and correct copy of the following document to be served:

 4   PLAINTIFF'S CASE MANAGEMENT STATEMENT
          The above-listed document was served by the following means:
 5         (U.S. MAIL)By placing a true copy ofthe above, enclosed in a sealed envelope with
            appropriate postage fully prepaid, for collection and mailing following our ordinary
 6          business practices. I am readily familiar with this business' practice for collecting and
 7          processing correspondence for mailing. On the same day that the correspondence is
            placed for collection and mailing, it is deposited in the ordinary course of business with
 8          the United States Postal Service.

 9           (FACSIMILE)By agreement of the Parties, a true and correct copy of the above were
              transmitted to the facsimile numbers listed below from facsimile number(888)645-
10            2008 during normal business hours. I did not receive, within a reasonable period of
              time, after the transmission, any report or other indication that the transmission was
11            unsuccessful.
12           (VIA E-:MAIL) By transmitting a true copy of the above to the e-mail addresses listed
              below I did not receive, within a reasonable period oftime, after the transmission, any
13            report or other indication that the transmission was unsuccessful.
14           (PERSONAL DELIVERS By causing a true copy of the above to be delivered via
              personal delivery.
15
             (OVERNIGHT DELIVERY)By placing a true copy ofthe above, enclosed in a sealed
16            envelope to be delivered via overnight mail.

17   The aforementioned document was served on the following interested parties or counsel:

18     Attornevs for Defendants:
       James D. Weakley
19     Michelle E. Sassano
       Weakley &Arendt, LLP
20     5200 N. Palm Avenue, Suite 211
       Fresno, CA 93704
21
       Telephone:(559)221-5256
22     Facsimile:(559)221-5262
       Jim(a`walaw-fresno.com
23     Michelle~walaw-fresno.com

24          I declare under penalty of perjury under the law ofthe State of California that the
     foregoing is true and correct and that this declaration was executed on the date below at Oakland,
25   California.
26   Dated: November 13 2018                              ,~etr . l►/~... ~
                                                                •
27

28
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 81 of 148




                      EXHIBIT J
     Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 82 of 148



            Micha Star Liberty(SBN 215687)                           FILED
0           LIBERTY LAW                                              Merced Superior Court
            1970 Broadway, Suite 700                                 1 1/13/2018 9:53 AM
            Oakland, CA 94612                                        Linda Romero Soles
U           Telephone:(510)645-1000
?
c                                                                    Clerk of the Superior Court
-o          Facsimile:(888)645-2008
            E-mail• team ~.libertvlaw~.com                           By: Melissa Chavez, Deputy
0
U
N
            Attorney for Plaintiffs
0
U
(0
~U
                        IN THE SUPERIOR COURT FOR THE STATE OF CALIFORNIA
 0
 m
 w                                              COUNTY OF MERGED
.~
a
0
U     9     REGINA SCHINDLER,an individual,                  Case No. 18CV-02595
N
            DUWAYNE C., a minor, by and through his
s     10    guardian ad litem REGINA SCH[NDLER                NOTICE OF DEPOSIT OF JURY FEES
      11                   Plaintiffs,

      12           v.

      13 MERGED CITY SCHOOL DISTRICT,
         operating as CHARLES WRIGHT
      14 ELEMCNTARY SCHOOL; OL(VIA
         ZARATE,an individual employee; KEN
      15 COOPER, an individual employee;
         VERONICA VILLA, an individual
      16 employee; BRIAN MEISENH~IMER,an
         individual employee; DOUG COLLINS,
      17 and DOES 1 through 50, inclusive

      18                   Defendants.
      19
                   TO ALL PARTIES ANll THEIR ATTOIt\EYS OF I2ECORU
     20
                   Notice is hereby given that Plaintifl'has deposited jury fees in the amount of$1 ~O.QQ with
     21
           'the above-entitled court, as required by Code of Civil Proc~c~ure sge           _ ,subdivision (b).
     22
                                                                         u
     23     Dated: November 12, 2018
     24                                                         Nticha`S[a} L`ib rty~ SBN 215687)
                                                                LIBF,RTY LA
     25                                                         1970 Broadway, Suite 700
                                                                Oakland. Cn 94G 12
     26                                                        'Telephone:(51 U) G4~-100U
                                                                Facsimile:(8b8)6~5-20U8
     27                                                        !~-mail: team u~libenylaw.cam
     28
                                                                !1!luritel:~'fr~r P(criltllJJ


                                         NOTICE OF DEPOSIT OF JURY FEES
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 83 of 148


                                          PROOF OF SERVICE

 2           I declare that I am over eighteen years of age and not a party to this action. My business
      address is 1970 Broadway, Suite 700, Oakland, California 94612. On the date indicated below, I
 3    caused a true and correct copy ofthe following document to be served:

 4    PLAINTIFF'S NOTICE OF DEPOSIT OF JURY FEES
           The above-listed document was served by the following means:
 5    ~x    (U.S. MAIL)By placing a true copy ofthe above, enclosed in a sealed envelope with
            appropriate postage fully prepaid, for collection and mailing following our ordinary
 6
             business practices. I am readily familiar with this business' practice for collecting and
 7          processing correspondence for mailing. On the same day that the correspondence is
            placed for collection and mailing, it is deposited in the ordinary course of business with
            the United States Postal Service.

 9            (FACSIMILE)By agreement ofthe Parties, a true and correct copy of the above were
               transmitted to the facsimile numbers listed below from facsimile number(888)645-
10             2008 during normal business hours. I did not receive, within a reasonable period of
               time, after the transmission, any report or other indication that the transmission was
11             unsuccessful.
12           (VIA E-MAIL) By transmitting a true copy of the above to the e-mail addresses listed
              below I did not receive, within a reasonable period oftime, after the transmission, any
13            report or other indication that the transmission was unsuccessful.
14           (PERSONAL DELIVERS By causing a true copy of the above to be delivered via
              personal delivery.
IS
             {OVERNIGHT DELIVERY)By placing a true copy ofthe above, enclosed in a sealed
16            envelope to be delivered via overnight mail.

17   The aforementioned document was served on the following interested parties or counsel:

18     Attorneys for Defendants:
       James D. Weakley
19     Michelle E. Sassano
       Weakley &Arendt, LLP
20     5200 N. Palm Avenue, Suite 211
       Fresno, CA 93704
21
       Telephone:(559)221-5256
22     Facsimile:(559)221-5262
       Jim,cwalaw-fresno.com
23     Michelle~walaw-fresno.com

24          I declare under penalty of perjury under the law of the State of California that the
     foregoing is true and correct and that this declaration was executed on the date below at Oakland,
25   California.
26   Dated: November 13 2018                                              Q,~
27                                                      Caitlin O'Keefe

28
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 84 of 148




                     EXHIBIT K
                   Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 85 of 148

                                                                                                                                                   /~IIII A A A
          ATTORNEY OR PARTY WITHOUT ATTORNEY(Name, Sfele Bsr number, end address):                                       FOR COURT USE ONLY
          James D. Weakley (SBN 082853)
          Michelle E. Sassano (SBN 232368)
0         Weakley & Arendt, A Professional Corporation                                                          FILED
          5200 N. Palm Avenue, Suite 211                                                                        Merced Superior Court
          Fresno, CA 93704                                                                                      11/15/2018 11:42 AM
U                 TELEPHONE N0. SSI-221-SZSG                     Fwcro. ~oa~,~r 559-221-5262
          E-MA~LADDRESS (OptioneQ. 1171@walaw-fresno.com; Michelle@walaw-fiesno.com                             Linda Romero Soles
a           ATTORNEY FOR Name: MO~CC(I Clt School Dist.• K. Coo er• V. Villa• D. Collins• and B. Meisenheimer   Clerk of the Superior Court
O         SUPERIOR COURT OF CALIFORNIA, couNn~ of Merced
U                                                                                                               By: Melissa Chavez, Deputy
N          STREET ADDRESS. E)Z7 W.ZI StCCCt
           MAILING ADDRESS:
 7
          c~rvar,o z~P cooe~ Merced, California 95340
 U
              BRANCH NAME• OICI MCl'CB(I COUI'CII011SC
 N
~U           PLAINTIFFiPETITIONER:Regina Schindler, et al.
0
_~     DEFENDANT/RESPONDENT:Merced City School District, et al.

.T
                              CASE MANAGEMENT STATEMENT                                     CASE NUMBER'
 n
0    (Check one): [—X ] UNLIMITED CASE                  []LIMITED CASE                       18CV-02595
U
a~                           (Amount demanded                 (Amount demanded is $25,000
                              exceeds $25,000)                or less)
r
F    A CASE MANAGEMENT CONFERENCE is scheduled as follows:
     Date: December 3,2018                     Time: 10:00 a.m.       Dept.:             Div :                                    Room: 8
     Address of court (if different from the address above):


          n Notice of Intent to Appear by Telephone, by (name): James D. Weakley

                   INSTRUCTIONS: All applicable boxes must be checked, and the specified information must be provided.
            Party or parties(answer one):
            a. ~ This statement is submitted by party (name):Merced City School Dist.; K. Cooper; V. Vilta; D. Collins; and B. Meisenheimer
            b. ~ This statement is submitted jointly by parties (names):


     2.     Complaint and cross-complaint(to be answered by plaintiffs and cross-complainants only)
            a. The complaint was filed on (date): June 27, 2018
            b. C, The cross-complaint, if any, was filed on (date):

     3. Service (to be answered by plaintiffs and cross-complainants only)
        a. ~ ~ All parties named in the complaint and cross-complaint have been served, have appeared, or have been dismissed.
        b. C,' The following parties named in the complaint or cross-complaint
                  (1) ~ have not been served (specify names and explain why not):

                        (2) ~ have been served but have not appeared and have not been dismissed (specify names):

                        (3) ~; have had a default entered against them (specify names):

            c. L~ The following additional parties may be added (specify names, nature ofinvolvement in case, and date by which
                  they maybe served):


     4.     Description of case
            a. Type of case in DX complaint         ~~ cross-complaint         (Describe, including causes of action):
               Plaintiffs complaint contains twelve causes of action relating to an incident which occurred on May 17, 2017,



     _ __                                                                                                                                          Pa9~ 7 of b
     FormAtloptedfwMandatoryUse                                                                                                             Cal RulesdCowl,
         Jud~al Count: of Caffamia                           CASE MANAGEMENT STATEMENT                                                       rules 3 720-3 730
          CM-11D Rev Juty 1, 2011]                                                                                  SO Ut~~I]S'
                                                                                                                      ~~ ~
                     Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 86 of 148

                                                                                                                                            CM-710
                 PLAINTIFF/PETITIONER: Regina Schindler, Ct 1I.                                            CASE NUMBER•


         DEFENDANT/RESPONDENT: Merced City School District, et al.                                          18CV-02595

0
r      4. b. Provide a brief statement of the case, including any damages.(If personal injury damages are sought, specify the injury and
             damages claimed, including medical expenses to date (indicate source and amount), estimated future medical expenses, lost
U            earnings to date, and estimated future lost earnings. If equitable relief is sought, describe the nature of the relief.)
C9

0
 U
 N

7
            [
            ~ (If more space is needed, check this box and attach a page designated as Attachment 46.)
 U
 f0    5. Jury or nonjury trial
~U
          The party or parties request         DX a jury trial ~ a nonjury trial.          (If more than one party, provide fhe name ofeach party
_0
 ~        requesting a jury trial):
L
 y
.~

a      6. Trial date
0         a. ~ The trial has been set for (date):
 U
 N        b. ~X      No trial date has been set. This case will be ready for trial within 12 months of the date of the filing of the complaint (if
L                    not, explain):
f'—

            c.     Dates on which parties or attorneys will not be available for trial (specify dates and explain reasons for unavailability):
                  *** SEE ATTACHED TRIAL LIST(EXHIBIT A)***

      7. Estimated length of trial
         The party or parties estimate that the trial will take (check one):
         a. ~ days (specify number): Ten (I0)days
         b. ~] hours (short causes)(specify):

         Trial representation (to be answered for each party)
         The party or parties will be represented at trial [~ by the attorney or party listed in the caption 0 by the following:
         a. Attorney:
         b. Firm:
         c. Address:
         d. Telephone number:                                                    f. Fax number•
         e. E-mail address:                                                      g. Party represented:
               Additional representation is described in Attachment 8.
      9. Preference
               This case is entitled to preference (specify code section):

      10. Alternative dispute resolution (ADR)
            a. ADR information package. Please note that different ADR processes are available in different courts and communities; read
               the ADR information package provided by the court under rule 3.221 for information about the processes available through the
               court and community programs in this case.
            (1) For parties represented by counsel: Counsel ~X~ has U has not provided the ADR information package identified
                 in rule 3.221 to the client and reviewed ADR options with the client.
            (2) For self-represented parties: Party[J has 0 has not reviewed the ADR information package identified in rule 3.221.
           b. Referral to judicial arbitration or civil action mediation (if available).
            (1) [~ This matter is subject to mandatory judicial arbitration under Code of Civil Procedure section 1141,11 or to civil action
                        mediation under Code of Civil Procedure section 1775.3 because the amount in controversy does not exceed the
                        statutory limit.
            (2) ~] Plaintiff elects to refer this case to judicial arbitration and agrees to limit recovery to the amount specified in Code of
                   Civil Procedure section 1141.11.
            (3) [         ~ This case is exempt from judicial arbitration under rule 3.811 of the California Rules of Court or from civil action
                            mediation under Code of Civil Procedure section 1775 et seq. (specify exemption):

      CM-110 Rev. July 1, 2011                                                                                                               Pays 2 of b
                                                      CASE MANAGEMENT STATEMENT
                    Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 87 of 148



                                                                                                                                         CM-110
            PLAINTIFF/PETITIONER: Regina Schindler, 8t 8~.                                             CASE NUMBER
0
      DEFENDANT/RESPONDENT. Merced City School District, et al.                                         ]8CV-02595

U
C7
      10. c. Indicate the ADR process or processes chat the party or parties are willing to participate in, have agreed to participate in, or
a
0            have already participated in (check all that apply and provide the specified information):
 U
 N

                                   The party or parties completing     If the party or parties completing this form in the case have agreed to
0                                  this form are wllling to            participate in or have already completed an ADR process or processes,
 U
m                                  participate in the following ADR    indicate the status of the processes (attach a copy offhe parfies'ADR
~U                                 processes (check all that apply):   stipulation):
_0
 ~
                                                                              Mediation session not yet scheduled
.T
 a                                             ~                       0 Mediation session scheduled for (date):
 0     (1) Mediation
U                                                                       ~ Agreed to complete mediation by (date):
                                                                       [~ Mediation completed on (date):
z
H

                                                                       0Settlement conference not yet scheduled

       (2) Settlement                          ~                        ~ Settlement conference scheduled for (date):
          conference                                                    ~ Agreed to complete settlement conference by (date):
                                                                        n Settlement conference completed on (date):


                                                                       0 Neutral evaluation not yet scheduled

                                               n                       ~ Neutral evaluation scheduled for (date):
       (3) Neutral evaluation
                                                                        U Agreed to complete neutral evaluation by {date):
                                                                       0 Neutral evaluation completed on (date):


                                                                       0 Judicial arbitration not yet scheduled

       (4) Nonbinding judicial                 ~                       ~ Judicial arbitration scheduled for (date):
           arbitration                                                 0 Agreed to complete judicial arbitration by (dafeJ:
                                                                              Judicial arbitration completed on (date):


                                                                       ~ Private arbitration not yet scheduled

       (5) Binding private                                              ~_,~ Private arbitration scheduled for (date):
           arbitration                        ~                        ~ Agreed to complete private arbitration by (date):
                                                                       n Private arbitration completed on (date):


                                                                       ~~ ADR session not yet scheduled

                                              ~                        ~ ~ ADR session scheduled for (date):
       (6) Other (specify):
                                                                              Agreed to complete ADR session by (date):
                                                                       ~1 ADR completed on (date):


     CM-110 Rev. July 1, 2017]                                                                                                            Page 3 of 6
                                                  CASE MANAGEMENT STATEMENT
                       Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 88 of 148

                                                                                                                                         CM-110
                  PLAINTIFF/PETITIONER: Regllla SCIlilldlel', et 1I.                                      CASE NUMBER:

             DEFENDANT/RESPONDENT: Merced City School District, et al.                                    18CV-02595
 0
          1 1. Insurance
  U            a. ~X Insurance carrier, if any, for party filing this statement (name): Schools Insurance Authority
               b. Reservation of rights: [~ Yes ~X No
  0            c. ~ Coverage issues will significantly affect resolution of this case (explain):
  U
  N

  3
  O
  U
  m       12. Jurisdiction
 ~U           Indicate any matters that may affect the court's jurisdiction or processing of this case and describe the status.
_ 0~          ~ Bankruptcy[ ]Other (specify):
   Y          Status:
  .T
   n     13. Related cases, consolidation, and coordination
   0         a. ~ There are companion, underlying, or related cases.
   U
   a~                (1) Name of case:
                     (2) Name of court:
 H
                     (3) Case number:
                     (4) Status:
               0 Additional cases are described in Attachment 13a.
             b.[]A motion to 0 consolidate               ~~ coordinate                will be filed by(name party):

         14. Bifurcation
             L_]The party or parties intend to file a motion for an order bifurcating, severing, or coordinating the following issues or causes of
                  action (specify moving party, type o/motion, and reasons):



         15. Other motions
              X~ The party or parties expect to file the following motions before trial (specify moving party, type of motion, and issues):
                 Motion for Summary Judgment



        16. Discovery
            a. ~ The party or parties have completed all discovery.
            b. ~X_~ The following discovery will be completed by the date specified (describe all anticipated discovery);
                    ~P                                       Description                                                 Date
             Defendants                                     Written discovery                                          Per code
                                                            Depositions                                                Per code
                                                            Defense medical examinations                               Per code
                                                            Experts                                                    Per code



             c. ~~ The following discovery issues, including issues regarding the discovery of electronically stored information, are
                   anticipated (specify)•




        CM-110[Rev July 1, 2011]                                                                                                         P~g~ 1 of 5
                                                      CASE MANAGEMENT STATEMENT
               Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 89 of 148


                                                                                                                                  CM-110
        PLAINTIFF/PETITIONER: R0gin1 SCllindlel', et al,                                        cnsEr,utdBER

  DEFENDANT/RESPONDENT: Merced City School District, et aL                                      18CV-02595



 17. Economic litigation
     a ~ ]This is a limited civil case {i.e , the amount demanded is $25,000 or less) and the economic litigation procedures in Code
            of Civil Procedure sections 90-98 will apply to this case.
     b.[ ]This is a limited civil case and a motion to withdraw the case from the economic litigation procedures or for additional
           discovery will be filed (if checked, explain specifically why economic litigation procedures relating to discovery or trial
           should not apply fo this case):




18. Other issues
         The party or parties request that the following additional matters be considered or determined at the case management
         conference (specify):




18. Meet and confer
    a. , X ~ The party or parties have met and conferred with all parties on all subjects required by rule 3.724 of the California Rules
             of Court (if not, explain): Defendants left a voicemail for Plaintiffs counsel as she was unavailable.
            Defendants anticipate the Parties will have met and conferred by the time ofthe hearing.


      b. After meeting and conferring as required by rule 3.724 of the California Rules of Court, the parties agree on the following
         (specify):




20. Total number of pages attached (if any): 2

 am completely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispute resolution,
as well as other issues raised by this statement, and will possess the authority to enter into stipulations on these issues at the time of
the case management conference, including the written authority of the party where required.
Date: November 15, 2018


Michelle E. Sassano
                           (TYPE OR PRINT NAME)                                       —~ (SIGNATURE OF PARK OR ATTORNEY)




                           (TYPE OR PRINT NAME)                                            (SIGNATURE OF PARTY OR ATTORNEY)

                                                                                    Additional signatures are attached.




CM-110 Rev July 1, ~o~>>                                                                                                          P+9a 5 of 5
                                                  CASE MANAGEMENT STATEMENT
                                                     Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 90 of 148
This e-copy is the official court record (GC68150)




                                                                                              y
           Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 91 of 148
                                    SET TRIAI,.S/MEETINGS


               TRIAL DATE                   CASE NAME                        COURT
0
      January 22, 2oig (14 Days)        Aragon v Co. Kings        Kings Co Superior Ct.(Dept. 8)
U     S/C: i2/o3/i8                                                         i6C-0347
C9
      Mtns in Limine: i/i8/i9
0
U
     March lg, 2oi9(~-io Days)          Jessen v, Co.Fresno                 USDC
     Pre Trial Conf: 1~2H~19                                         i~-CV-oog24-DAD-EPG
0    S/C: 4/ii/18
U
 N
~U   April 8,2019 (4-~ Days)            Jones v. Co.Fresno       Fresno Co. Superior Ct.(D- 502)
0    Trial Readiness: 04/o5/~g
a~                                                                        15CECG03066
     S/C: 03/2o/i9
.~
 Q   Apri18, 2019(~-lo Days)          Valenzuela v. Co. Fresno   Fresno Co. Superior Ct.(D- 5oi)
 0
U    Trial Readiness: TBD                         ~                       16CECG01420
N
     S/C: 3/27/19
L

     May 6, 2019 (5-~ Days)           Garza v ABS Global,Inc.    Fresno Co. Superior Ct.(D- 5oi)
     Trial Readiness: 05/o3/i9                                            17CECG01654
     S/C: o4/io/ig
     June 3,2oi9(lo Days)               Reynoso v Co. Kings      Kings Co Superior Ct.(Dept.8)
     S/C:4/1g/i9                                                           16C-o18~
     Mtns in Limine: 5/3i/1g
     July i5, 2o1g (3-~ Days)           Clark v Co. Madera       Madera Co Superior Ct.(Dept. 45)
     S/C: 6/i3/i9                                                         MCVo77855
     Mtns in Limine: ~/i6/i9
     September lo, 2oig (~-io Days)     Severi v. Co. Kern                  USDC
     Pre Trial Conf: ~/i6/1g                                         i~-Cv-oo93i-AWI-JLT
     S/C: 1/4/i9
     September 23, 2019 (5-~ Days)    Brener-Cerpa v. KCUSD          Fresno Co. Superior Ct.
     Trial Readiness: 09/2o/i9                                           18CECG00064
     S/C:08/2~/i9

     January 13, 2020(6-8 Days)         Perez v. Co. Fresno                 USDC
     Pretrial Conf: ~o/29/i9                                         i8-Cv-ooi2~-AWI-EPG
     S/C: TBD
     February 3, 2020(~-10 Days)        Adams v. Co. Kern                   USDC
     Pre Trial Conf: i2/g/i9                                         i~-Cv-oo464-LJO-JLT
     S/C: TBD
     March 3, 2020(14-2i Days)        Delonev v. Co.Fresno                  USDC
     Pretrial Conf: i/~/2o                                           i~-Cv-oi336-LJO-EPG
     S/C: TBD
     Apri121, 2020(io-i2 Days)        McGowan v. Co. Kern                    USDC
     Pretrial Conf: 2/24/20                                         1:15-cv-01365 DAD-SKO
     S/C: i/9/2o
       Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 92 of 148




                                                     PROOF OF SERVICF.
0
                  I, the undersigned, hereby certify that I am employed in the County of Fresno, State of
U          California, over the age of eighteen years and not a party to the within action; my business address is
c?         1630 East Shaw Avenue, Suite 176, Fresno, California 93710.
0
U
                    On the date set forth below,I placed in a sealed envelope and served a true copy ofthe within

           MERGED CITY SCHOOL DISTRICT operating as CHARLES WRIGHT ELEMENTARY,
0
U          KEN COOPER; VERONICA VILLA,DOUG COLLINS and BRIAN M~IS~NH~IMER'S
                             CASE MANAGEMENT STATEMENT
~U

_0
 ~     7   addressed as follows:

.~     8   Micha Sta►• Liberty
 n         LIBERTY LAW
 U     9   1970 Broadway, Suite 700
 a~        Oakland, CA 94612
L
      10   Phone: (510) 645-1000
           Fax: (888) 645-2008
      11   E-Mail: team@libertylaw.com
      12   Attorneys for Plaintiffs
      13
                   BY MAIL       I am readily familiar with the business practice at my place of business for
      14
           collection and processing of correspondence for mailing with the United States Postal Service.
      15   Correspondence so collected and processed is deposited in the ordinary course of business.

      16          Icaused each envelope, with postage fully prepaid, to be placed in the United States mail,
           at Fresno, California.
      17
                   BY HAND            Ihand delivered each envelope to the office listed above.
      18
                  BY FACSIMILE          Iserved the above-mentioned document from Facsimile Machine
      19   No.: (559) 221-5262 to the interested parties at the facsimile numbers listed above.

      20          BY FEDERAL EXPRESS I am readily familiar with the business practice at my place of
           business for collection and processing of correspondence for overnight delivery with Federal
      21   Express. Such correspondence will be deposited with a facility regularly maintained by Federal
           Express for receipt on the same day in the ordinary course of business.
      22
                  I declare that Iam employed in the office of a member of the bar of this court at whose
      23   direction the service was made. Ideclare under penalty of perjury that the foregoing is true and
           correct, and that this proof of service was executed at Fresno, California, on November 15, 2018.
      24
      25                                                                           ``-'—~~~           ~
                                                                          ~'rism N. Valencia
      26                                                                    .~

      27
      28
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 93 of 148




                     EXHIBIT L
       Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 94 of 148



            James D. Weakley, Esq. Bar No. 082853
0           Michelle E. Sassano, Esq. Bar No. 232368       FILED
        2                                                  Merced Superior Court
                       Weakley &Arendt, LLP                1 1/15/2018 11:42 AM
 U      3           5200 N. Palm Avenue, Suite 211
 c~                                                        Linda Romero Soles
                       Fresno, California 93704            Clerk of the Superior Court
        4             Telephone:(559)221-5256
 U                                                         By: Melissa Chavez, Deputy
                      Facsimile:(559)221-5262
        5              Jim(~Lwalaw-fresno.com
 0                   Michelle(a,walaw-fresno.com
        6
 ~U

_ 0
  ~     7   Attorneys for Defendants, MERGED CITY SCHOOL DISTRICT operating as CHARLES
Y           WRIGHT ELEMENTARY;KEN COOPER; VERONICA VILLA; DOUG COLLINS; and
.N      8   BRIAN MEISENHEIMER
 a
 0      9
 U
 a~i                     IN THE SUPERIOR COURT FOR THE STATE OF CALIFORNIA
 L     10
                                                    COUNTY OF MERGED
       11

       12   REGINA SCHINDLER,an individual,                 CASE NO. 18CV-02595
            DUWAYNE C., a minor, by and through
       13   his guardian ad litem REGINA SCHINDLER          MERGED CITY SCHOOL DISTRICT
                                                            operating as CHARLES WRIGHT
       14                    Plaintiffs,                    ELEMENTARY,KEN COOPER;
                                                            VERONICA VILLA,DOUG COLLINS and
       15                    vs.                            BRIAN MEISENHEIMER'S NOTICE OF
                                                            DEPOSIT OF JURY FEES
       16 MERGED CITY SCHOOL DISTRICT,
          operating as CHARLES WRIGHT
       17 ELEMENTARY SCHOOL;OLIVIA
          ZAR.ATE, an individual employee; KEN              Complaint Filed: June 27, 2018
       18 COOPER,an individual employee;                    Trial Date: TBA
          VERONICA VILLA,an individual employee;
       19 BRIAN MEISENHEIMER,an individual
          employee; DOUG COLLINS,and DOES 1
       20 through50, inclusive,
                                                            Public Entity Exempt from Filing Fees
       21                     Defendants.                   Pursuant to Government Code section 6103

       22

       23   TO PLAINTIFFS, REGINA SCHINDLER, and DUWAYNE C., a minor, by and through his

       24   GAL REGINA SCHINDLER,AND THEIR ATTORNEY OF RECORD:

       25           Defendants Merced City School District operating as Charles Wright Elementary, Ken

       26   Cooper, Veronica Villa, Doug Collins, and Brian Meisenheimer hereby deposit the first day of

       27 jury fees.

       28   ///

            Defendants' Notice of Deposit of Jury Fees
     Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 95 of 148



       1     DATED: November 15, 2018                     WEAKLEY & ARENDT
0                                                         A Professional Corporation
       2
U      3
c?

U
      4                                                   Jam s D. Weakley
                                                          Michelle E, Sassano
      5                                                   Attorneys for Defendants
0                                                         MERGED CITY SCHOOL DISTRICT operating
U
      6                                                   as CHARLES WRIGHT ELEMENTARY;KEN
~U                                                        COOPER; VERONICA VILLA; DOUG
0     7                                                   COLLINS; and BRIAN MEISEIv'HEIMER
a~
.~    8
 Q
0     9
U
N

L    1~
H

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23 ~I

     24

     25

     26

     27

     28

             Defendants' Notice of Deposit of Jury Fees
                                                           2
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 96 of 148



                                              PROOF OF S~;RVICE

 2          I, the undersigned, hereby certify that 1 am employed in the County of Fresno, State of
     California, over the age of eighteen years and not a pairty to the within action; my business
     address is 5200 N. Palm Avenue, Suite 221, Fresno, California 93704.

                On the date set forth below, I placed in a sealed envelope and served a true copy of the
 4 I I within

           M~RCED CITY SCHOOL DISTRICT operating as CHARLES WRIGHT
 6     ELEMENTARY,KEN COOPER; VERONICA VILLA,DOUG COLLINS and BRIAN
               MEISENHEIMER'S NOTICE OF DEPOSIT OF JURY FEES
 7
     addressed as follows:
 8
     Micha Star Liberty
 9   LIBERTY LAW
     1970 Broadway, Suite 700
10   Oakland, CA 94G 12
     Phone:(510)645-]000
11   Fax:(888)645-2008
     E-Mail: team(c~,libertvlaw.com
12
     Attorneys for Plaintiffs
13

14   XX     BY MAIL       I am readily familiar with the business practice at my place of business
     for collection and processing of correspondence for mailing with the United States Postal
15   Service. Correspondence so collected and processed is deposited in the ordinary course of
     business.
16
             I caused each envelope, with postage fully prepaid, to be placed in the United States
17   mail, at Fresno, California.

18              BY HAND         I hand delivered each envelope to the office listed above.

19         BY FACSIMILE          1 served the above-mentioned document from Facsimile Machine
     No.:(559)221-5262 to the interested parties at the facsimile numbers listed above.
20
            BY FEDERAL EXPRESS I am readily familiar with the business practice at my place
21   of business for collection and processing of cot-~•espondence for overnight delivery with Federal
     Express. Such coi7•espondence will be deposited with a facility regularly maintained by Federal
22   Express for receipt on the same day in the ordinary course of business.

23           I declare that I am employed in the office of a member of the bar of this court at whose
     direction the service was made. I declare under penalty of perjury that the foregoing is true and
24   correct, and that this proof of service was executed at Fresno, California, on November 15,
     2018.                                                                     ~     ~~
~5                                                                ~-~~ ~~ ,
26
                                                                  . - ~--~
                                                                     Pri   a N. Valencia
27

28

     Defendants' Notice of Deposit of July Fees
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 97 of 148




                     EXHIBIT M
    Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 98 of 148

                 OV RT O
               Q
               !~ e          '~


              ~~                  P          Superior Court of California, County of Merced
                                                  CASE MANAGEMENT CONFERENCE
                 ~d                                      FINDINGS AND ORDER
                GNT~ OF ME



Regina Schindler, et al.                                                               10:00 AM - 12:00 PM
vs                                                                             Case Management Conference
Merced City School District, et al.
18CV-02595
Date of Hearin    12 03 2018

  Heard By: Mccabe, Brian                                             Location: Courtroom 8
  Courtroom Reporter:                                                 Courtroom Clerk: M. George
                                                                      Court Interpreter:
                                                                      Court Investigator:
Parties Present:                                                     Future Hearings:
                                                                     April 15, 2019 10:00 AM
  Liberty, Micha Star                 Attorney                       Case Management Conference
  Weakley, James Darvin               Attorney                       McCabe, Brian
                                                                     Courtroom 8
The case is regularly called for hearing:


   - The Court inquires of Counsel present for an update status of the case.

   Counsel advises the Court they have agreed to a mediation.
   Counsel advises they have discovery pending.
   Discussion had by Court and parties present.


   The Court orders:
   Case Management Conference is continued to the above date and time.

   No new Case Management Conference Statements are required.

   All parties waive further notice.

  - Parties Present via Court Call; Attorney: Weakley, James Darvin; Attorney: Liberty, Micha Star




12/5/2018                                         Page i of 1
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 99 of 148




                     EXHIBIT N
  Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 100 of 148




SUPERIOR COURT OF CALIFORNIA                                               Reserved for Clerk's File Stamp
COUNTY OF MERGED

Superior Courts Building
                                                                                     FILED
                                                                         Merced County Superior Court
627 W 21st Street                                                              03/18/2019
Merced, CA 95340
 209 725-4111                                                                 c~                \G
                                                                                           v~
Regina Schindler, et al.
vs                                                                            Clerk of the Court
Merced City School District, et al.


                   NOTICE OF DOCUMENT RETURN                             Case No. 18CV-02595


To: Micha Star Liberty

Your documents are being returned for the following reasons:

❑    Requires Civil Case Cover Sheet - (Incomplete -see highlights).
❑    Requires Signature on
❑    Requires filing/hearing fee of $        for
❑    Requires return of original
❑    Dismissal returned -Judgment entered on
❑    Documents do not conform to California Rules of Court
❑    Separate documents should not be stapled together/not in proper form.
❑    Documents are not in proper form, incomplete and/or inconsistent. (See highlights)
❑    Forms are obsolete. Please submit current form revision.
❑    Search fee is $15.00 per search.
❑    Certification fee is $25.00 plus $0.50 per page.
❑    Fax filings are retained as Originals.
~    Other: Per my phone call to your office on 3/19/19, we are returning your documents.
❑    No Personal Checks Accepted

eFiling
~ Your documents) is not in compliance with the Local Rules-Superior Court of
California, County of Merced, Rine 2.1, and Rules of Court 2.253 (b)(4) requiring that
documents must be filed electronically. Unless you can demonstrate undue hardship or
significant prejudice, the court has mandated e-filing. To eFile with the Court, litigants
must submit their documents using the court electronic filing service providers. To
obtain more information, visit www.mercedcourt.org.

Date: 3/19/2019                              Linda Romero Soles, Court Executive Officer


Kathy Wallace                                By;
Printed Name                                       Deputy Cler
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 101 of 148




                      EXHIBIT O
           Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 102 of 148


                                                                                                                                CM-110
  ATTORNEY OR PARTY WITYiOUT ATTORNEY (Nems. Stalt8u nwnDer, and Wdreaa):                              FOR COURT IISEON~Y

 Micha Star Liberty(SBN 2'i5687); Leah Simmet(SBN 320096)
 Liberty Law Qffice
 1970 Broadway, Suite 7fl0, Oakland, CA 94612
         TELEPh10NE NO.: ~J1 O~ 64~J-1000   Fix No. roprra u~:(gg8)645-2008
  e~N~,,00aess roa~~r.teamQlibertylaw.com
    ~noRN~,'Foy ~,~i:Plaintiff, R ina Schindler and Duwa ne C.
  SUPERIOR COURT OF CALIFORNIA, couMnr of Merced
    STREETAODRESS: s2T W.Z~ StfBBt
   M~iu►~c,woRess: 627 W. 21 Sfreet
  ~T~'~LP~~ Merced, CA 95340
      eR^"~"w""'E: Old Merced Courthouse
      P~aNriFFrnEriTioNeR: Regina Schindler and Duwayne C.
 DEFENDANT/RESPONDENT: MBCC@d Clt}/ SCh001 DISif1Cl, 8l al.

                      CASE MANAGEMENT STATEMENT                                         CASE NUMBER:
 {Check one):       ~ UNLIMITED CASE   Q LIMITEQ CASE                                    18CV-02595
                      (Amount demanded    (Amount demanded is 525,000
                      exceeds 525,000)    or less}
 A CA5E MANAGEMENT CONFERENCE is scheduled as follows:
 Date: April 15, 2Q19                          Time: 10:OOAM                Dept: 8   piv,:                     Room:
 Address of court (~f difl`erent frr~m the address above):

 Q Notice of Intent to Appear by Telephone, by (name): Micha Star Libeo'ty

             INSTRUCTIONS: All applicable boxes must be checked, and the apecitled information must be provided.
     Party or parties (answer one):
     a. Q This statement is submitted by party (name): Plaintiff, Regina Schindler and Duwayne C.
     b. Q This statement is submitted jointly by parties (names):


2. Complaint and cross~omplaint (to be answered by plaintills and cross-complainants only)
   a The complaint was filed on (date): June 27, 2078
   b. ~ The cross-complaint, if any, was filed on (date):
3. Service (to be answered by plaintiffs and cross~omp/ainants only)
   a. Q All parties named in the complaint and cross-complaint have been served, have appeared, or have been dismissed.
   b. Q The following parties named in the complaint or cross-cartzplaint
              (~) D have not been served (specitynames and explain whynof):

                  (2) Q have been served but have not appeared and have not been dismissed {specify names):

                  (3) ~ have had a default entered against them (specify names).

     c. Q The following additional parties may be added (specify names, nature of involvement in case, and date by which
          they maybe served):


4. Description of case
   a. Type of case in Q ~mplaint              Q cross-complaint         (Dese~ibe, including causes of action):
           Negligence; Negligent Hiring; IIEO; NIED; Battery; and Discrimination in violation of the Unruh Act, Bane Act,
           Educ. Code section 200, the ADA, and the Rehabilitation Act; Violation of Constitutional Rights

                                                                                                                                 ~aoeiofi
FamA00pNOfaM~fldatpyUse
  JuOidal Cound of GIIfaNa                           CASE MANAGEMENT STATEMENT                                          ~~~a~~
  CM-510~1iw .k1y 1.2011]                                                                                                rules 3720-3.730
                                                                                                                            www.couns.ce.gov
                                                                                                                                                  .,~
            Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 103 of 148


                                                                                                                                       CM-'f 10
          PLAINTIFF/PETITIONER: Regina Schindler and Duwayne C.                                   GSEMUMBER.

   DEFENDAMTIRESPONDENT: Merced City School District, et al.                                       18CV-02595

 4. b. Provide a brief statement of the case, induding any damages.(!f persona!injury damages are sought,
                                                                                                                 specify the injury and
        damages claimed, including medical expenses to date(indicafe source and amount), esfimatsd future medical expenses,
        eamrngs to date, and estimated future lost earnings.!f equitable reliefis sought, describe the nature of the relief.)        lost
         This case arises from the physical and verbal abuse endured by Plaintiff, Duwayne C., by
                                                                                                                his second grade
         teacher, on the basis of his disability and disability related beftaviors. Although the abuse
                                                                                                               was reported to Merced
         City School District by a substitute teacher in Plaintiffs classroom, it was covered up with
                                                                                                               deliberate indifference
         toward the discriminatory and abusive conduct that occurred as a result of the District's negligenc
                                                                                                                        e.
    Q {!f mare space is needed, check this box and attach a page designated as Attachment 46.)
 5. Jury or nonJary trial
    The party or parties request Q a jury trial Q a nonjury trial.              (!f mor+a than one party, provide the name ofeach party
    requestir►q a jury trial):

 8. Triai date
    a. Q The Dial has been set for (date):
    b. ~ No trial date has been set. This case will be ready for trial within 12 months of the date of the filing of
                                                                                                                     the complaint (rf
              not, explain):

     c.    Dates on which parties or attorneys will not be available for Vial (specify dates and explain reasons torunavaila
                                                                                                                            bifity}:

 7. Estlmated length of trial
    The party ar parties estimate that the Mal will take (check one):
    a. Q days (specify number): 7-10 days
    b. Q hours {short causes) (specify):


 8, TrEal representation (to be answered for each party)
    The party or parties will be represented at fial Q by the attorney or party listed in the caption         Q by the followinfl•
    a. Attorney:
    b. Firm:
    c. Address:
    d. Telephone number.                                                  f. Fax number.
    e. E-mail address:
                                                                          g. Party represented:
    Q Additional representation is described in Attachment B.
9. Proference
    Q This case is entitled to preference (specify code section):
1b. Alternative disputQ rosolution (ADft)
     a.   ADR Infortnatlon package. Please note that different ADR processes are available indifferent
                                                                                                        courts and communities; read
          the ADR information package provided by the court under ntle 3.221 for information about
                                                                                                   the processes available though the
          court and community programs in this case.
       (1) For parties represented by counsel; Counsel ~✓         has ~ has not provided the ADR information package identified
            in rule 3.221 to the dient and reviewed ADR options with the client.
      (2) For self-represented parties: Party ~ has ~ has not reviewed the ADR information
                                                                                                       package identified in n~le 3.227.
     b. Referral to Judicial arbltratEon or civil action medtadon (tf available).
       {1)[~ This matter is sub~'ect to mandatory judicial arbitration under Code of Civil
                                                                                           Procedure section 1141.11 or to avil action
                     mediation under Cede of Civil Procxdure section 1775.3 because the amount
                    statutory limit.                                                           in controversy does not exceed the

      (2j Q Plaintiff elects to refer this case to judlaal arbip~ation and agrees to limit recovery
                                                                                                    to the amount specified in Code of
            Civil Procedure section 1141.11.
      (3) Q This case is exempt from judicial arbitration under rule 3.811 of the California
             mediation under Code of Civil Procedure section 1775 et seq.(specify exemp~on)  Rules of Court or from civil action
                                                                                                 :

cM-,~o~~..,iwy~,so„~
                                              CASE MANAGEMENT STATEMENT                                                                a.~esare
            Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 104 of 148


                                                                                                                                 CM-170
   PIAINTIFF/PET1TtONER: Regina Schindler and Duwayne C.                                      c~ser,uMe~a:
DEFENDANT/RESPONDENT: Merced City School District, et al.                                      18CV-02595


10. c. Indicate the ADR process or processes that the party or parties are wiping to partiapate in, have agreed to participate in, or
       have already participated in (check all thaf apply and provide the specired information):


                           The party or parties completing     If the party or parties completing this form in the case have agreed to
                           this form are willing to            participate in or have already completed an ADR process or processes,
                           participate in the following ADR    indicate the status of the processes (attach a copy of the parties'ADR
                           processes(check alt that apply):    stipulation):

                                                               Q Mediation session not yet scheduled

                                        Q                     0 Mediation session scheduled for(date):
 (1) Mediation
                                                               Q Agreed to complete mediation by (date):
                                                               Q Mediation completed on (date):


                                                               Q Settlement conference not yet scheduled

 {2} Settlement                         ~                     0 Settlement conference scheduled for(date):
    conference
                                                               Q Agreed to wmplete settlement conference by (date):
                                                               Q Settlement conference completed on {date};


                                                               Q Neutral evaluation not yet scheduled

                                       0                      0 Neutral evaluation scheduled for(dale}:
 (3) Neutral evaluation
                                                               Q Agreed to complete neutral evaluation by (date):
                                                               Q Neutral evaluation completed on (date):


                                                                Q Judicial arbitration not yet scheduled

(4) Nonbinding judicial                 Q                     0 Judicial arbiVation scheduled far (date):
    abitradon                                                   Q Agreed to complete judicial arbitration by (date):

                                                                Q Judicial arbitration completed on (date):


                                                                Q Private arbitration not yet scheduled

 {5) Binding private                   0                      0 Private art~itration scheduled for (date):
     arbitration                                               0 Agreed to complete private arbitration by (date):

                                                                Q Private arbitration completed on (date}:


                                                                Q ADR session not yet scheduled
                                                                Q ADR session scheduled for {date):
 (6j Other(specfty):
                                                                Q Agreed to complete ADR session by (date);
                                                                Q AbR completed on (date):

CM-710[Rev. J~Iy t, zo„~
                                           CASE MANAGEMENT STATEMENT                                                            '
                                                                                                                                P 9~'°~ ~
            Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 105 of 148



       P~AtNTiFF1PETiT~ONER:                                                                     RENUMBER:
                                 Regina Schindler and Duwayne C.
                                                                                                 18CV-02595
  DEFENDANT/RESPONDENT:          M@fCed CItY SCh001 DIStI1Ct, et 81.

S 1. Inaunnce
     a. 0Insurance carrier, if any, for party filing this statement(name):
     b. Reservation of rights; Q Yes Q No
     c. Q Coverage issues wi11 significancy affect resolution of this case (explarn):



12. Ju~tsdictfon
    Indicate any matters that may affect the court's jurisdiction or processing of this qse and describe the status.
     Q Bankruptcy Q Other (specify):
   Status:

13. Related cases,consolidation, and coordination
    a. Q There are companion, underlying, pr related c2ses.
            (1) Name of qse;
             (2) Name of court:
             (3)Case number:
             (a)Status:
         Q Additional cases are described in Attachment 73a.
     b. Q A motion to          Q consal~date          Q coordinate           will be filed by(name party):

14. Bifurcation
         The party or parties intend to file a motion for an order bifurcating, severing, or coordinating the following issues or causes of
         action (specify moving party, type of motion, and reasons):


15. Other motions
   D The party or parties expect to file the following motions before trial (specify moving party, type of motion, and issues):
      Motions in Limine, as needed.

 16. Discovery
     a. ~The party or parties have completed all discovery.
     b. ~1'he following discovery will be completed by the date specified {describe a!! anticipated discovery):
             Party                                 Description                                                           to
       Plaintiff                                         Written Discovery                                             April 2020
       Plaintiff                                         Fact Witness Depositions                                      May 2020
       Plaintiff                                         Expert Witness Depositions                                    Per Code



      c. Q The following discovery issues, inducting issues regarding the discovery of electronicaQy stored information, are
           anticipated (specify):




CM-110 Rev. Jay 1,za„~
                                             CASE MANAGEMENT STATEMENT                                                              ~~9~ ~ ai
           Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 106 of 148


                                                                                                                                    M-710
      PuuN~FF~EririoN~:          Regina Schindler and Duwayne C.                                c~sE"u"'s~R:
                                                                                                18CV-02595
 DEFENDAWT/RESPONDENT:           MefC@d City SChOQI DiSfiCt, et at.


17. Economic litigation
    a.Q This is a limited civil case (i.e., the amount demanded is 525,000 or less)and the economic litigation procedures in Code
          of Civil Procedure sections 98-98 will apply to this case.
    b.Q This is a Eimited civil case and a motion to withdraw the case from the economic litigation procedures or for additional
          discovery wi11 be filed ~f checked, explain specifically why economic litigation proceduros relating to discovery or trial
          should not apply to this case):




18. Other issues
    Q The party or parties request that the following additional matters be considered or determined at the case management
        conference (specify):




19. Meet and confer
    a• ~✓ The party or parties have met and conferred with all parties on all subjects required by rule 3.724 of the California Rules
           of CouR (H nod explain}:



     b. After meeting and conferring as required by rule 3.724 of the California Rules of Caurt, the parties agree on the following
       (specify):




20. Total number of pages attached (►f any):
 am completely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispute resolution,
as well as other issues raised by this statement, and will possess the authority to enter into stipulations an these issues at the time of
the case management conference, including the written authority of the party where required.

 Date. 3/14/19


 Micha Star Liberty                                                        '
                        (TYPE OR PRIIJ~ NAME)                                                          OF P       R ATTORNEY)




                        (TYPE OR PRINT NAME)                                                 (SIGNATURE OF PARTY OR ATTORiVEY)
                                                                            Q Additional signatures are attached.




°""'„o~R°".'`'~".~o„~
                                                CASE MANAGEMENT STATEMENT                                                           ~~9eidi
     Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 107 of 148




                                            PROOF OF SERVICE

 2            I declare that Y am over eighteen years of age and not a party to this action. My business
       address is 1970 Broadway, Suite 700, Oakland, California 94612. On the date indicated below, I
       caused a true and correct copy ofthe following document to be served:

 4        • PLAINTIFF'S CASE MANAGEMENT STATEMENT.

              The above-listed document was served by the following means:
 6            (U.S. MAIL} By placing a true copy ofthe above, enclosed in a sealed envelope with
               appropriate postage fully prepaid, for collection and mailing following our ordinary
 7             business practices. I am readily familiaz with this business' practice for collecting and
 8             processing correspondence for mailing. On the same day that the correspondence is
               placed for collection and mailing, it is deposited in the ordinary course of business with
 9             the United States Postal Service.
IO            (FACSIMILE)By agreement ofthe Parties, a true and correct copy of the above were
               transmitted to the facsimile numbers listed below from facsimile number(888)645-
11             20U8 during normal business hours. I did not receive, within a reasonable period of
               time, after the transmission, any report or other indication that the transmission was
12             unsuccessful.
l3     a       (VIA E-MAIL} By agreement of the Parties, a courtesy copy ofthe above was
               transmitted by email. I did not receive, within a rcasonable period oftime, after the
14             transmission, any report or other indication that the transmission was unsuccessful.
l5           The aforementioned document was served on the following interested parties ar counseL•
l6      Attorneys for Defendant
17      James D. Weakley
        Michelle E. Sassano
18      Weakley& Arendt,A Professional Corporation
        5200 N.Palm Avenue, Suite 211
19      Fresno, CA 93704

ZO
             Y declare under penalty of perjury under the law ofthe State of California that the foregoing
21
      is true and correct and that this declaration was executed on the date below at Oakland, California.
22
23                                                                             ~..-
      Dated: March 14,2019                                                     _~~.,,~_............__...~_...~_. .
24                                                        Evelyn Solorzano

25
26
27
28

                                               PROOF OF SERVICE
      Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 108 of 148




r
~t
ao
V
(
v
 ~
V
0
V



O
V

V

 O
 m
t
~+•
N
A
a
0
Y
~~
r
F-




                                                                             ~~

                                                                Mai ~ s 2ois
                                                            MERGED SUPERIOR
                                                                            COURT
                                                                    CIVIL
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 109 of 148




                      EXHIBIT P
         Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 110 of 148


                                                                                                                                              CM-110
  ATTORNEY OR PARTY IMTHOUT ATTORNEY (Name, Shte Bar number, and ~ddreu)                                            FOR COURT USE ONLY

 James D. Weakley, SBN 082853, Ashley N. Reyes, SBN 312120                                       p
 5200 N. Paim Ave., Suite 211                                                                        FILED
 Fresno, CA 93704                                                                                    Merced Superior Court
         re~ePr,or,Ero.:(559)221-5256  Fnxro ~onc~e~~:(559) 221-5262                                 3/19/2019 1:19 PM
   E~"""°~aEssro,~°"°',:                                                                             Linda Romero Soles
      ~no~N~vFORrNamerDefendants, Merced Cit School District
                                                                                                     Clerk of the Superior Court
   SUPERIOR COURT OF CALIFORNIA,couNrY of Merced
    STREET ADDRESS. GZ7 W.Z~ Stl'2et
                                                                                                     By: Tino Herrera, Deputy
    MAILINGADDFtESS~ F)L7 W. Z~ Stf@@t
   c~Tr pr o aP coos: Merced, 95340
       BRANCH NAME'

      PLAINTIFF/PETITIONER: DUWayne C, et al.
 DEFENDANT/RESPONDENT: MG'fC@CI Clty SCh001 DIStfICt, et al.

                             CASE MANAGEMENT STATEMENT                                               CASE NUMBER•

(Check oneJ: 0 UNLIMITED CASE                              Q LIMITED CASE                             18CV -02595
              (Amount demanded                               (Amount demanded is $25,000
               exceeds $25,000)                              or less)

 A CASE MANAGEMENT CONFERENCE is scheduled as follows:
 Date: April 15, 2019                         Time: 10:00 a.m.             Dept.: 8               Div.:                     Room:
 Address of court (if different from the address above):

✓ Notice of Intent to Appear by Telephone, by (name): James D. Weakley
0

              INSTRUCTIONS: All applicable boxes must be checked, and the specified information must be provided.
     Party or parties (answer one):
     a. ~✓ This statement is submitted by party (name): MCSD, K.000PER; V.VILLA; B MEISENHEIMER
     b. Q This statement is submitted jointly by parties (names):


2. Complaint and cross~omplaint (to be answered 6y plaintiffs and cross-complainants only)
   a. The complaint was filed on (date): June 27, 2018
   b. Q The cross-complaint, if any, was filed on (date):

3. Service (to be answered by plaintiffs and cross-complainants only)
   a. 0✓      All parties named in the complaint and cross-complaint have been served, have appeared, or have been dismissed.
   b. Q The following parties named in the complaint or cross-complaint
             (1) Q have not been served (specify names and explain why not):

                 (2) Q           have been served but have not appeared and have not been dismissed (specify names):

                 (3) Q           have had a default entered against them (specify names):

     c. ~ The following additional parties may be added (specify names, nature ofinvolvement in case, and date by which
          they maybe served):


4. Description of case
   a. Type of case in 0✓              complaint         Q cross-complaint             (Describe, including causes of action):
           Negligence; Negligent Hiring;IIED;NIED;Discrimination in violation of Unruh Act, Bane Act, Education Code
           section 200 et seq., the ADA and Rationalization Act; Battery; Violation of Constitutional rights
                                                                                                                                              Page 1 of i
FortnAdopted(aMandaloryUse                         CASE MANAGEMENT STATEMENT                                                         cr R~'S°rc°~t,
  Judtd~l CamcA W GltforN~                                                                                                                Mes 3.7245 730
  CM-110[Rev July 1,20171                                                                                                                ww~v.couds ca gov
       Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 111 of 148

                                                                                                                                     CM-110
                                                                                                 c~seNUMseR.
      PLAINTIFF/PETITIONER: Duwayne C. et al.
                                                                                                  18CV -02595
  DEFENDANT/RESPONDENT: Merced City School District, et al.
4. b. Provide a brief statement of the case, including any damages.(!fpersonal injury damages are sought, specify the injury and
      damages claimed, including medical expenses to date (indicate source and amount], estimated future medical expenses, lost
      earnings to date, and estimated future lost earnings. If equitable relief is sought, describe the nature of the relief.)
       Plaintiff alleges that he was physically and verbally abused by his second-grade teacher on the basis of his
       disability.


   ~ (If more space is needed, check this box and attach a page designated as Attachment 4b.)
5. Jury or nonjury trial
   The party or parties request     Q✓     a jury trial Q a nonjury trial.       (If more than one party, provide the name of each party
   requesting ajury trial):

6. Trial date
   a. Q The trial has been set for (date):
   b. ~ No trial date has been set. This case will be ready for trial within 12 months of the date of the 61ing of the complaint (if
             not, explain):

    c. Dates on which parties or attorneys will not be available for trial (specify dates and explain reasons for unavailability):


7. Estimated length of trial
   The party or parties estimate that the trial will take (check one):
   a. Q days (specify number): 7-10
   b. Q hours(short causes)(specify):


8. Trial representation (to be answered for each party)
   The party or parties will be represented at trial Q by the attorney or party listed in the caption        Q by the following:
   a. Attorney:
   b. Firm:
   c. Address:
   d. Telephone number.                                                   f. Fax number:
   e. E-mail address:                                                     g. Party represented:
   Q Additional representation is described in Attachment 8.
9. Preference
   Q This case is entitled to preference (specify code section):
10. Alternative dispute resolution(ADR)
    a. ADR information package. Please note that different ADR processes are available in different courts and communities; read
       the ADR information package provided by the court under rule 3.221 for information about the processes available through the
       court and community programs in this case.
     (1) For parties represented by counsel: Counsel ~ has ~ has not provided the ADR information package identified
         in rule 3.221 to the client and reviewed ADR options with the client.
     (2) For self-represented parties: Party0 has ~ has not reviewed the ADR information package identified in rule 3.221.
    b. Referral to judicial arbitration or civil action mediation (if available).
     (1) Q This matter is subiect to mandatory judicial arbitration under Code of Civil Procedure section 1141.11 or to civil action
                 mediation under Code of Civil Procedure section 1775.3 because the amount in controversy does not exceed the
                statutory limit.
     (2) Q Plaintiff elects to refer this case to judicial arbitration and agrees to limit recovery to the amount specified in Code of
           Civil Procedure section 1141.11.
     (3) Q This case is exempt from judicial arbitration under rule 3.811 of the California Rules of Courtor from civil action
            mediation under Code of Civil Procedure section 1775 et seq.(specify exemption):

                                                                                                                                     Page Z of 6
       '"h"~ 201                            CASE MANAGEMENT STATEMENT
           Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 112 of 148

                                                                                                                                     CM-110
       PLAINTIFFIPETITIONER~ Duwayne C. et al.                                                    cnseriunneeR:

 DEFENDANTlRESPONDENT: Merced City School District, et al.                                         18CV -02595

  10. c. Indicate the ADR process or processes that the party or parties are willing to participate in, have agreed to participate in, or
         have already participated in (check alI that apply and provide the specified information):


                              The party or parties completing      If the party or parties completing this form in the case have agreed to
                              this form are willing to             participate in or have already completed an ADR process or processes,
                              participate in the following ADR     indicate the status of the processes (attach a copy of the parties'ADR
                              processes (check all that apply):    stipulation):


                                                                   Q Mediation session not yet scheduled

                                                                   Q Mediation session scheduled for (date):
   (1) Mediation
                                                                   Q Agreed to complete mediation by (date):

                                                                   Q Mediation completed on (date):


                                                                   Q Settlement conference not yet scheduled

 (2) Settlement                          0                         ~ Settlement conference scheduled for (date):
    conference
                                                                   Q Agreed to complete settlement conference by (date):

                                                                   Q Settlement conference completed on (date):


                                                                   Q Neutral evaluation not yet scheduled

                                         0                        0 Neutral evaluation scheduled for (date):
  (3) Neutral evaluation
                                                                   Q Agreed to complete neutral evaluation by (date):

                                                                   Q Neutral evaluation completed on (date):


                                                                   Q Judicial arbitration not yet scheduled

 (4) Nonbinding judicial                 ~                        0 Judicial arbitration scheduled for (date):
     arbitration
                                                                   Q Agreed to complete judicial arbitration by (date):

                                                                   Q Judicial arbitration completed on (date):


                                                                  Q Private arbitration not yet scheduled

 (5) Binding private                    0                         0 Private arbitration scheduled for(date):
     arbitration
                                                                  Q Agreed to complete private arbitration by (date):

                                                                  Q Private arbitration completed on (date):


                                                                  Q ADR session not yet scheduled

                                                                  Q ADR session scheduled for(date):
 (6)Other (specify):
                                                                  Q Agreed to wmplete ADR session by (dale):

                                                                  Q ADR completed on (date):

CM-110(Rev. July 1,   zo„~                                                                                                         P~9~ 3 of 6
                                            CASE MANAGEMENT STATEMENT
          Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 113 of 148


                                                                                                 c~ser,uMeeR
        PLAINTIFF/PETITIONER:      Duwayne C. et al.
                                                                                                 18CV -02595
  DEFENDANT/RESPONDENT:            M2fC2d Clty SCFI001 DIStfICt, et al.

11. Insurance
    a. Q Insurance carrier, if any, for party filing this statement(name):
    b. Reservation of rights: Q Yes Q No
    c. Q Coverage issues will srgnificantly affect resolution of this case (explain)'



12. Jurisdiction
    Indicate any matters that may affect the court's jurisdiction or processing of this case and describe the status.
    0Bankruptcy Q Other (specify):
    Status.

13. Related cases,consolidation, and coordination
    a. 0There are companion, underlying, or related cases.
                  (1) Name of case:
                  (2) Name of court:
                  (3) Case number;
                  (4) Status:
           Q Additional cases are described in Attachment 13a.
     b. Q A motion to            Q consolidate         Q coordinate          will be filed by (name party):

14. Bifurcation
   Q✓ The party or parties intend to file a motion for an order bifurcating, severing, or coordinating the following issues or causes of
         action (specify moving party, type of motion, and reasons):
          Bifurcation of liability and damages

15. Other motions
    ✓ The party or parties expect to file the following motions before trial (specify moving party, type of motion, and issues):
    ~
       Motions in limine


 16. Discovery
     a. Q The party or parties have completed all discovery.
     b. Q The following discovery will be completed by the date specified (describe a!I anticipated discovery):
             Part                                  Descriation                                                 Date
        Defendant                                        Written discovery                                              April 2020
        Defendant                                        Fact Witness Depositions                                       May 2020
        Defendant                                        Expert Witness Depositions                                     Per Code



      ~,0The following discovery issues, including issues regarding the discovery of elecVonically stored information, are
         anticipated (specify):




CM-110 Rev. July 1, 2011]                                                                                                            Page 4of 6
                                             CASE MANAGEMENT STATEMENT
          Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 114 of 148

                                                                                                                                    CM-110
        PLAINTIFF/PETITIONER:        DUW8yl12 C. @t aI.                                             CnSE NUMsert
                                                                                                    18CV -02595
  DEFENDANT/RESPONDENT:              Merced CitY School District, et al.


 17. Economic litigation
     a Q This is a limited civil case (i.e., the amount demanded is $25,000 or less) and the economic litigation procedures in Code
           of Ciwl Procedure sections 90-98 will apply to this case.
     b. Q This is a limited civil case and a motion to withdraw the case from the economic litigation procedures or for additional
           discovery will be filed (if checked, explain specifically why economic litigation procedures relating to discovery or trial
           should not apply to this case):




 18. Other issues
   0The party or parties request that the following additional matters be considered or determined at the case management
          conference (specify):




 19. Meet and confer
     a. ~✓ The party or parties have met and conferred with alI parties on att subjects required by rule 3.724 of the California Rules
            of Court (if not explain).



      b. After meeting and conferring as required by rule 3.724 of the California Rules of Court, the parties agree on the following
        (specify):




 20. Total number of pages attached (if any):
  am completely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispute resolution,
 as well as other issues raised by this statement, and will possess the authority to enter into stipulations on these issues at the time of
 the case management conference, including the written authority of the party where required.

 Date: 03/19/2019


 James D. Weakley
                           (TYPE OR PRINT NAME)
                                                                            1      ~
                                                                                              (SI       OF PARTY OR ATTORNEY)




                           (TYPE OR PRINT NAME)                                              (SIGNATURE OF PARTY OR ATiORNEY~

                                                                           0Additional signatures are attached.




CM-110(Rev July 7, 2011)                                                                                                            Pafl~ 6 of 6
                                                  CASE MANAGEMENT STATEMENT
 Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 115 of 148



                                               PROOF OF S~RVIC~
 2          I, the undersigned, hereby certify that I am employed in the County of Fresno, State of
     California, over the age of eighteen years and not a party to the within action; my business address is
 3   5200 N. Palm Avenue, Suite 211, Fresno, California 93704.
 4           On the date set forth below,I placed in a sealed envelope and served a true copy ofthe within
 5                              MERGED CITY SCHOOL DISTRICT'S
                           CASE MANAGEMENT CONFERENCE STATEMENT
 6
     addressed as follows:
 7
     Leah Simmet
 8   LIBERTY LAW
     1970 Broadway, Suite 700
 9   Oakland, CA 94612
     Phone: (510)645-]000
10   Fax: (888)645-2008
     E-Mail: team@libertylaw.com
11
     Attorneys for Plaintiffs
12
13           BY MAIL       I am readily familiar with the business practice at my place of business for
     collection and processing of correspondence for mailing with the United States Postal Service.
14   Correspondence so collected and processed is deposited in the ordinary course of business.
15
             I caused each envelope, with postage fully prepaid, to be placed in the United States mail,
16   at Fresno, California.

l7           BY HAND            I hand delivered each envelope to the office listed above.

18         BY FACSIMILE          I served the above-mentioned document from Facsimile Machine
     No.;(559)221-5262 to the interested parties at the facsimile numbers listed above.
19
            BY FEDERAL EXPRESS I am readily familiar with the business practice at my place of
20   business for collection and processing ofcorrespondence for overnight delivery with Federal
     Express. Such correspondence will be deposited with a facility regularly maintained by Federal
21   Express for receipt on the same day in the ordinary course of business.

22            I declare that I am employed in the office of a member ofthe bar of this count at whose
     direction the service was made. I declare under penalty of perjury that the foregoing is true and
23   cot~•ect, and that this proof of service was executed at Fresno, California, on March 19, 2019.

24                                                               ~\
                                                                                             1
25                                                                   Pri ma N. Valencia

26

27
28
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 116 of 148




                      EXHIBIT Q
            Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 117 of 148


                                                                                                                          CM-110
 ATTORNEY OR PARiY WRHOUT ATTORNEY(Name. StOs AunumDer,1+W a~d'esar                               FORCOURT USE WYLY

 Micha Star Liberty(SBN 215687); Leah Simmet(SBN 320096)
~~Y ~W ~Ce                                                                             FILED
1970 Broadway, Sulte 700, Oakland, CA 94612                                            Merced Superior Court
        ~~t+or~rio.:(510)645-1000       FAX NO.~OpNMary:~~8~ ~j-2008
                                                              r                        3/19/2019 9:41 AM
 e~~oor~ssr~+~wx teamGaDlibertylaw.com                                                 Linda Romero Soles
   ~no~vFORm~+.r.Plaintiff Re ina Schindler and Duwa ne C.                             Clerk of the Superior Court
 8UPERIOR COURT OF CALIFORNIA,coutrt~r of Merced                                       By: Tino Herrera, Deputy
  sr~~ ~oor~ss: 627 W.21 Street
  ~u~       ~~ 627 W.21 Street
 GTM""~aP~ Merced, CA 95340
    e'er"""""~ Old Merced Courthouse
      Pt~vrvnFF~~moNeR: Regina Schindler and Duwayne C.
 DEF9~lDANTIRESPONDENT: MefCed Cily SCh001 DiStffCt, 6t 81.

               CASE MANAGEMENT STATEMENT                                               ~E~e~~
(Check onej: ~ UNLIMITED CASE   Q LIMITED CASE                                          18CV-02595
              (Amount demarsded    (Amount demanded is S25,000
               exceeds x25,000)    or less)
 A CASE NU►NAGEMENT CONFERENCE is scheduled as follows:
 Date: April 15, 2019                      Time: 10:OOAM              Dept: 8        Div.:                Room:
 Address of court (if dilfer~nt from the address above):

 Q Notice of Intent to Appear by Telephone. by (name): Micha Star Liberty

            INSTRUCTIONS: All appllC~ble boxes must be checked, and the spectfled Information must be provided.
     Pasty or parties (answer one):
     a. Q This statement is submitted by party (name): Plaintiff, Regina Schindler and Duwayne C.
     b. Q This statemerrt is submitted jointly by parties (names):


2. Complaint and cross-complaint (to be answeredby plaintiffs and cross-complainants only)
   a. The complaint was filed on (date): June 27, 2018
   b. Q The cross-complaint, if any, was filed on (date):
3. Service (to be answeredby plalntfll`s arrdcross-complainants only)
   a. Q All parties named in the camplsint and cross-complaint have been served, have appeared, or have been dismissed.
   b. Q The following parties named in the complaint or cross~omplaint
              (1) Q have not been served (specify names end explain whynot):

                    (2) Q have been served but have not appeared arsd have not been dismissed {specify names):

                    (3) Q have had a default entered against them (speclty names):

     c. Q The following additional parties may be added (specify names, nature of lnvolvemenf In case, and date by which
          they maybe served):


4. DeacNptlon of case
   a. Type of case in Q ~mplaint               Q cross-complaint         (Describe, fnc/udiny causes o1action):
            Negligence; Negligent Hiring; LIED; NIED; Battery; and Discrimination in violation of the Unruh Act, Bane Act,
            Educ. Code sectlon 200, the ADA, and the RehablHtation Act; Viola~on of Constitutional Rights
                                                                                                                       P.a.~w~
F°"""°°P"d~°`w~a.~y~"                           CASE MANAGEMENT STATEMENT                                         cr.Ka..acoun.
  ~umd,~ cam a aawnda                                                                                              ma. a~zo-s.r~o
  CIA-110 (R~v. Juy 1.2011
                                                                                                                      www.a~urts.a pov
           Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 118 of 148


                                                                                                                                    CAA-110
       PLAINTIFF/PETITIONER: Regina Schindler and Duwayne C.                                    ~E NUMBRt:

   DEFENDANT/RESPONDENT: Merced City School Distr(ct, et al.                                     18CV-02595

 4. b. Provide a brief statement of the case, including any damages. pfpersonal lnJury damages are sought specity the Injury and
       damages claimed, induding medical expenses b date fndfcate soun~e and amountJ, estimated fixture medka!expenses, lost
        earnings to date, and estimated future lost earnings. if equitable reliefis sought, describe the nature of the relief.) ~
         This case arises from the physical and verbal abuse endured by Plain~ff, Duwayne C., by his second grade
         teacher, on the basis of his disability and disability related behaviors. Although the abuse was reported to Merced
         City School District by a subs~tute teacher in Plaintlffs classroom, it was covered up with deliberate indifference
         toward the discriminatory and abusive conduct that occurred as a ~esuft of the District's negligence.
    Q {lf more space is needed, check dhis box and attach a page designated as Attachment 4b.)
 5. Jury or nonjury trial
    The party or parties request 0a jury trial Q a nonjury trial.                (If more than one party, provide the name ofeach party
    rogaesBng ajury trial):

 6. THaI datie
    a. Q The trial has been set for (date):
    b. 0No trial date has been set. This case will be ready for hial within 12 months of the date of the filing of the complaint(If
              nof, explain):

     a Dates on which parties or attorneys wUl not be available for trial (specify dates end explain reasons for unavalJabfiriy):


 7. Estimated length of trial
    The party or parties estimate that the trial will take (check one):
    a. Q days (specify number): 7-~0 days
    b. Q hours (short causes)(specify):


 8. Trial reprosentation (to be answenet/for each party)
    The early or parties will be represented at Vial Q by the attorney or party listed in fhe captlon       Q by the following:
    a. Attorney:
    b. Flrtn:
    a Address:
    d. Telephone number.                                                  f. Fax number.
    e. E-mail address:                                                    g. Parly represented:
    Q Additional representation is described In Attachment 8.                                                                       ~
9. Proferonce
    Q Tlus case is entitled to preference (specify code section):
10. Alternative dispute resolution(ADR)
     a. ADR information package. Please note that different ADR processes are available indifferent couRs and communitles; read
        the ADR information package provided by the court under rule 3.221 for information about the processes avaElable through the
        court and community programs in this case.
      (1) For parries represented by counsel: Counsel ~ has 0 has not provided the ADR information package Identified
          fn Wile 3.221 to the client and reviewed ADR options with the client
      (2) For self-represented parties: Party~ has 0has not reviewed the ADR information package identified in rule 3.221.
     b. Refeml W judicial arbitration or civil action mediation (if available).
      (1) Q This matter fa aubJ'ect to mandatory Judicial arbitration under Code of Civil Procedure sectlon 1141.11 or bo civil action
                  mediation under Code of Civil Proceduns section 1775.3 because the amount in controversy does not exceed the
                  statutory Iimit
      (2) Q Plai~tiiF sleds to refer thin case to judiaal arbitration and agrees to limit recovery to the amount specified in
                                                                                                                              Code of
            Civil Procedure section 1141.11.
      (3) Q This case is examptfrom judicial arbitration under rule 3.811 of the California Rules of Courtor from civil action
             mediation under Code of Civil Procedure section 1775 et seq.(spedly exempdion):


°A"'110~"'"~`~"~•~'~                         CASE MANAGEMENT STATEMENT                                                              P'~i2of
                  Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 119 of 148


                                                                                                                                         CM-110
          PLAINTIFF/PETITiONER: Regina Schindler and Duwayne C.                                       ~E"    :
        EFENDANTIRESPONDENT: Merced Clty School District, et al.                                      18CV-02595
0

      10. c. Indicate tfie ADR process or processes that the party or parties are willing to participate in, have agreed to participate in, or
U            have already participated in (check al!that appty and provide the spedfieal lnformallon):

0
U                                 The party a parties vompleting      If the party or parties comple~ng this f~rtn in the case have agreed to
N
                                  this form are willing to            participaOe in w have already completed an ADR process or processes,
                                  participate in the followirsg ADR   indEcate the status of the processes(attach a copy ofthe parties'ADR
0                                 prooeases(check a!!fhat apply):     stipulation):
m
~U
                                                                       Q Mediation session not yet scheduled
0
a~                                                                    0 Mediation session scheduled for (date):
       (1)Mediation                            Q
.N                                                                     Q Agreed to complete mediation by (date):
 a
 0                                                                     Q Mediation completed on (date):
 a~
L
H                                                                      Q Settlement conference not yet scheduled

       (2)Settlement                          0                       0 Settlement conference scheduled for(date):
          conference
                                                                       Q Agreed to complete selUement conference by (date):
                                                                       Q Settlement oonferenoe completed on {date):


                                                                       Q Neutral evaluation not yet scheduled

                                              0                       0 Neutral evaluation scheduled for(date):
       (3)Neutral evaluation
                                                                       Q Agreed to complete neuVal evaluation by(date):
                                                                       Q Neutral evaluation completed on (date):


                                                                       Q Judicial arbitration not yet scheduled

      (4) Nonbinding judicial                 0                       ~ Judcial arbitration scheduled for (date):
          arbitration                                                  ~ qg~~ ~ ~mplete judicial arbitration by (date):
                                                                       Q Judicial arbitratron completed on (date):


                                                                       Q Private arbitratlon not yet scheduled

      (5) Binding priva6e                     0                       ~ Private arbitration scheduled for(date):
          arbitration                                                 [~ q9~~ ~p~~ pri~~ arbitration by(date):
                                                                       Q Private arbitration completed on (date):


                                                                       Q ADR session not yet scheduled
                                               Q                       Q ADR session scheduled for(date):
       (8)Other(specify):
                                                                      ~ Agreed to complete ADR session by(date):
                                                                       Q ADR completed on (date):

      cui-„o dew.~~ay ~,zm ~~
                                                  CASE MANAGEMENT STATEMENT                                                               ~'°"'~~
            Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 120 of 148



       auuN'nFFIPErmoNeR: Regina Schindler and Duwayne C.                                      ~"~'"e~~                            ~     I
                                                                                               18CV-02595
  DEFENDANT/RESPONOENT:         MAI'C@d C~~ SCh001 DIStriCt, @t el.

11. Insurance
    a. Q Insurance carrier, if any,for party filing this statement(name):
    b. Reservation of rights: ~ Yes Q No
    c. Q Coverage issues will significantly affect resolution of this case (explain):



12. Jurisdiction
    Indicate any matters that may affect the oourYs jurisdiction or processing of this pse and describe the status.
     Q Bankruptcy Q Other (specify):
   Status:

13. Related cases,consolidation And coordinat(on
    a. Q There are companion, underiyinp, or related cases.
            (1)Name of case:
            (2)Name of court:
             (3)Caae number.
             (4)Status:
        Q Additional cases are described in Attachment 13a.
    b. Q A motion to Q consolidate              Q coordinate                will be filed by(name party):

14. BlfurcaUon
  ~ The party or partles intend to file a moon for an order bifurcating, severing, w coo~dinaUng the following issues or causes of
         action (specify moving party, type of motion, and reasons):


15.Other motions
  ~ The party or parties expect to file the fopowing motions before trial (specify moving party, type of motion, and issues):
         Motions in Limine, as needed.

 16. Discovery
     a Q The party or pares have completed ail discovery.
     b. Q The following discovery will be completed by the date speafied (describe all antfdpated discovery):
             etP (,                                Description                                               Q~
       Platntlff                                        Written Discovery                                             April 2020
       Plaintlff                                        Fact Witness Deposeions                                       May 2020
       Plaintiff                                        Expert Witness Depositions                                    Per Code


      c. D T~ ~~~~9 discovery issues, including issues regarding the discovery of electronically stood information, are
           antidpabed (sPecflY).




aN-~to ~aw..x~y ~.zo»~                      CASE MANAGEMENT STATEMENT                                                              r~a.sa~
            Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 121 of 148


                                                                                                                                    CM-110
       P~irvr~FF~EririoNER:          Regina Schindler and Duwayne C.                              case r,ur~:seR.
                                                                                                  18CV-02595
  DEFENDANTJRESPONDENT:              Merced City School District, et al.


 17. Economic litigation
     a. Q This is a limited civil case (i.e., the amount demanded is $25,000 or less) and the economic litigation procedures in Code
           of Civil Procedure sections 90-98 will apply to this case.
     b. Q This is a limited civil case and a motion to withdraw the case from the economic litigation procedures or for additional
           discovery will be filed (if checked, explain spocifrcally why economic libgaGon procedures relating to discovery or trial
           should not apply to thrs case):




 18. Other issues
          The party or parties request that the following additional matters be considered or determined at the case management
          conference (specify):




19. Meet and confer
    a. Q The party or parties have met and conferred with all parties on all subjects required by rule 3 724 of the California Rules
           of Court (rf not explain):



       b. After meeting and conferring as required by rule 3.724 of the California Rules of Court, the parties agree on the following
         ( specify):




 20. Total number of pages attached (if any):
  2m completely familiar with this case and wi11 be fully prepared to discuss the status of discovery and alternative dispute resolution,
 as well as other issues raised by this statement, and will possess the authority to enter into stipulations on these issues at the time of
 the case management conference, including the wntten authority of the party where required.

 Date: 3114/19


  Micha Star Liberty                                                    '
                           (TYPE Ori PRINT MME)                                     _                   OF P   T    ATTORnEY)




                           (TYPE QR PRINT NAME)                                               (SIGNATURE OF PARTY OR ATTORNEY)
                                                                            Q Additional signatures are attached.




CM 170 ~Rw. July 1,2011]
                                                  CASE MANAGEMENT STATEMENT                                                         P~pc f of 6
     Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 122 of 148




                                            PROOF OF SERVICE

 2           I declaze that I am over eighteen yeazs of age and not a party to this action. My business
      address is 1970 Broadway, Suite 700, Oakland, California 94612. On the date indicated below, I
      caused a true and correct copy ofthe following document to be served:

 4       • PLAINTIFF'S CASE MANAGEMENT STATEMENT.

             The above-listed document was served by the following means:

      Q        (U.S. MAIL)By placing a true copy ofthe above,enclosed in a sealed envelope with
               appropriate postage fully prepaid,for collection and mailing following our ordinary
               business practices. I am readily familiar with this business' practice for collecting and
               processing correspondence for mailing. On the same day that the correspondence is
               placed for collection and mailing,it is deposited in the ordinary course of business with
9              the United States Postal Service.

10            (FACSIMILE)By agreement ofthe Parties, a true and correct copy ofthe above were
               transmitted to the facsimile numbers listed below from facsimile number(888)645-
11             2008 during normal business hours. I did not receive, within a reasonable period of
               time, after the transmission,any report or other indication that the transmission was
12             unsuccessful.
13            (VIA E-MAIL) By agreement ofthe Parties,a courtesy copy ofthe above was
               transmitted by email. I did not receive, within a reasonable period oftime, after the
14             transmission, any report or other indication that the transmission was unsuccessful.
15           The Aforementioned document was served on the following interested parties or counsel:
16     Attorneys for Defendant
17     James D. Weakley
       Michelle E. Sassano
18     Weakley& Arendt,A Professional Corporation
       5200 N.Palm Avenue,Suite 211
19     Fresno, CA 93704

20           I declare under penalty ofperjury under the law ofthe State of California that the foregoing
21
      is true and correct and that this declaration was executed on the date below at Oakland, California.
22
                                                                 . . ....
23     ated: March 14,2019                                ---~--                !_,.____...._.___... __ ... ...
                                                          Evelyn Solorzano
24
25
26
27
28

                                               PROOF OF SERVICE
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 123 of 148




                      EXHIBIT R
   Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 124 of 148

                  pUR   O



                                            Superior Court of California, County of Merced
             N ~~                ~               CASE MANAGEMENT CONFERENCE
               c j°          ~
                             4                          FINDINGS AND ORDER
                 GNT~ O F ME~



  Regina Schindler, et al.                                                          10:00 AM - 12:00 PM
  vs                                                                        Case Management Conference
  Merced City School District, et al.
I 18CV-02595
  Date of Hearin: 04/15/2019

  Heard By: Mccabe, Brian                                             Location: Courtroom 8
  Courtroom Reporter:                                                 Courtroom Clerk: H. Zychowski
                                                                      Court Interpreter:
                                                                      Court Investigator:
Parties Present:                                                     Future Hearings:
 Liberty, Micha Star                 Attorney                        August 19, 2019 10:00 AM Case
 Weakley, James Darvin               Attorney                        Management Conference
                                                                     McCabe, Brian
                                                                     Courtroom
Exhibits•


The case is regularly called for hearing:


   - The Court review the case history and inquires of Counsel present for an update status of the case.

   Counsel advises that discovery is still pending.

   Discussion had by Court and parties' present.

   The Court orders:
   Case Management Conference is continued to the above date and time.
   No new Case Management Conference Statements are required unless there is a significant change.

   All parties waive further notice.

   - Parties Present via Court Call; Attorney: Weakley,lames Darvin; Attorney: Liberty, Micha Star




4/16/2019                                          Page 1 of i
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 125 of 148




                      EXHIBIT S
        Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 126 of 148




 ATTORNEY OR PARTY VNTHOUT ATTORNEY(Nsm~.SbN 8rntwi0[6 NO ~dtl~isl.                                       -- ~rCE ONtY

Miche Star Liberty(SBN 215687); Leah Slmmet(SBN 320096)
Lberty Law OKice                                                                                 .,
1970 Broadway, Suite 700, Oakland, CA 94612
          T~v~a~ ra. (510)645-1000        F~xra,toaoio~+r►: (888) 645-2008                       •;~'% !~      ..         ~`
  e~~oor~ssrov~•ateam~libertylaw.com                                                       "`"r• . ,      ~ ?~~~
    ~noR►,e~~r+~•r plaintiff, Regina Schindler and Duwayne C.
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF M@fC9d                                                     ~~"~~`.•~   't.
   sTaer mss: 627 W. 21 Street
   wu~.inio~oo~ss: 627 W. 21 Street
 ~~^'""o~P~ Merced, CA 95340
     'R""'~" """"E. Old Merced Courthouse
    ~aNi'i~~~mONER: Regina Schindler and Duwayne C.
OEFEN~ANT/RESPONDENT: M@fCed Cltj/ SCh001 DISIfICt, et al.

                      CASE MANAGEMENT STATEMENT                                      a►se~e~~
(Chick one):        Q UNLIMITED CASE   ~ LIMITED CASE                                 18CV-02595
                      (Amount demanded    (Amount demanded is 525,000
                      exceeds 525,000)    orless)
A CASE MANAGEMENT CONFERENCE is acheduled as follows:
Date: August 19, 2019                    Time: 10:OOAM                Dept: 8      Div.:                    Room:
Address of court (if drA~went from the address aboMe):

 Q NoUc~ of Intent to Appear by T~laphono, by (name): MiCha Star Liberty

           INSTRUCTfONS: All applicabio boxes must be chocked, and tlw sp~cifted infortnatlon must be provided.
    Pasty or parties {answer one):
    a. Q This statement Is submitted by party (name): Plaintiff, Regina Schindler and Duwayne C.
    b. Q This statement is submitted Jointly by parties (names):


2. Complaint and cross-complaint (to be answeredby plaintiff's andcross-complainants only)
   a. The complaint was filed on (date): June 27, 2018
   b. Q The cross-complaint, if any, was filed on (date):
3. Servlc~ (to be answered by plaintiffs and cress-complainants only)
   a. Q Ail parties named in the complaint and cross-complaint have been served, have appeared, or have been dismissed.
   b. Q The following parties named in the Complaint or cross-complaint
              (1) Q have not been served (specify names and explain why not);

                  (2) Q have been served but have not appeared and have not been dismissed (specify names):

                  (3) Q have had a default entered against them (specify names):

    c. ~ The following additional parties may be added (speclly names, nature oi/nvolvemenf In case, and date by which
         they maybe senrod):


4. Deseriptlon of case
   a. Type of case in ~            plaint     Q cross-complaint         (Describe, InGudin~ causes of acdon):
           Negligence; Negligent Hiring; TIED; NIED; Battery; and Discrimination in violation of the Unruh Act, Bane Act,
           Educ. Code section 200, the RDA, and the Rehabilitation Act; Violation of Constitutional Rights
                                                                                                                               r..~ac
fO1"'"°°P""'"
  Ju6ou cwrd1
            a r0"0ry""
              caurom~a                          CASE MANAGEMENT STATEMENT                                                c+i.r~«aco~r~
 CM-110 (Rw. JWy 1.2011)                                                                                                 ~~~ ~~•~
                                                                                                                         www.cowtsa.pov
       Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 127 of 148



                                                                                                                                    CM-110
                                                                                               CASE NUMBER:
     PLAINTIFF/PETITIONER: Regina Schindler and Duwayne C.
                                                                                                18CV-02595
 DEFENDANTIRESPONDENT: Merced City School District, et el.
4. b. Provide a brief statement of the case, including any damage:.(!fpersona!injury damages aro sought, spQc~7y the Injury and
       damages daimed, irlcludiny medka!expenses to date pndicate source and amount], esSmated /uture med/ca!expenses, lost
       oamings b date, snd estimated future lost eamings. if equitable relief/s sought, describe the nature ofthe reNef.)
        This case arises from the physical and verbal abuse endured by Plaintiff, Duwayne C„ by his second grade
        teacher, on the basis of his disability and disability related behaviors. Although the abuse was reported to Merced
        Ciry School District by a substitute teacher in Plaintiff's classroom, it was covered up with deliberate indifference
        toward the discriminatory and abusive conduct that xcurred as a result of the Districts negligence.
   Q (!f more space fs needed, check this box and attach a page designated as Attachment4b.)
5. Jury or nonjury trial
   The party or parties request Q a jury trial Q a nonjury Mal.              (Nmae dten one party, pmvlde the name ofeach party
   requesting a jury trla~:

8. Trial date
   a. Q The Vial has been set for (date):
   b. ~ No trial date has been set This case will be ready for trial within 12 months of the date of the filing of the complaint (if
             not explain):

    c. Dates on which parties or attorneys will not be available for teal (spscily dates and exp/aln reasons for unavalla6il/ty):


7. EsUmatod length of Mal
   The party or parties estimate that the Vial will take (check one):
   a. Q days(specJfynumber): 7-10 days
   b. Q hours(short causes)(specify):


B. Trial r+~preaentatlon (to be answered fa each party)
   The party or parUsa will be represented at trial Q by the attorney or party listed in the pptlon           Q by the following:
   a. Attorney:
   b. Firm:
   a Address:
   d. Telephone number.                                                  f. Fex number.
   e. E-mail address:                                                    g. PaAy represented:
   Q Additional reprosentation is described in Attachmertt 8.
9. Proference
   Q This case is e~tiUed to preference (specHy code section):
10. AltemaUv~ dispute resolution(ADR)
    a. ADR information package. Please note that different ADR processes are available in different courts and communities; read
       the ADR infortnabion package proYded by the court urdar rote 3.221 for information about the processes available through the
       court and community programs in this case.
     (1) For parties represented by counsel: Counsel ~ has ~ has not provided the AOR information package identified
         to rule 3.221 to the c►lent and reviewed ADR options with the client.
      (2) For self-represented parties: Party ~ has 0 has not reviewed the ADR information package identified in rule 3.221.
    b. RQferral to judicial arbttratlon or civil actlon mediation (if available).
      (1) Q This matter is sub~ec~t M mandatory judiaal arbitretion under Code of Civil Procedure sectlon 1141.11 a to civil action
                  mediation under Code of Civil Procedure section 1775.3 becaux the amount in controversy does not exceed the
                  atatubory qmf~
       (2) Q Plaintiff elects to refer this case to judicial arbitration and agrees to limit recovery to the amount specified in Code of
             Civil Procedure section 1141.11.
       (3) Q This case is exampt from judicial arbitration under rule 3.871 of the Catifomia Rules of Courtor from civil action
             mediation under Code of Civil Procedure section 1775 et seq. (specify exemption):

cM.,,o~Rw.~~y,,so+,~                         CASE MANAGEMENT STATEMENT                                                               ~'oi2o1
        Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 128 of 148



                                                                                                                               CM-110
   PLAINTIFF/PETITIONER: Regina Schindler and Duwayne C.                                     ~""""~R:
 EFENDANT/RESPONDENT: Merced City School Distr~t, et al.                                     18CV-02595

10. c. Indicate the ADR process or processes that the party or pares are wt!ling to paNdpate in, have agreed to paRic(pate in, or
       have alroady participated in (check a!!that apply and provide the specifred infamaBon):

                           The party a pariles completing      If the party or parties completing thls fom► in the case have a~resd to
                           this form aro wlllinp to            participate fn or have already completed an ADR prooeaa or processes,
                           partippate in the bllowing ADR      indicate the status of the processes (attach e copy oIthe parties' ADR
                           processes (check all that appty):   stipulatfan):

                                                               Q Mediation session not yet scheduled

                                       Q                       0 Mediation session scheduled for (date):
  (1) Mediation
                                                               Q Agreed to complete mediation by (da'te):
                                                               Q Mediation completed on (date):


                                                               Q Settlement conference not yet scheduled

 (2) Settlement                        0                       ~ 3e~lement conference scheduled for (date):
     conference
                                                               Q Agreed to complete settlement conferonce by (defe):
                                                               Q Settlement conference oompfeted on (date):


                                                               Q NeuVal evaluation not yet scheduled

                                       0                       0 Neutral evaluation scheduled for (date):
  (3) Neutral evaluaBon
                                                               Q Agreed to complete neutral evaluation by (date):
                                                               Q Neutral evaluation completed on (date):


                                                               Q Judicial arbitra~on not yet scheduled

 (4) Nonbinding judit~al               ~                       ~ Judicial arbitration scF►eduted for (date):
     arbitratlon                                               Q Agreed to complete judicial arbitration by (date):
                                                                Q Judicial arbitration completed on (date):


                                                                Q Private arbitration not yet scheduled

 (5) Binding private                   0                       ~ Private arbitration scheduled for (date):
     e~~~tiO"                                                   Q Agreed to complete private arbiVatlon by (date):
                                                                Q Private arbitration completed on (date):


                                                                Q ADR session not yet scheduled

                                       Q                       ~ ADR session scheduled for (date):
  (6) Others
          ( PBc'~~
                                                                Q Agreed to complete ADR sesalon by (date):
                                                                Q ADR completed on (date):

cM.,,o~+w.,wy,.so,~~
                                          CASE MANAGEMENT STATEMENT                                                            ~'0~~~~
        Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 129 of 148




      PWNTi~~a~i7~onieR: Regina Schindler and Duway~e C.                                        CASE NUMBER:

  DEFENOANT/RESPONDENT:         M@fC@d City SCh001 DISt~Ct, et al.
                                                                                                18CV-02595

11. Insurance
    a. Q fnsuranoe carrier, if any, for party 61~ng this statement(name):
    b. Reservation of rights: ~ Yes Q No
    c. Q Coverage fasues will significantly affecx resolution of this case (expfaln):



12. Jurisdtctton
    Indicate any matters that may affect the courCs JurisdEctlon ar processing of this case and describe the status.
     Q Banfcniptcy Q Other (specify):
   Status:

13. Related uses consolidatlon,and coordination
    a. Q There are companion, unde~lyiny, or related cues.
            (1) Name of pse:
            (2) Name of court
            (3)Case number:
            (a)Status:
        Q Additlonal pses are described in Attachment 13a.
    b. Q A motion to         Q consolidate           Q coordinate            will be filed by(name peRy):

14. Bifurcation
   Q The party or parties intend W fits a motion for an order bifurcating, severing, or coordina~np the folfow}ng issues or causes of
         action (speclfymoving party, type ofmodon, and reasons):


15.Othar motions
    m The party or parties expect to file the foliowinp motions before trial (specify moving party; type ofmo6on, and issues):
             Motions in Limine, as needed.

16. D(scovery
    a. Q The party or parties have completed all discovery.
    b. Q The following discovery will be cAmpleted by the date spedfied (d9sCribe all anticipated discovery):
           L  RY                                     s"n                                                     Da s
      Plaintiff                                         Written Discovery                                              September 2020
      Plaintiff                                         Fact Witness depositions                                       October 2020
      Plaintiff                                         Expert Witness Depositions                                     Per Code


     c, Q The totlowing discovery issues, indudtny issues royardUy the discovery of electronicatry stored information, are
          anticipated (specify):




G""10~'"''"~'''•201~                        CASE MANAGEMENT STATEMENT                                                            ~ao~~~t~
         Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 130 of 148



                                                                                                                                   CM-110
     P~aN'nFF~E'rrrioNeR:         Regina Schindler and Duwayne C.                                   c~sEr~,u~eEa.
                                  Merced CitY School District et al.                                18CV-02595
 DEFENDANTIRESPONDENT:


17 Economic litigation
   a. Q This is a limited evil case (i.e., the amount demanded is X25,000 or less) and the economic litigation procedures in Code
         of Civ~~ Procedure sections 90-98 w~,l apply to this case.
   b.Q This is a limited ciw; case and a motion to withdraw the case from the economic litigation procedures or for add~;ional
         discovery w~;l be filed (if checked, explain specifically why economic litigation procedures relating to discovery or trial
         should not apply to this case).




18. Other issues
   Q The party or parties request that the following additions! matters be considered or determined at the case management
         conference (specify):




19 Meet and confer
   a. ~✓ The party or parties have met and conferred wdh all parties on all subjects required by rule 3.724 of the California Rules
          of Court (if nof, explain):



     b    Afler meeting and conferring as required by rule 3.724 of the Califorrna Rules of Court, the parties agree on the fo:'owing
         (specify)•




20 Total number of pages attached (if any):
 am completely familiar with this case and will be fully prepared to discuss the status of discovery and a:ternative dispute resolution,
as well as other issues raised by this statement, and will possess the authority to enter into sti^ulations on these issues at the time of
the case management conference, including the written authonty of the party where required

Date: 8/5/2019


 Micha Star Liberty                                                    '
                        (TYPE OR PRINT NAME)                                                 (SIG    T    F PARTY OR ATTORNEV~




                        (TYPE OR PRINT NAME)
                                                                                             (SIGNATURE OF PARTY pR ATTORNE`~

                                                                            Q Additional signatures are attached




GM-1W~R~v   ,uy,.so„~
                                               CASE MANAGEMENT STATEMENT                                                           P+o•~~~s
     Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 131 of 148




                                                PROOF OF SERVICE

              1 declare that I am over eighteen years of ale and not a party to this action. My business
2
       address is 197013roadway, Suite 700, Oakland, California 9461?. On the date indicated below, I
       caused a true and correct copy of the following document to be served:

4              PLAINTIFFS' CASE MANAGEMENT STATEMENT

5              The above-listed documents were served by tl~e following means:

 G              (U.S. MAIL)By placing a true copy of the above, enclosed in a sealed envelope with
                 appropriate postage fully prepaid, for collection and mailing following our ordinary
7                business practices. I am readily familiar with this business' practice for collectinb and
                 processing correspondence for mailing. On the same day that the correspondence is
                 placed for collection and mailing, it is deposited in the ordinary course of business with
                 the United States Postal Ser~~ice.
                (FACSI VIIGC)IIy agreement of the Parties, a true and correct copy of the above were
10               transmitted to the facsimile numbers listed below from facsimile number(888)645-
                 2008 during normal business hours. I did not receive, within a reasonable period of
                 time, after the transmission, any report or other indication that the transmission vas
12               unsuccessful.

13              (VIA E-MAIL) By trflnsmittin~ n true courtesy copy of tine above to the e-mail addresses listed
                 below I did not receive, within a reasonable period of time, after the transmission, any report or
14               other indication that the transmission was unsuccessful.

IS              (PERSONAL DELIVERY)By causing a true copy of the above to be delivered via
                 personal delivery.
1G
               The aforementioned document was served on the following interested parties or counsel:
17
         Attorneys for Dcfenciants:                           Attorneys for Defendant Olivi~i ZHr:~tc:
18       James D. Weakley                                     Derek J. Haynes, Esq.
         Ashley N. Torres                                     Porter Scott Attorneys, APC
19       WEAKLCY & ARENDT,APC
         5200 N. Palm Avenue, Suiie 211                       3S0 University Avenue, Suite 200
20       rresno, CA 93704                                     Sacramento, CA 95825
         Telephone:(559)221-5256                              Telephone: 9]6-929-1481
21       Facsimile:(559)221-5262                              Facsirnile: 916-927-3706
         Tinan~valaw-fresno.com                               dhlynes(t~.porterscott.com
22       Ashley a.walaw-fresno.com
23               1 declare under penalty of perjury wider the law of the State of California that the foreboin~
        is true and correct and that lliis declaration was executed on the date below at Oakland, California.
24
2S      Dated: August 5,?019                                  ~1 ~1-.~
                                                                     —
                                                                       _                         ~ .
                                                                                            -~ ~ —'►`--
                                                                             ~ :.
2G

27
28
                                                          - 2-
                                                    PROOF OF SERVICE
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 132 of 148




                      EXHIBIT T
          Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 133 of 148



                                                                                                                                           CM-110
  A770kNEY OR FARiY NATHOUT A I TOZNEY(Name, SfaM 9n numD~r, end address)                                            WR COURT USE ONLY

 James D. Weakiey, SBN 082853, Ashley N. Reyes, SBN 312120
 5200 N. Paim Ave., Suite 211
 Fresno, CA 93704
                                                                                                                       RFCEIV~D                 ~

            TELEPHONE NO • ~r
                            JrJ' 9~ZZ~-~JZr
                                          JG             Fnx ao ~oaaorw~ (559)221-5262                                   AU~7 Q 9 ~~
   E~1PJL ADDRESS(Op6on~q
      arroRh~v FOR rN.~~ Defendants, Merced Ci School District                                                 'e p a Q ~.,.L.J~ a v 44
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF M@~C@d                                                                      `~ ~''
    STREET ADDRESS 627 W.21 Street
    MAILING ADDRESS' 62]W. 2~ St~QQt

   ~~TM""~~P~a Merced, 95340
       BRANCH NAME

      PLAINTIFF/PETITIONER: ~UWBy~e C. @t al.
 DEFENDANT/RESPONDENT: M@~CBd Clty SCh001 DISt~ICt, et al.                                                 _
                       CASE MANAGEMENT STATEMENT                                                    CASE NUM9`._ft

(Check one):         ~ UNLIMITED CASE   ~ LIMITED CASE                                               18CV -02595
                      (Amount demanded     (Amount demanded is $25,000
                       exceeds $25,000)    or less)

 A CASE MANAGEMENT CONFERENCE is scheduled as follows:
 Date: August 19, 2019                         Time: 10:00 a.m.             Dept: 8               Div.:                      Room:
 Address of court (ifdifferent from the address above):

✓ Notice of intent to Appear by Telephone, by(name): ~8m2s D. Weakley
0

              INSTRUCTIONS: All applicable boxes must be checkod, and the apocifled information must be provided.
     Party or parties (answer one):
     a. Q This statement is submitted by party (name)• MCSD,K.COOPER; V.VILLA;8 MEISENHEIMER
     b. Q This statement is submitted jointly by parties (names):


2. Complaint and cross-complaint(to be answe~d by plalntilfs and cross-complainants only)
   a. The complaint was filed on (date): June 27, 2018
   b. Q The cross-complaint, if any, was flied on (date):

3. Service (to be answered by plaintiffs and cross-complainants only)
   a. 0✓      All parties named in the complaint and cross-complaint have been served, have appeared, or have been dismissed.
   b. Q The following parties named in the complaint orcross-complaint
             (1) Q have not been served (specify names and explain why not)'

                 (2j Q have been served but have not appeared and have not been dismissed (specify names):

                 (3) Q have had a default entered against them (specify names):

     c. Q The following additional parties may be added (specify names, nature ofinvolvement in case, and date by which
          they maybe served):


4. Description of case
   a. Type of case in 0✓               complaint         Q cross-complaint            (Describe, including causes of action):
           Negligence; Negligent Hiring;IIED;NIED;Discrimination in violation of Unruh Act, Bane Act, Education Code
           section 200 et seq., the ADA and Rationalization Act; Battery; Violation of Constitutional rights
                                                                                                                                            hye 1 of6
FormAdeM~dfaMa~+debryUs~                            CASE MANAGEMENT STATEMENT                                                        Ce;.R~ladCourt,
  JuC~ Cau^~]W G.'.lwnia                                                                                                              rules 3720 ~ 730
  cM-1to[Rev .Iuly 1.2ottl                                                                                                            www mons ce pov
            Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 134 of 148



                                                                                                                                       CM-110
                                                                                                   c~senuMe~R
        PLAINTIFFIPETITIONER: Duwayne C. et al.
                                                                                                    18CV -02595
  DEFENDANT/RESPONDENT: Merced City School District, et al.

 4. b. Provide a brief statement of the case, including any damages.(Ifpersona!injury damages are sought, specify the injury and
       damages claimed, including medical expenses to date Cndicafe source and amount), estimated future medical expenses, lost
       earnings to date, and estimated future lost earnings. If equitable reliefis sought, describe the nature of the relief.)
        Plaintiff alleges that he was physically and verbally abused by his second-grade teacher on the basis of his
        disability.


      Q (If more space is needed, check this box and attach a page designated as Attachment 4b.)
 5. Jury or nonjury trial
    The party or parties request       0✓    a jury trial Q a nonjury trial.       (If more than one party, provide the name ofeach party
    requesting ajury trial):

 6    Trial date
      a Q The trial has been set for (date)'
      b. ~ No trial date has been set. This case w~;: be ready for trial within 12 months of the date of the filing of the complaint (►f
                not, explain):

      c. Dates on which parties or attorneys will not be available for trial (specify dates and explain reasons for unavailability):


 7. Estimated length of trial
    The party or parties estimate that the trial will take (check one):
    a. Q days (specify number). 7-10
    b. Q hours (short causes) (specify):


 8. Trial representation (to be answe~d for each pally)
    The party or parties w,ll be represented at trial Q by the attorney or party listed in the caption         Q by the following:
    a. Attorney:
    b. Firm:
    c. Address:
    d. Telephone number                                                    f. Fax number:
    e. E-mail address:                                                     g Party represented:
    Q Additional representation is described in Attachment 8.
9. Preference
   Q This case is entitled to preference (specify code section):
10. Alternative dispute resolution (ADR)
      a.     ADR Infortnatlon package. Please note that different ADR processes are available indifferent courts and communities; read
             the ADR information package provided by the court under rule 3.221 for information about the processes available through the
             court and community programs in this case.
           (1} For parties represented by counsel: Counsel ~✓      has ~ has not provided the ADR information package identified
               in rule 3221 to the client and reviewed ADR options with the client.
        (2) For self-represented parties: Party ~ has ~ has not reviewed the ADR information package identified in rule 3 221.
      b. Referral to judicial arbitration or civil action mediation (if available).
       (1) Q This matter is sub1'ect to mandatory judicial arbitration under Code of Civil Procedure section 1141.11 or to civil action
                   mediation under Code of Civil Procedure section 1775.3 because the amount in controversy does not exceed the
                   statutory limit.
        (2) Q Plaintiff elects to refer this case to judicial arbitration and agrees to limit recovery to the amount specified in Code of
              Civil Procedure section 1141.11.
        (3) Q This case is exempt from judicial arbiVation under rule 3.811 of the California Rules of Courtor from civil action
               mediation under Code of Civil Procedure section 1775 et seq (specify exemption):

                                                                                                                                       Pipe 2 of 6
°A"-10 ~'~'°" ~''►''• 201                      CASE MANAGEMENT STATEMENT
           Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 135 of 148



                                                                                                                                     CM-110
      PLAINTIFF/PETITIONER: Duwayne C. et al.                                                     ~sE "'~""eER
   EFENDANT/RESPONDENT: Merced City School District, et al.                                        ~8CV -02595


  10. c. Indicate the ADR process or processes that the party or parties are wlliing to participate in, have agreed to participate in, or
         have already participated in (check all that apply and provide the specified information):


                              The party or parties completing    If the party or parties completing this form in the case have agreed to
                              this form are wilting to           participate in or have already completed an ADR process or processes,
                              participate in the following ADR   indicate the status of the processes (attach a copy offhe parties'ADR
                              processes(check alt that apply):   stipulafion):

                                                                  Q Mediation session not yet scheduled

                                          Q                       ~ Mediation session scheduled for(date):
   (1) Mediation
                                                                  Q Agreed to complete mediation by (date):
                                                                  Q Mediation completed on (date):


                                                                  Q Settlement conference not yet scheduled

  (2) Settlement                         0                       ~ Settlement conference scheduled for(date):
     conference
                                                                  Q Agreed to complete settlement conference by (date):
                                                                 Q Settlement conference completed on (date):


                                                                 Q Neutral evaluation not yet scheduled

                                         ~                       0 Neutral evaluation scheduled for(date)'
  (3) Neutral evaluation
                                                                 Q Agreed to complete neutral evaluation by (dafe):
                                                                 Q Neutral evaluation completed on (date):


                                                                 Q Judicial arbitration not yet scheduled

 (4) Nonbinding judicial                 0                       ~ Judiaal arbitration scheduled for {date):
     arbitration
                                                                 Q Agreed to complete judicial arbitration by (date)•
                                                                 Q Judicial arbitration completed on (date):


                                                                 Q Private arbitration not yet scheduled

 (5) Binding private                     ~                       ~ Private arbitration scheduled for (date):
     arbitration
                                                                 Q Agreed to complete private arbitration by (date):
                                                                 Q Private arbitration completed on (date):


                                                                 Q ADR session not yet scheduled
                                         Q                       Q ADR session scheduled for (date):
 (6)Other (specify):
                                                                 Q Agreed to complete ADR session by(date):
                                                                 Q ADR completed on (date):

cu-~~o~~, ~~,y 1,zo~~~
                                            CASE MANAGEMENT STATEMENT
         Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 136 of 148




       PLAINTIFF/PETITIONER:                                                                     case yutdEER
                                  DUWBy(16 C. et 81.
                                                                                                 18CV -02595
  DEFENDANT/RESPONDENT:           M2fC@d Clty SCh001 DIStnCt, et al.

 11. Insurance
     a. Q Insurance carrier, if any, for party filing this statement(name):
     b. Reservation of rights Q Yes Q No
     c. Q Coverage issues will significantly affect resolution of this case (explain):



 12. Jurisdiction
     Indicate any matters that may affect the courts Jurisdiction or processing of this case and describe the status.
      Q Bankruptcy Q Other (specify):
    Status:

 73. Related cases, consolidation,and coordination
     a. Q There are companion, underlying, or related cases.
             (1) Name of case:
             (2) Name of court:
             (3)Case number:
             (4)Status:
         Q Additional cases are described in Attachment 13a
     b. Q A motion to          Q consolidate          Q coordinate            will be filed by (name party):

14. Bifurcation
  0  ✓ The party or parties intend to file a motion for an order bifurcating, severing, or coordinating the following issues or causes of
         action (specify moving party, type of motion, and reasons):
           Bifurcation of liability and damages

15. Other motions
   Q The party or parties expect to fl1e the following motions before trial (specify moving party, type ofmotion, and issues):
          Motions in limine

 16. Discovery
     a. Q The party or paR~es have completed all discovery.
     b. ~✓ The following discovery will be completed by the date speafied (describe al! anticipated discovery).
             ~P                                     Description                                                iD e
      Defendant                                          Written discovery                                          April 2020
      Defendant                                          Fact Witness Depositions                                   May 2020
      Defendant                                          Expert Witness Depositions                                 Per Code



     ~, Q The following discovery issues, including issues regarding the discovery of electronically stored information, are
          antiapated (specify):




cui-t,o~ ~WY t,2ot,~                         CASE MANAGEMENT STATEMENT                                                           P'9''°~`
         Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 137 of 148



                                                                                                                                   CM-110
      PLAINTIFFiPETIT10NER•      Duwayne C. et el.                                               ~"sE nuN^~R
                                                                                                 1$CV -02595
  DEFENDANT/RESPONDENT:          Merced CitY School District, et al.


 17. Economic litigation
     a. Q This is a limited civil case (i.e., the amount demanded is $25,000 or less)and the economic litigation procedures in Code
           of Civil Procedure sections 90-98 wi11 apply to this case.
     b. Q This is a limited civil case and a motion to withdraw the case from the economic litigation procedures or for additional
           discovery will be filed (~f checked, explain spec~cally why economic litigation procedures relating fo discovery or Mal
           should not apply to this case):




 18. Other fasues
     Q The party or parties request that the following additional matters be considered or determined at the case management
          conference (specify):




19. Meet and confer
    a. ~✓ The party or parties have met and conferred with all parties on all subjects required by rule 3.724 of the California Rules
           of CouR (if not, explain):



     b. After meeting and conferring as required by rule 3.724 of the California Rules of Court, the parties agree on the following
        {specify).




20. Total number of pages attached (rf any):
 am completely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispute resolution,
as well as other issues raised by this statement, and will possess the authority to enter into stipulations on these issues at the time of
the case management conference, including the written authority of the party where required.

 Date: 08/07/2019


 James D. Weakley
                        (TYPE OR PRINT NAME)                                                                               V)




                       (TYPE OR PRINT NAML~                                                  (SIGNATURE OF PARTY OR ATTORNEI~
                                                                                  Additional signatures are attached.




CM-110~Rw JJy1,zo~t~                                                                                                               Pa8~~d6
                                               CASE MANAGEMENT STATEMENT
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 138 of 148




                                            PROOF OF SERVICE
 2          I, the undersigned, hereby certify that I am employed in the County of Fresno, State of
     California, over the age ofeighteen years and not a party to the within action; my business address is
 3   5200 N.Palm Avenue, Suite 211, Fresno, California 93704.
 4          On the date set forth below,I placed in a sealed envelope and served a true copy ofthe within
 5                           MERGED CITY SCHOOL DISTRICT'S
                        CASE MANAGEMENT CONFERENCE STATEMENT
6
     addressed as follows:
 7
 8    Leah Simmet                                        Derek Haynes
      LIBERTY LAW                                        350 University Avenue, Suite 200
 9    1970 Broadway, Suite 700                           Sacramento, CA 95825
      Oakland, CA 94612                                  Phone:(916)929-1481 ext. 322
10    Phone: (510)645-1000                               Fax:(916)927-3706
      Fax: (888)645-2008                                 E-mail: dhaynesC~porterscott.com
11    E-Mail: team@libertylaw.com
                                                         Attorney for Olivia Zarate
12    Attorneys for Plaintiffs

13
            BY MAIL        I am readily familiar with the business practice at my place of business for
14   collection and processing ofcorrespondence for mailing with the United States Postal Service.
     Correspondence so collected and processed is deposited in the ordinary course of business.
15
            I caused each envelope, with postage fully prepaid, to be placed in the United States mail,
16   at Fresno, California
17          BY HAND          I hand delivered each envelope to the office listed above.
18         BY FACSIMILE         I served the above-mentioned document from Facsimile Machine
     No.:(559)221-5262 to the interested parties at the facsimile numbers listed above.
19
            BY FEDERAL EXPRESS I am readily familiar with the business practice at my place of
20   business for collection and processing of correspondence for overnight delivery with Federal
21   Express. Such correspondence will be deposited with a facility regulazly maintained by Federal
     Express for receipt on the same day in the ordinary course of business.
22
            I declare that I am employed in the office of a member ofthe bar ofthis court at whose
23   direction the service was made. I declare under penalty ofperjury that the foregoing is true and
     correct, and that this proof ofservice was executed at Fresno, Californi     August 7, 2019.
24
25
                                                                  Prism N. Valencia
26
27
28
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 139 of 148




                      EXHIBIT U
              Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 140 of 148
                                                                        FILED
                                                                        Merced Superior Court
                                                                        8/26/2019 12:27 PM
                                                                        Clerk of the Superior Court
0
      1 PORTER ~ 5 C A T T                                              By: Melissa Chavez, Deputy
        A FRCaFESSIONAL CQRPORATION
      2
U
        Derek J. Haynes, SBN 264621
c9    3 Barakah M. Amaral, SBN 295726
        350 University Avenue, Suite 200
0
U
N
      4 Sacramento, California 95825
        TEI.: 916.929.1481
      5 FAX: 916.927.3706
0
U

~U
      6 I, Attorneys for Defendant
0
a~    7 OLIVIA 7.ARATE(employee of ~rlerced City School District)
           Exemptfrom Filing Fees Pursuant to Government Code ~ 6103
N
T
a                                 SUPERIOR COURT OF CALIFORNIA,COUNTY OF MERGED
U     9
N
     IQ
L
            REGINA SCHINDLER,an individual,                   Case No. 18CV-02595
     11     DUWAYNE C., a minor, by and through his
            guardian ad litem REGINA SCHINDLER,               ANSWER TO COMPLAINT
     12
     la             Plaintiffs,

     14     v.
     15     MERGED CITY SCHOOL DISTRICT,
     16     operating as CHARLES WRIGHT
            ELEMENTARY SCHOOL; OLIVIA ZARATE,
     17     an individual employee; KEN COOPER, an
            individual employee; VERONICA VILLA, an
     18     individual employee; BRIAN MEISEI~'HEIMER,
     19     an individual employee, DOUG COLLINS, and
            DOES 1 through 50, inclusive.
     Za            Defendants.
     21 '                                — -    -- ~          Complaint Filed: 06/27/1 S

     22
     23
     24             Defendant OLIVIA ZARATE (hereinafter "Defendant") hereby answers the Complaint filed by

     25     Plaintiffs REGINA SCHINDLER, an individual and DUWAYNE C., a minor, by and through his

     26     guardian ad litem REGINA SCHINDLER as follows:

     27     ///

     28     ///


            {02052852.DOCX}
                                               ANSWER TO COMPLAINT
            Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 141 of 148



      1                                                        I.
0
      2                                             GENERAL DENIAL
U
c?    3           Defendant denies generally and specifically each and every allegation of Plaintiffs' Complains

U     4   and each and every alleged cause of action therein, and further denies that Plaintiffs were or will be
a~
      5   damaged in any sum or sums whatsoever.
0
U
m                                                              II.
~U

0     7                                         AFFIRMATIVE DEFENSES
a~
.~                                           FIRST AFFIRMATIVE DEFENSE
a
U
      9          The Complaint, in its entirety, and through each separately stated cause of action, fails to stagy
N

s
     1~   facts sufficient to constitute any viable cause of action against Defendant.
     11                                   SECOND AFFIRMATIVE DEFENSE
     12          Plaintiffs and/or third persons are responsible for Plaintiffs' damages due to their international
     13   and/or comparative negligence or fault.
     14                                     THIRD AFFIRMATIVE DEFENSE
     15          All damages complained of by Plaintiffs were caused by the intervening and/or
     16   negligent or intentional conduct of others.
     17                                   FOURTH AFFIRMATIVE DEFENSE
     18          Plaintiffs, with the exercise of reasonable diligence and effort, would have and could have
     19   mitigated the damages alleged in the Complaint, if any, and the resultant damages, if any, complained of
     20   in the Complaint were directly and proximately caused by the failure, neglect and refusal of Plaintiffs to
     21   exercise reasonable diligence and effort to mitigate the damages alleged.
     22                                     FIFTH AFFIRMATIVE DEFF.NSF,
     23          Plaintiffs' claims are barred to the extent they failed to fully and/or timely exhaust internal
     24   administrative remedies andlor judicial remedies available to them.
     25                                     SIXTH AFFIRMATIVE DEFENSE
     26          Plaintiffs freely and voluntarily assumed the risk of injury and damage alleged in this action with
     27   full knowledge and appreciation ofthe magnitude thereof.
     28   ///
                                                              2

                                                 ANSWER TO COMPLAINT
            Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 142 of 148



      1                                   SEVENTH AFFIRMATIVE DEFENSE
0
      2          Plaintiffs' claims, and each of them, are barred by the doctrines of waiver, collateral estoppel,
U
c?    3   laches, res judicata and unclean hands.
L

U     4                                    EIGHTH AFFIRMATIVE,DEFENSE
      5           Defendant is immune from liability pursuant. to the provisions of California Government
0
U
      ~
      '   sections 815, 815.2, 815.6, 820.2, 820.4, 820.8, 821, 821.1 and 900 et seq.
~U

0     7                                     NINTH AFFIRMATIVE DEFENSE
a~
L
.T
 N    8          Plaintiffs are barred from recovery by their own careless, negligent and willful conduct or
a
0
U
      9   reason of their legal responsibility for similar such conduct of others, including their agents, all of whi
N

L
     10   proximately caused any damage claimed in this action.
     11                                     TENTH AFFIRMATIVE DEFF,NSE
     12          Persons and entities other than this answering Defendant were themselves comparative)
     13   negligent, strictly liable, or otherwise legally responsible for the events and resulting injuries
     ]4   of herein and/or were guilty of comparative negligence or fault.
     15                                  ELEVENTH AFFIRMATIVE DEFE:~ISE
     16          Plaintiffs' claims, and each ofthem, are barred by the doctrines of express or implied consent.
     17                                   TWELFTH AFFIRMATIVE DEFENSE
     18          Plaintiffs did not incur any damage or loss as a result of any act or conduct by ans
     19   Defendant.
     20                                THIRTEENTH AFFIRMATIVE DEFENSE.
     21          Plaintiffs' Complaint, to the extent it seeks punitive or exemplary damages, violates Defendant's
     22   rights to protection from excessive fines as provided in the Eighth Amendment of the United States
     23   Constitution and Article I, Section 17, of the Constitution of the State of California, and violates
     24   Defendant's rights to substantive due process as provided in the Fifth and Fourteenth Amendments of
     25   the United States Constitution and the Constitution of the State of California, and therefore fails to state
     26   a cause of action supporting the punitive or exemplary damages claim.
     27                                FOURTEENTH AFFIRMATIVE DEFENSE
     28          Plaintiffs' claims are barred to the extent they failed to fully comply with the Government

                                                               3

                                                  AI~'SWER TO COMPLAINT
              Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 143 of 148



       1    Act, including Government Code § 900 et seq., as required under the Government Code.
0
       2                                    FIFTEENTH AFFIRMATIVE DEFENSE
U
c~     3             At all times mentioned in the Complaint, Defendant was acting in good faith and is entitled to the
0      4    good faith qualified immunity.
       5                                   SIXTEENTH AFFIRMATIVE DEFENSE
0
U
       6             Plaintiff DUWAYIv'E C. provoked the affray and engaged in unlawful conduct, and Defendant
~U

0      7    used no more than reasonable and necessary force in defense of her or others' persons and property.
a~
t
.~
 N     8                                 SEVENTEENTH AFFIRMATIVE DEFENSE
 a     9
 U                   Defendant was at all times entitled to the legal privileges established pursuant to Education Code
 a~
      10    section 44807.
t
      ll                                  EIGHTEENTH AFFIRMATIVE DEFENSE
      l2             Plaintiffs' claims are barred and/or limited pursuant to the provisions of C.C.P. § 335.1.
      13                                   NINTEENTH AFFIRMATIVF,DEFENSE
      14             Defendant is entitled to qualified immunity.
      15                                                         III.
      16                                                      PRAYER
      17             WHEREFORE,Defendant prays for judgment, costs of suit, attorney's fees and any other relief
      18    the Court deems just and proper.
      19
      20
            Dated: August 23, 2019                         PORTER SCOTT
      21                                                   A PROFESSIONAL CORPORATION
      22                                                             ~
                                                                     ~
      23                                                   By
                                                                Derek .7~ynes
      24                                                        Barakah M. Amaral
      25                                                        Attorneys for Defendant OLIVIA ZARATE

      26
      27
      28

                                                                 4
           ~ {02052852.DOCX}
                                                    ANSWER TO COMPLAINT
       Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 144 of 148



     CASE NAME:Regina Schin~fler, et al. v. Merce~J City School District, et al.
     CASE :~t0.: 18CV-02595
 2
                                                       PROOF OF SERVICE
                 At the time of service, I was over 18 years of age and not a party to this action. My business
 4
     address is 350 University Avenue, Suite 200, Sacramento, California 95825.
                 On the date below, I served the following document:
                                                  ANSWER TO COMPLAINT

                     BY MAIL: I placed the envelope for collection and mailing, fallowing our ordinary business practices.
                     t am readily familiar with this business' practice for collecting and processing correspondence for
                     mailing. On the same day that correspondence is placed for collection and mailing, it is deposited in the
 9                 ! ordinary course of business with the United States Postal Service, in a sealed envelope with postage fully

10                  BY PERSONAL SERVICE: I caused such document to be personally delivered to the persons)
                    addressed below. (1) I'or a party represent$d by an attorney, delivery was made to the attorney or at the
11                  attorney's office by leaving the documents, in an envelope or package clearly labeled to identify the
                    attorney being served, with a receptionist or an individual in charge of the office, between the hours of
12                  nine in the morning and five in the evening. (2) For a party, delivery was made to the party or by leaving
                    the documents at the party's residence with some person not younger than 18 years of age between the
13        ~         hours of ei:'ht in the mornin ~ and six in the evenin .
                    BY OVERNIGHT DELIVERY: I enclosed the documents in an envelope or package provided by an
14                  overnight delivery carrier and addressed to the persons) listed below. 1 placed the envelope or package
                    for collection and overnight delivery at my office or a regularly utilized drop box off' the overnight
15                  delive carrier.
          i         E3Y FAX TRANSMISSION: Based on an agreement of the parties to accept service by fax
16        i         transmission, I faxed the documents to the persons at the fax numbers listed below. No error was
                    reported by the fax machine that t used. A copy of the record of the fax transmission, which I printed
17                  out, is attached                                                                                            ~
                    BY ELECTRONIC SERVICE: Based on a court order or an agreement of the parties to accept service
l8                  by electronic transmission, I caused the documents to he sent to the persons at the electronic notification
                    address listed below
19   Addressed as follows:
20    Micha Star Liberty                                             James D. Weakley
      LIBERTY LAW                                                    Michelle E. Sassano
21    l 970 Broadway, Suite 700                                      WF,AKLEY & ARF,ND'C, I..I,P
      Oakland, CA 94612                                              5200 N. Palen Avenue, Suite 211
22
      Attorneyfor Plaintiffs                                         Fresno, CA 93704
23                                                                   Attorney for Defendants MCSD, Ken
                                                                     Cooper, Veronica Villtc, Doug Collins and
24                                                                   Brian Meisenheimer
25
             I declare under penalty of perjury under the laws of the State of California that the foregoing is
26   true and correct. Executed at Sacramento, California on ugust 23, 2019.

27
28                                                          Jasm~ ~ S. Scarlett


     {02052852
                                                               ~~~~Z~~~~~~~1~
Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 145 of 148




                      EXHIBIT V
        Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 146 of 148



 1     PORTER             ~   S C O T T
       A PROFESSIONAL CORPORATION
2
       Derek J. Haynes, SBN 264621
 3     Barakah M. A.anaral, SBN 298726
       350 University Avenue, Suite 200
4      Sacramento, California 95825
       TEL: 916.929.1481
5      FAX: 916.9273706
6 Attorne}'s for Defendant
                             of Merced City School District)
7 OLIVIA ZARATE(employee
  Exemptfrom Filing Fees Pursuant to Gover~rment Code §6103
8
                             UNITED STATES DISTRICT COURT
9                           EASTERN DISTRICT OF CALIFORNIA
10
11     REGINA SCHINDLER,an individual,                         Merced County Superior Court Case No.:
       DUWAYNE C., a minor, by and through his                 18CV-02595
12     guardian ad litem REGINA SCHINDLER,
                                                               DECLARATION OF JAMES WEAKLEY
13
               Plaintiffs,                                     IN SUPPORT OF NOTICE OF REMOVAL
14 '                                                           OF CIVIL ACTION TO FEDERAL
       iu                                                      COURT UNDER 28 U.S.0 SECTION 1441
15
16 MERGED CITY SCHOOL DISTRICT,
   operating as CHARLES WRIGHT
17 ELEMENTARY SCHOOL; OLIVIA ZARATE,
   an individual employee; KEN COOPER,an
18 individual employee; VERONICA VILLA, an
19 individual employee; BRIAN MEISENHEIMER,
   an individual employee, DOUG COLLINS,and
20 DOES 1 through 50, inclusive.
          Defendants.
21                                                             Complaint Filed: 06/27/18
22
23
24             I,JAMES WEAKLEY,hereby declare and state:

25             1.        I am attorney with the law firm Weakley &Arendt, attorneys of record for Defendants

26     MERGED        CITY      SCHOOL      DISTRICT, KEN        COOPER, VERONICA              VILLA, BRIAN

27     MEISENHEIMER, and DOUG COLLINS. I am duly licensed to practice law before the courts of the

28     State of California and have been admitted to practice in the United States District Court for the Eastern
                                                           1
       {02052826.DOCX}
        DECLARATION OF JAMES WEAKLEY IN SUPPORT OF NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL
                                   COURT UNDER 28 U.S.0 SECTION 1441
         Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 147 of 148



 1     District of California. I have personal knowledge of the facts set forth below and, if called upon to
 2 I testify regarding the matters contained in this neclaration, I could and would competently do so.
 3             2.        MERGED CITY SCHOOL DISTRICT, ICEN COOPER, VERONICA VILLA, BRIAN
 4     MEISENHEIMER, and DOUG COLLINS are named Defendants in the above-referenced matter•. I have
 5     authority on behalf of MERC~D CITY SCI~O~L DISTRICT, KEN COOPER, VERONICA VILLA,
 6     BRIAN '_vIEISENHEIMER, and DOUG COLLIN5 to consent to and join in the removal of this action to
 7     this Court.
 8             3.        On behalf of M~RC~D CITY SCHOOL DISTRICT, KEN CUUP~R, VERONICA
 9     VILLA, BRIAN MEISENHEIMER, and DOUG COLLINS I hereby consent to and join in the removal
10     of this action to this Court.
                I declare under penalty of perjury under the laws of the State of California and the United States
12     of America that the foregoing is true and correct.
13              Executed this1~ day of August, 2019, in Fresno, California.
14 '
15 I

16
17
18
l9

20
2]
22

23
24
25
26
27

28
                                                            2
       {C2052826 DOCK}                                                                               i--   -
       DECLARATION OF JAMES WEAKLEY IN SUPPORT OF NOTICE OF REMOVAL OF C1V1L AC7'lON 'I'O FEllERAL
                                 COURT UNDER 28 U.S.0 SI:C'i'lON 1441
         Case 1:19-cv-01188-DAD-BAM Document 1 Filed 08/29/19 Page 148 of 148

     CASE NAME: Regina Schindler, et al. v. Merced City School District, et al.
 1
     CASE NO.: 18CV-02595
 2
                                                    PROOF OF SERVICE
 3
              At the time of service, I was over 18 years of age and not a party to this action. My business
 4
     address is 350 University Avenue, Suite 200, Sacramento, California 95825.
 5
              On the date below, I served the following document:
 6
              NOTICE OF REMOVAL TO FEDERAL COURT UNDER 42 U.S.C. § 1441 (a)
 7            (FEDERAL QUESTION JURISDICTION)
                 BY MAIL: I placed the envelope for collection and mailing, following our ordinary business practices.
 8                I am readily familiar with this business’ practice for collecting and processing correspondence for
                  mailing. On the same day that correspondence is placed for collection and mailing, it is deposited in the
 9                ordinary course of business with the United States Postal Service, in a sealed envelope with postage fully
                  prepaid.
10                BY PERSONAL SERVICE: I caused such document to be personally delivered to the person(s)
                  addressed below. (1) For a party represented by an attorney, delivery was made to the attorney or at the
11                attorney’s office by leaving the documents, in an envelope or package clearly labeled to identify the
                  attorney being served, with a receptionist or an individual in charge of the office, between the hours of
12                nine in the morning and five in the evening. (2) For a party, delivery was made to the party or by leaving
                  the documents at the party’s residence with some person not younger than 18 years of age between the
13                hours of eight in the morning and six in the evening.
                  BY OVERNIGHT DELIVERY: I enclosed the documents in an envelope or package provided by an
14                overnight delivery carrier and addressed to the person(s) listed below. I placed the envelope or package
                  for collection and overnight delivery at my office or a regularly utilized drop box of the overnight
15                delivery carrier.
                  BY FAX TRANSMISSION: Based on an agreement of the parties to accept service by fax
16                transmission, I faxed the documents to the persons at the fax numbers listed below. No error was
                  reported by the fax machine that I used. A copy of the record of the fax transmission, which I printed
17                out, is attached
                  BY ELECTRONIC SERVICE: Based on a court order or an agreement of the parties to accept service
18                by electronic transmission, I caused the documents to be sent to the persons at the electronic notification
                  address listed below.
19
     Addressed as follows:
20    Micha Star Liberty                                   James D. Weakley
      LIBERTY LAW                                          Michelle E. Sassano
21    1970 Broadway, Suite 700                             WEAKLEY & ARENDT, LLP
      Oakland, CA 94612                                    5200 N. Palm Avenue, Suite 211
22
      Attorney for Plaintiffs                              Fresno, CA 93704
23                                                         Attorney for Defendants MCSD, Ken
                                                           Cooper, Veronica Villa, Doug Collins and
24                                                         Brian Meisenheimer
25           I declare under penalty of perjury under the laws of the State of California that the foregoing is
     true and correct. Executed at Sacramento, California on August 29, 2019.
26
                                                             /s/ Jasmyn S. Scarlett
27                                                        Jasmyn S. Scarlett
28
                                                                  7
     {02048080.DOCX}
       NOTICE OF REMOVAL TO FEDERAL COURT UNDER 42 U.S.C. § 1441 (a) (FEDERAL QUESTION
                                     JURISDICTION)
